Exhibit 10.34
EXECUTION COPY
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
dated as of November 23, 2010
Among
CONSUMERS RECEIVABLES FUNDING II, LLC, as Seller,
CONSUMERS ENERGY COMPANY, as Servicer,
THE CONDUITS
from time to time party hereto,
THE FINANCIAL INSTITUTIONS
from time to time party hereto,
THE MANAGING AGENTS
from time to time party hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



CONSUMERS RECEIVABLES FUNDING II, LLC
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amended and Restated Receivables Purchase Agreement dated as of
November 23, 2010 is among Consumers Receivables Funding II, LLC, a Delaware
limited liability company (the “Seller”), Consumers Energy Company, a Michigan
corporation (“Consumers”), as initial servicer (the “Servicer” and together with
the Seller, the “Seller Parties” and each a “Seller Party”), the entities party
hereto from time to time as Conduits (together with any of their respective
successors and assigns hereunder, the “Conduits”), the entities party hereto
from time to time as Financial Institutions (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto from time to time as Managing Agents (together with any of
their respective successors and assigns hereunder, the “Managing Agents”) and
JPMorgan Chase Bank, N.A. (“JPMC”), as administrative agent for the Purchasers
hereunder or any successor administrative agent hereunder (together with its
successors and assigns hereunder, the “Administrative Agent”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
          A. The Seller, the Servicer, Falcon and JPMC as a “Financial
Institution” and as “Administrative Agent,” are parties to the Receivables
Purchase Agreement dated as of May 22, 2003 (as amended, restated, modified or
supplemented prior to the date hereto, the “Original RPA”) pursuant to which,
among other things, the Seller transferred and assigned to the Purchasers, and
the Purchasers purchased from the Seller, Purchaser Interests from time to time.
          B. Pursuant to this Agreement, Falcon will assign a portion of its
Purchaser Interests, and JPMC will assign a portion of its Commitment, to the
New Purchasers.
          C. The Conduits may, in their absolute and sole discretion, continue
to purchase Purchaser Interests from the Seller from time to time.
          D. In the event that a Conduit declines to make any purchase of
Purchaser Interests, the Financial Institutions within such Conduit’s Purchaser
Group shall, subject to the terms and conditions of this Agreement, purchase
such Purchaser Interests from time to time.
          E. Each Managing Agent has been requested and is willing to act as
Managing Agent on behalf of the Conduit and the Financial Institutions in its
Purchaser Group in accordance with the terms hereof.
          F. The parties hereto have agreed to amend and restate the Original
RPA pursuant to the terms and conditions of this Agreement.

1



--------------------------------------------------------------------------------



 



          G. The amendment and restatement of the Original RPA pursuant to this
Agreement shall have the effect of a substitution of terms of the Original RPA,
but will not have the effect of causing a novation, refinancing or other
repayment of the Aggregate Unpaids of the Seller under and as defined in the
Original RPA (hereinafter, the “Original Obligations”), which Original
Obligations shall remain outstanding and repayable pursuant to the terms of this
Agreement.
ARTICLE I
PURCHASE ARRANGEMENTS
          Section 1.1 Purchase Facility.
          (a) Upon the terms and subject to the conditions hereof, the Seller
hereby sells and assigns Purchaser Interests to the Administrative Agent for the
benefit of one or more of the Purchasers. In accordance with the terms and
conditions set forth herein, each Conduit may, at its option, instruct its
related Managing Agent to purchase through the Administrative Agent on behalf of
such Conduit, or if any such Conduit shall decline to purchase, such related
Managing Agent shall purchase through the Administrative Agent, on behalf of the
Financial Institutions in such Conduit’s Purchaser Group, the Purchaser
Interests from time to time in an aggregate amount not to exceed the Group
Purchase Limit for such Purchaser Group during the period from the date hereof
to but not including the Amortization Date.
          (b) The Seller may, upon at least 15 Business Days’ notice to the
Administrative Agent and each Managing Agent, terminate in whole or reduce in
part, the Purchase Limit; provided, that after giving effect to any such
reduction and any amounts paid to reduce the Purchaser Interest on such date,
the Aggregate Capital shall not exceed the Purchase Limit. Any such partial
reduction shall be in a minimum amount of $5,000,000 or an integral multiple
thereof. Any such reduction shall, (x) reduce each Group Purchase Limit (and the
corresponding Conduit Purchase Limit(s)) hereunder ratably in accordance with
each Purchaser Group’s Pro Rata Share and (y) reduce each Financial
Institution’s Commitment ratably within its Purchaser Group in accordance with
each Financial Institution’s Pro Rata Share.
          Section 1.2 Increases.
          (a) The Seller shall provide the Administrative Agent and each
Managing Agent with at least one Business Day’s prior notice in the form set
forth as Exhibit II hereto of each Incremental Purchase (a “Purchase Notice”).
Each Purchase Notice shall be subject to Section 6.2 hereof and, except as set
forth below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less than $1,000,000 in the aggregate for all Purchasers),
date of purchase and, in the case of an Incremental Purchase to be funded by the
Financial Institutions, the requested Bank Rate and Tranche Period.
          (b) Each Purchase Notice issued hereunder shall constitute a request
by the Seller (i) for an Incremental Purchase to be made ratably by each
Purchaser Group, in accordance with the Pro Rata Share of such Purchaser Group
as among all Purchaser Groups (such Purchaser Group’s “Purchase Allocation”) and
(ii) that, unless the Seller shall cancel such Purchase Notice as hereinafter
provided, in the event a Conduit in any Purchaser Group shall

2



--------------------------------------------------------------------------------



 



elect to purchase less than all of its Purchaser Group’s Purchase Allocation in
connection with such Incremental Purchase, the balance of such Purchase
Allocation is to be made ratably by each Financial Institution within such
Purchaser Group, in accordance with the Pro Rata Share of such Financial
Institution as among all Financial Institutions within such Purchaser Group.
          (c) Following receipt of a Purchase Notice, each Managing Agent will
determine whether the Purchaser Group Conduit agrees to purchase the entire
amount of its Purchaser Group’s Purchase Allocation in connection with the
Incremental Purchase. If any Conduit declines to make a proposed purchase, the
applicable Managing Agent shall promptly notify the Seller and the Seller may
cancel the Purchase Notice within one Business Day after receiving notice from
such Managing Agent (but in any event not later than 3:00 p.m. (New York time)
on the Business Day prior to the requested date of purchase) or, in the absence
of such a cancellation, the balance of the Purchase Allocation for such
Purchaser Group shall be made by such Purchaser Group’s Financial Institutions
ratably in accordance with their Pro Rata Shares within such Purchaser Group.
          (d) On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article VI, each applicable
Purchaser shall deposit to the account of the Seller (or its designee)
designated in the Purchase Notice, in immediately available funds, no later than
12:00 noon (New York time), an amount equal to (i) in the case of a Conduit, the
Purchase Price of the Purchaser Interests such Conduit is then purchasing, up to
the Purchase Allocation of its Purchaser Group, and (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share, as among all
Financial Institutions in its Purchaser Group, of the Purchase Price for the
Purchase Allocation of its Purchaser Group to the extent such Purchase Price is
not then being paid by the Conduit in such Purchaser Group.
          Section 1.3 Decreases. The Seller shall provide the Administrative
Agent and each Managing Agent with prior written notice in conformity with the
Required Notice Period in substantially the form set forth on Exhibit X hereto
(each, a “Reduction Notice”) of any proposed reduction of Aggregate Capital from
Collections. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced which shall be applied
ratably to the Purchaser Interests of the Conduits and the Financial
Institutions in accordance with the amount of Capital (if any) owing to each
Purchaser (the “Aggregate Reduction”). Only one (1) Reduction Notice shall be
outstanding at any time.
          Section 1.4 Payment Requirements. All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (New York time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Managing Agent or
Purchaser they shall be paid to such Managing Agent, for the account of such
Managing Agent or its related Purchaser, at such Managing Agent’s account as
directed by such Managing Agent and such Managing Agent shall promptly pay the
applicable amount to the related Purchaser. If such amounts are payable to the
Administrative Agent, they shall be paid to the account as directed by the
Administrative Agent. All computations of Yield (other than

3



--------------------------------------------------------------------------------



 



Yield calculated using the Alternate Base Rate described in clauses (a) or
(b) of the definition thereof), per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed. All computations of Yield calculated using the
Alternate Base Rate described in clauses (a) or (b) of the definition thereof
shall be made on the basis of a year of 365 or 366 days, as applicable, for the
actual number of days elapsed. If any amount hereunder shall be payable on a day
which is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
          Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, the Seller shall immediately pay to each Managing
Agent when due, for its own account or for the account of its related
Purchasers, or to the Administrative Agent, as applicable, on a full recourse
basis, (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all
amounts payable as Yield, (iii) all amounts payable as Deemed Collections (which
shall be immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.4 hereof),
(iv) all amounts payable pursuant to Section 2.7, (v) all amounts payable
pursuant to Article X, if any, (vi) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (vii) all Broken Funding Costs and (viii) all Default Fees
(collectively, the “Obligations”). If the Seller fails to pay any of the
Obligations when due, or if Servicer fails to make any deposit required to be
made by it under this Agreement when due, such Person agrees to pay, on demand,
the Default Fee in respect thereof until paid. Notwithstanding the foregoing, no
provision of this Agreement or the Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time the Seller receives any Collections
or is deemed to receive any Collections, the Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by the Seller for
the exclusive benefit of the Purchasers, the Managing Agents and the
Administrative Agent.
          Section 2.2 Collections Prior to Amortization.
          (a) Subject to the following paragraph (b), prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment as provided in this
Section 2.2.
          (b) At any time any Collections or Deemed Collections are received by
the Servicer prior to the Amortization Date:
     (i) the Servicer shall set aside the Termination Percentage of Collections
and Deemed Collections evidenced by the Purchaser Interests of each Terminating
Financial Institution, and

4



--------------------------------------------------------------------------------



 



     (ii) the Seller hereby requests and the Purchasers (other than any
Terminating Financial Institutions) hereby agree to make (subject to the
conditions precedent set forth in Section 6.2 and the requirements of
Section 2.7), simultaneously with such receipt, a reinvestment (each a
“Reinvestment”) with that portion of the balance of each and every Collection
received or Deemed Collection deemed received by the Servicer that is part of
any Purchaser Interest, such that after giving effect to such Reinvestment, the
amount of Aggregate Capital immediately after such receipt and corresponding
Reinvestment shall be equal to the amount of Aggregate Capital immediately prior
to such receipt.
          (c) On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the appropriate accounts the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1):
     first, to the Servicer for the payment of the Servicer’s reasonable
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee,
     second, to the Managing Agents for the account of the Purchasers ratably to
the payment of all accrued and unpaid Yield,
     third, to the Managing Agents for the account of the Purchasers ratably to
the payment of all accrued and unpaid fees under the Fee Letter,
     fourth, to the Managing Agents for the account of the Purchasers to reduce
the Capital of all Purchaser Interests of Terminating Financial Institutions to
zero, applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage,
     fifth, to the Managing Agents for the account of the Purchasers to reduce
Capital of outstanding Purchaser Interests in an amount, if any, necessary so
that the aggregate of the Purchaser Interests does not exceed the Applicable
Maximum Purchaser Interest applied ratably in accordance with the Capital Pro
Rata Share of the Purchasers,
     sixth, to each applicable Person for the ratable payment of all other
unpaid Obligations,
     seventh, to the Managing Agents for the account of the Purchasers to fund
any Aggregate Reduction on such Settlement Date applied ratably in accordance
with the Capital Pro Rata Share of the Purchasers, and
     eighth, any balance remaining thereafter shall be remitted from the
Servicer to the Seller on such Settlement Date.
          In the event that, pursuant to Section 1.3, an Aggregate Reduction is
to take place on a date other than a Settlement Date, on the date of such
Aggregate Reduction, the Servicer shall remit to each Managing Agent’s account
ratably in accordance with the Pro Rata Share of

5



--------------------------------------------------------------------------------



 



such Managing Agent’s Purchaser Group, out of the amounts set aside pursuant to
this Section 2.2, an amount equal to such Aggregate Reduction to be applied in
accordance with Section 1.3.
          Section 2.3 Terminating Financial Institutions. Each Terminating
Financial Institution shall be allocated a ratable portion of Collections and
Deemed Collections from the date of its becoming a Terminating Financial
Institution (the “Termination Date”) until such Terminating Financial
Institution’s Capital shall be paid in full. This ratable portion shall be
calculated on the Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”). Each
Terminating Financial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date. On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Purchasers in accordance
with Section 2.4.
          Section 2.4 Collections Following Amortization. On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the holder of each Purchaser Interest, all Collections and Deemed
Collections received on such day and an additional amount of funds of the Seller
for the payment of any accrued and unpaid Obligations owed by the Seller and not
previously paid by the Seller in accordance with Section 2.1. On and after the
Amortization Date, the Servicer shall (i) remit to the each Managing Agent’s
account ratably in accordance with the Pro Rata Share of such Managing Agent’s
Purchaser Group the amounts set aside pursuant to the preceding sentence, and
(ii) apply such amounts to reduce the Aggregate Capital and any other Aggregate
Unpaids.
          Section 2.5 Application of Collections. All Collections received on
and after the Amortization Date shall be distributed by the Servicer (or the
Administrative Agent) on each Settlement Date and on such additional days as the
Administrative Agent may elect (which election shall be made by the
Administrative Agent at the direction of any Managing Agent or Financial
Institution), in the following order of priority:
     first, to the Servicer to the payment of the Servicer’s reasonable
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee,
     second, to the applicable Person to the reimbursement of the Administrative
Agent’s and each Managing Agent’s costs of collection and enforcement of this
Agreement,
     third, to each Managing Agent for the benefit of the Purchasers for the
ratable payment of all accrued and unpaid fees under the Fee Letter and Yield,
     fourth, to each Managing Agent for the account of the applicable
Purchasers, to the ratable reduction of the Aggregate Capital (without regard to
any Termination Percentage),
     fifth, to each applicable Person for the ratable payment of all other
unpaid Obligations, and

6



--------------------------------------------------------------------------------



 



     sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.
          Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.5, shall be shared
ratably (within each priority) among the Administrative Agent, the Managing
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.
          Section 2.6 Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. The Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Administrative Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.
          Section 2.7 Maximum Purchaser Interests. The Seller shall ensure that
the Purchaser Interests of the Purchasers shall at no time exceed in the
aggregate the Applicable Maximum Purchaser Interest. If the aggregate of the
Purchaser Interests of the Purchasers exceeds the Applicable Maximum Purchaser
Interest, the Seller shall pay to each Managing Agent for the account of the
applicable Purchasers (ratably according to the aggregate Purchaser Interests of
the Purchasers), within one (1) Business Day, an amount such that, after giving
effect to such payment, the aggregate of the Purchaser Interests equals or is
less than the Applicable Maximum Purchaser Interest. Amounts paid by the Seller
under this Section 2.7 shall be applied to the outstanding Capital of the
Purchasers ratably in accordance with such Purchasers’ respective Capital Pro
Rata Shares.
          Section 2.8 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to each
Managing Agent and the Administrative Agent in accordance with the Required
Notice Period), at any time following the reduction of the Aggregate Capital to
a level that is less than 10.0% of the original Purchase Limit, to repurchase
from the Purchasers all, but not less than all, of the then outstanding
Purchaser Interests. The purchase price in respect thereof shall be an amount
equal to the Aggregate Unpaids through the date of such repurchase, payable in
immediately available funds. Such repurchase shall be without representation,
warranty or recourse of any kind by, on the part of, or against any Purchaser,
any Managing Agent or the Administrative Agent.
          Section 2.9 Payment Allocations. The Servicer shall, upon receipt of
payments of amounts billed and collected from Obligors on their utility bills,
allocate those receipts on a daily basis between Collections of Receivables and
Securitization Charge Collections in accordance with the allocation methodology
specified in Annex 2 to the Servicing Agreement. The Servicer will apply the
Collections from Receivables as provided in this Article II.

7



--------------------------------------------------------------------------------



 



ARTICLE III
CONDUIT FUNDING
          Section 3.1 Yield. The Seller shall pay Yield with respect to the
Capital associated with each Purchaser Interest of each Conduit for each day
that any Capital in respect of such Purchaser Interest is outstanding. Each
Purchaser Interest funded substantially with Pooled Commercial Paper will accrue
Yield at the CP Rate for each day. Each Purchaser Interest that is not funded
substantially with Pooled Commercial Paper will accrue Yield as described in
Article IV.
          Section 3.2 Payments. On each Yield Payment Date, the Seller shall pay
to each Managing Agent for the benefit of the Conduit in such Managing Agent’s
Purchaser Group an aggregate amount equal to all accrued and unpaid Yield in
respect of the Capital associated with all Purchaser Interests of the related
Conduit for the immediately preceding Accrual Period in accordance with
Article II.
          Section 3.3 Calculation of Yield. On the third (3rd) Business Day
immediately preceding each Yield Payment Date, each Managing Agent shall
calculate its Purchaser Group’s aggregate amount of Yield in respect of the
Capital associated with all Purchaser Interests of each related Conduit for the
applicable Accrual Period and shall notify the Seller of such amount.
ARTICLE IV
FINANCIAL INSTITUTION FUNDING
          Section 4.1 Financial Institution Funding. Each Purchaser Interest
funded by the Financial Institutions shall accrue Yield for each day during its
Tranche Period at either the LIBO Rate or the Alternate Base Rate in accordance
with the terms and conditions hereof. Until the Seller gives notice to the
applicable Managing Agent of another Bank Rate in accordance with Section 4.4,
the initial Bank Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Alternate
Base Rate. If any Financial Institution acquires by assignment from the Conduit
in its Purchaser Group all or any portion of such Conduit’s Purchaser Interest
(or an undivided interest therein) or otherwise funds such Purchaser Interest
pursuant to such Conduit’s Liquidity Agreement, such Purchaser Interest so
assigned or funded shall each be deemed to have a new Tranche Period commencing
on the date of any such assignment or funding.
          Section 4.2 Yield Payments. On each Yield Payment Date for each
Purchaser Interest of the Financial Institutions, the Seller shall pay to each
Managing Agent for the benefit of the Financial Institutions in its Purchaser
Group an aggregate amount equal to the accrued and unpaid Yield for the entire
Tranche Period of such Purchaser Interest in accordance with Article II.
          Section 4.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from and adequate prior notice to each related
Managing Agent, the Seller shall from time to time request Tranche Periods for
the Purchaser Interests funded, directly or indirectly, by the Financial
Institutions, provided that, (i) if at any time the Financial Institutions shall
have a Purchaser Interest, the Seller shall always request

8



--------------------------------------------------------------------------------



 



Tranche Periods such that at least one Tranche Period shall end on the date
specified in clause (A) of the definition of Yield Payment Date and (ii) no more
than three (3) Tranche Periods shall be outstanding at any time.
          (b) The Seller, upon notice to and consultation with the Managing
Agents received at least three (3) Business Days prior to the last day of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on such last day of the Terminating Tranche: (i) divide any such
Purchaser Interest into multiple Purchaser Interests or (ii) combine any such
Purchaser Interest with one or more other Purchaser Interests which either have
a Terminating Tranche ending on such day or are newly created on such day
(subject to such Conduit’s ability to accommodate such division or combination),
provided, that in no event may a Purchaser Interest funded by Pooled Commercial
Paper issued by a Conduit be combined with a Purchaser Interest funded by any
Financial Institution.
          Section 4.4 Financial Institution Bank Rates. The Seller may select
the LIBO Rate or the Alternate Base Rate for each Purchaser Interest funded by
the Financial Institutions. The Seller shall by 12:00 noon (New York time):
(i) at least three (3) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as a new Bank
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate is being
requested as a new Bank Rate, give each applicable Managing Agent irrevocable
notice of the new Bank Rate for the Purchaser Interest associated with such
Terminating Tranche. Until the Seller gives notice to such applicable Managing
Agent of another Bank Rate, the initial Bank Rate for any Purchaser Interest
transferred to or otherwise funded by any Financial Institution pursuant to the
terms and conditions hereof shall be the Alternate Base Rate.
          Section 4.5 Suspension of the LIBO Rate.
          (a) If any Financial Institution notifies its related Managing Agent
that it has determined that funding its Pro Rata Share of the Purchaser
Interests at a LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to fund
its Purchaser Interests at such LIBO Rate are not available or (ii) such LIBO
Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such LIBO Rate, then such Managing Agent shall notify the
Administrative Agent and shall suspend the availability of such LIBO Rate for
the Financial Institutions in such Managing Agent’s Purchaser Group and select
the Alternate Base Rate for any Purchaser Interest accruing Yield at such LIBO
Rate, and the then current Tranche Period for any Purchaser Interest funded by a
Financial Institution in such Managing Agent’s Purchaser Group shall thereupon
be terminated and a new Tranche Period based upon the Alternate Base Rate shall
commence.
          (b) If less than all of the Managing Agents give a notice to the
Administrative Agent pursuant to Section 4.5(a), the Financial Institution in
the Purchaser Group which gave such a notice shall be obligated, at the request
of the Seller or the related Conduit in such Purchaser Group, to assign all of
its rights and obligations hereunder to (i) another Financial Institution or
(ii) another funding entity nominated by the Seller or its related Managing
Agent that is acceptable to the related Conduit and willing to participate in
this Agreement and the

9



--------------------------------------------------------------------------------



 



related Liquidity Agreement through the Liquidity Termination Date in the place
of such notifying Financial Institution; provided that (i) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution’s Capital
Pro Rata Share of the Capital and Yield owing to all of the Purchasers and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Capital Pro Rata Share of the Purchaser Interests of such Financial Institution,
and (ii) the replacement Financial Institution otherwise satisfies the
requirements of Section 12.1(b).
          Section 4.6 Liquidity Agreement Fundings. The parties hereto
acknowledge that a Conduit may borrow against or put all or any portion of its
Purchaser Interests to the Financial Institutions in its Purchaser Group at any
time pursuant to such Conduit’s related Liquidity Agreement to finance or
refinance the necessary portion of its Purchaser Interests through a funding
under such Liquidity Agreement to the extent available. The fundings under such
Liquidity Agreement will accrue interest at the Bank Rate in accordance with
this Article IV. Regardless of whether a funding of Purchaser Interests by any
Financial Institution constitutes the direct purchase of a Purchaser Interest
hereunder, an assignment under the related Liquidity Agreement of a Purchaser
Interest originally funded by a Conduit, the sale of one or more participations
under the related Liquidity Agreement in a Purchaser Interest originally funded
by a Conduit or a loan made under a Liquidity Agreement in respect of a
Conduit’s Purchaser Interest, each Financial Institution participating in a
funding of a Purchaser Interest shall have the rights and obligations of a
“Purchaser” hereunder with the same force and effect as if it had directly
purchased such Purchaser Interest from the Seller hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Section 5.1 Representations and Warranties of The Seller Parties. Each
Seller Party hereby represents and warrants to the Administrative Agent, the
Managing Agents and the Purchasers, as to itself, as of the date hereof and as
of the date of each Incremental Purchase and the date of each Reinvestment that:
          (a) Corporate Existence and Power. Such Seller Party is duly formed,
validly existing and in good standing under the laws of its state of formation.
The Seller is duly qualified to do business and is in good standing, and has and
holds all power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted, except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of the Seller, the
Seller’s use of the proceeds of purchases made hereunder, are within its powers
and authority and have been duly authorized by all necessary action on its part.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) (A) its certificate or

10



--------------------------------------------------------------------------------



 



articles of incorporation or by-laws or (B) limited liability company agreement
or certificate of formation, as applicable, (ii) any law, rule or regulation
applicable to it, including, without limitation, the Public Utility Holding
Company Act of 1935, as amended, (iii) any restrictions under any material
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than (i) the filing of the
financing statements required hereunder or (ii) such authorizations, approvals,
notices, filings or other actions as have been obtained, made or taken prior to
the date hereof, no authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by such Seller Party of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
          (e) Actions, Suits. Except (i) to the extent described in Consumers’
Annual Report on Form 10-K for the year ended December 31, 2009, as filed with
the SEC, and (ii) such other similar actions, suits and proceedings predicated
on the occurrence of the same events giving rise to any actions, suits and
proceedings described in the Annual Reports referred to in the foregoing clause
(i), there are no actions, suits or proceedings pending, or to the best of such
Seller Party’s knowledge, threatened, against or affecting such Seller Party, or
any of its properties, in or before any court, arbitrator or other body, that
(i) relate to the transactions under this Agreement or (ii) could reasonably be
expected to have a Material Adverse Effect. Such Seller Party is not in default
with respect to any order of any court, arbitrator or governmental body.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Administrative Agent, any
Managing Agent or any Purchasers for purposes of or in connection with this
Agreement, any Monthly Report, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to the
Administrative Agent, any Managing Agent or any Purchaser will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by

11



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended.
          (i) Good Title. Immediately prior to each purchase hereunder, the
Seller shall be the legal and beneficial owner of the Receivables and Related
Security with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Seller’s
ownership interest in each Receivable, its Collections and the Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Administrative Agent for the benefit of the
Purchasers (and the Administrative Agent for the benefit of such Purchasers
shall acquire from the Seller) a valid and perfected first priority undivided
percentage ownership or security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of such Seller Party and the offices
where it keeps all of its Records are located at the address(es) listed on
Exhibit III or such other locations of which the Administrative Agent has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 7.2(a) has been taken and completed. Seller is a limited
liability company organized solely in the State of Delaware. The Seller’s
Delaware organizational identification number and Federal Employer
Identification Number are correctly set forth on Exhibit III.
          (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of the Seller at each Collection Bank
and the special zip code number of each Lock-Box, are listed on Exhibit IV. The
Seller has not granted any Person, other than the Administrative Agent as
contemplated by this Agreement and the Intercreditor Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2009, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries, taken as a whole, or the ability of the initial
Servicer to perform its obligations under this Agreement, and (ii) the Seller
represents and warrants that since December 31, 2009, no event has occurred that
would have a material adverse effect on (A) the financial condition or
operations of the Seller,

12



--------------------------------------------------------------------------------



 



(B) the ability of the Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.
          (n) Names. The Seller has not used any names, trade names or assumed
names other than the name in which it has executed this Agreement.
          (o) Ownership of Seller. Consumers owns, directly or indirectly, 100%
of the issued and outstanding membership interests of the Seller, free and clear
of any Adverse Claim. There are no options, warrants or other rights to acquire
securities of the Seller.
          (p) Public Utility Holding Company Act; Investment Company Act. Such
Seller Party is exempt from the registration requirements of the Public Utility
Holding Company Act of 1935, as amended, or any successor statute. Such Seller
Party is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, other than as permitted under Section 7.2
and in compliance with the notification requirements of Section 7.1(a)(vii).
          (s) Payments to Originator. With respect to each Receivable
transferred to the Seller under the Receivables Sale Agreement, the Seller has
given reasonably equivalent value to the Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt. No
transfer by the Originator of any Receivable under the Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

13



--------------------------------------------------------------------------------



 



          (u) Eligible Receivables. Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date.
          (v) Net Receivables Balance. The Seller has determined that,
immediately after giving effect to each purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.
          (w) Accounting. In the case of the Seller, the Seller is treating the
conveyance of the ownership interest in the Receivables and the Collections as a
sale for purposes of GAAP.
          Section 5.2 Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants, as to itself, to the
Administrative Agent, the Managing Agent of its Purchaser Group and the Conduit
in its Purchaser Group that:
          (a) Existence and Power. Such Financial Institution is a corporation
or a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
          (b) No Conflict. The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its certificate or articles
of incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets. This Agreement has been duly authorized, executed and
delivered by such Financial Institution.
          (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.
          (d) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE VI
CONDITIONS OF PURCHASES
          Section 6.1 Conditions Precedent to Effectiveness of this Agreement.
This Agreement shall become effective as of the date hereof upon the
Administrative Agent and each Managing Agent receiving, in form and substance
reasonably satisfactory to each such Person,

14



--------------------------------------------------------------------------------



 



on or before the date hereof (i) the satisfactory report of the Administrative
Agent’s auditors; (ii) those documents listed on Schedule B; (iii) a Monthly
Report covering the immediately preceding Accrual Period and (iv) all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter and (b) the Servicer shall have complied (and have
caused the Originator to comply) with the requirements of Section 7.1(e).
          Section 6.2 Conditions Precedent to All Purchases and Reinvestments.
Each purchase of a Purchaser Interest (other than pursuant to Section 12.1) and
each Reinvestment shall be subject to the further conditions precedent that in
the case of each such purchase or Reinvestment: (a) the Servicer shall have
delivered to the Administrative Agent and each Managing Agent on or prior to the
date of such purchase, in form and substance satisfactory to the Administrative
Agent and each Managing Agent, all Monthly Reports as and when due under
Section 8.5 and upon the Administrative Agent’s or any Managing Agent’s request;
(b) upon the Administrative Agent’s or any Managing Agent’s reasonable request,
the Servicer shall have delivered to the Administrative Agent and each Managing
Agent at least three (3) days prior to such purchase or Reinvestment an interim
report, in a form agreed to by the Servicer and the Administrative Agent,
showing the amount of Eligible Receivables; (c) the Amortization Date shall not
have occurred; (d) the Administrative Agent and each Managing Agent shall have
received such other approvals, opinions or documents as it may reasonably
request if the Administrative Agent or any Managing Agent reasonably believes
there has been a change in law or circumstance that affects the status or
characteristics of the Receivables, Related Security or Collections, any Seller
Party or the Administrative Agent’s first priority perfected security interest
in the Receivables, Related Security and Collections and (e) on the date of each
such Incremental Purchase or Reinvestment, the following statements shall be
true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):
     (i) the representations and warranties set forth in Section 5.1 are true
and correct on and as of the date of such Incremental Purchase or Reinvestment
as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event;
     (iii) the Capital owing to each Purchaser does not exceed the Conduit
Purchase Limit (in the case of a Conduit) or Commitment (in the case of a
Financial Institution); and
     (iv) the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed the Applicable Maximum Purchaser
Interest.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent or any Managing Agent, occur automatically
on each day that the Servicer shall receive any Collections without the
requirement that any further action be taken on the part of any Person and
notwithstanding the failure of the Seller to satisfy any of the foregoing

15



--------------------------------------------------------------------------------



 



conditions precedent in respect of such Reinvestment. The failure of the Seller
to satisfy any of the foregoing conditions precedent in respect of any
Reinvestment shall give rise to a right of the Administrative Agent, which right
may be exercised at any time on demand of the Administrative Agent or any
Managing Agent, to rescind the related Reinvestment and direct the Seller to pay
to the Managing Agents for the benefit of the Purchasers an amount equal to the
Collections prior to the Amortization Date that shall have been applied to the
affected Reinvestment.
ARTICLE VII
COVENANTS
          Section 7.1 Affirmative Covenants of The Seller Parties. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent, each Managing Agent and each Financial Institution:
     (i) Annual Reporting. Within 120 days after the close of (A) each of
Consumer’s fiscal years, a copy of the Annual Report on Form 10-K (or any
successor form) for Consumers for such year, including therein the consolidated
balance sheet of Consumers and its consolidated Subsidiaries as at the end of
such year and the consolidated statements of income, cash flows and common
stockholder’s equity of Consumers and its consolidated Subsidiaries as at the
end of and for such year, or statements providing substantially similar
information, in each case certified by independent public accountants of
recognized national standing selected by Consumers (and not objected to by the
Administrative Agent or any Managing Agent), together with a certificate of such
accounting firm addressed to the Administrative Agent and each Managing Agent
stating that, in the course of its examination of the consolidated financial
statements of Consumers and its consolidated Subsidiaries, which examination was
conducted by such accounting firm in accordance with GAAP, (1) such accounting
firm has obtained no knowledge that an Amortization Event, insofar as such
Amortization Event related to accounting or financial matters, has occurred and
is continuing, or if, in the opinion of such accounting firm, such an
Amortization Event has occurred and is continuing, a statement as to the nature
thereof, and (2) such accounting firm has examined a certificate prepared by
Consumers setting forth the computations made by Consumers in determining, as of
the end of such fiscal year, the ratios specified in Section 9.1(k), which
certificate shall be attached to the certificate of such accounting firm, and
such accounting firm confirms that such computations accurately reflect such
ratios, and (B) each of the Seller’s fiscal years, unaudited financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for such fiscal year, all
certified by a Responsible Officer of the Seller as fairly presenting in all
material respects the financial condition and results of operations of the
Seller in accordance with GAAP.

16



--------------------------------------------------------------------------------



 



     (ii) Quarterly Reporting. Within 60 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets of
each of Originator and its consolidated Subsidiaries and the Seller as at the
close of each such period and statements of income and retained earnings and a
statement of cash flows for each such Person (and, in the case of the
Originator, its consolidated Subsidiaries) for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its respective
chief financial officer.
     (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party’s Responsible Officer and dated the date
of such annual financial statement or such quarterly financial statement, as the
case may be.
     (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements (other than those which relate solely
to employee benefit plans) so furnished which Consumers files with the
Securities and Exchange Commission.
     (v) Bond Servicing Reports; S.E.C. Filings. Promptly upon the execution,
delivery or filing thereof, (i) copies of all reports, statements, notices and
certificates delivered or received by the Servicer (in its capacity as Servicer
under the Servicing Agreement or otherwise) pursuant to Sections 3.05, 3.06,
3.07, 6.02, Annex 1 and Annex 2 of the Servicing Agreement (excluding any “Daily
Servicer’s Report” delivered pursuant to Annex 2 of the Servicing Agreement),
(ii) copies of all reports and notices delivered to the holders of the
Securitization Bonds, (iii) copies of all amendments, waivers or other
modifications to any of the Basic Documents (as defined in the Servicing
Agreement), (iv) copies of all reports which the Servicer sends to the holders
of any of its securities or its creditors generally and (v) copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.
     (vi) Copies of Notices. Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Managing Agent, copies of the same.
     (vii) Change in Credit and Collection Policy. At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting each Managing Agent’s consent thereto,
such consent not to be unreasonably withheld.
     (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Administrative Agent or any Managing

17



--------------------------------------------------------------------------------



 



Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent, any Managing Agent or any Purchaser under or as
contemplated by this Agreement (including, without limitation, any information
relevant to the calculation and allocations described in the Servicing Agreement
and the Intercreditor Agreement).
          (b) Notices. Such Seller Party will notify the Administrative Agent,
each Managing Agent and each Financial Institution in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
     (i) Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
a Responsible Officer of such Seller Party.
     (ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer if the aggregate amount of all judgments and decrees then
outstanding against the Servicer exceeds $25,000,000 and (2) the institution of
any litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against the Seller.
     (iii) Material Adverse Effect. The occurrence of any event or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
     (iv) Termination Date. The occurrence of the “Termination Date” under and
as defined in the Receivables Sale Agreement.
     (v) Defaults Under Other Agreements. With respect to the Seller, the
occurrence of a default or an event of default under any other financing
arrangement pursuant to which the Seller is a debtor or an obligor.
     (vi) Downgrade of Originator. Any downgrade in the rating of any
Indebtedness of Originator by S&P, by Moody’s or by Fitch, setting forth the
Indebtedness affected and the nature of such change.
     (vii) Servicer Default. The occurrence of any event or circumstance which
constitutes a Servicer Default (as defined in the Servicing Agreement) or which,
with the giving of notice or the passage of time, would become a Servicer
Default.
     (viii) Receivables Classification. The occurrence of any event or
circumstance (including, without limitation, any change in law, regulation or
systems reporting), which would impact the identification of any accounts
receivable on the books and records of the Originator or the Seller not less
than thirty (30) days prior to such occurrence (or in the event of a change in
law or regulation, as soon as reasonably possible).

18



--------------------------------------------------------------------------------



 



     (ix) Appointment of Independent Manager. The decision to appoint a new
manager of the Seller as the “Independent Manager” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its existence, rights and franchises in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as applicable, in each jurisdiction in
which such qualification is necessary in view of its businesses and operations
or the ownership of its properties, provided that such Seller Party shall not be
required to preserve any such right or franchise or to remain so qualified
unless the failure to do so could reasonably be expected to have a Material
Adverse Effect.
          (d) Audits. Such Seller Party will furnish to the Administrative
Agent, each Managing Agent and each Financial Institution from time to time such
information with respect to it and the Receivables as the Administrative Agent,
any Managing Agent or any Financial Institution may reasonably request. Such
Seller Party will, from time to time during regular business hours as requested
by the Administrative Agent, any Managing Agent or any Financial Institution
upon reasonable notice permit the Administrative Agent, such Managing Agent or
such Financial Institution, or any of their respective agents or representatives
(and shall cause the Originator to permit the Administrative Agent, any Managing
Agent or any Financial Institution or any of their respective agents or
representatives), to (i) examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables, the Related Security, the Securitization Property and the Servicing
Agreement, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters. Each such
audit shall be at the sole cost of such Seller Party, provided that such Seller
Party shall be required to pay for (A) during a Level One Enhancement Period,
not more than one such audit per year, (B) during a Level Two Enhancement
Period, not more than two such audits per year and (C) during a Level Three
Enhancement Period, an unlimited number of such audits per year.
          (e) Keeping and Marking of Records and Books.
     (i) The Servicer will (and will cause the Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables and

19



--------------------------------------------------------------------------------



 



the performance of each Seller Party’s duties under the Transaction Documents
and the Servicing Agreement (including, without limitation, records adequate to
permit (A) the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable and (B) the
performance of the calculations and allocations required by the Intercreditor
Agreement and the Servicing Agreement). The Servicer will (and will cause the
Originator to) give the Administrative Agent and each Managing Agent notice of
any material change in the administrative and operating procedures referred to
in the previous sentence.
     (ii) Such Seller Party will (and will cause the Originator to) (A) on or
prior to the date hereof, mark its master data processing records and other
books and records relating to the Purchaser Interests with a legend, acceptable
to the Administrative Agent, describing the Purchaser Interests and (B) at any
time after the occurrence of an Amortization Event, upon the request of the
Administrative Agent or any Managing Agent, deliver to the Administrative Agent
all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables, provided, that the requirements of this
clause (B) shall apply solely to any Contract consisting of or evidenced by an
instrument or chattel paper.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will (and will cause the Originator to) timely and fully
(i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
except where the failure to so perform or comply could not reasonably be
expected to have a Material Adverse Effect, and (ii) comply in all respects with
the Credit and Collection Policy in regard to each Receivable and the related
Contract, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.
          (g) Performance and Enforcement of Receivables Sale Agreement. The
Seller will, and will require the Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in compliance with the
terms thereof and will enforce the rights and remedies accorded to the Seller
under the Receivables Sale Agreement. The Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent and the Purchasers as assignees of the Seller) under
the Receivables Sale Agreement as the Administrative Agent, any Managing Agent
or any Financial Institution may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Receivables
Sale Agreement.
          (h) Ownership. The Seller will (or will cause the Originator to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent, the Managing Agents and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more

20



--------------------------------------------------------------------------------



 



fully evidence the interest of the Seller therein as the Administrative Agent or
any Managing Agent may reasonably request), and (ii) establish and maintain, in
favor of the Administrative Agent, for the benefit of the Managing Agents and
the Purchasers, a valid and perfected first priority undivided percentage
ownership interest (and/or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections to the full
extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Managing Agents and the Purchasers (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (for the benefit of the Managing Agents and
the Purchasers) interest in such Receivables, Related Security and Collections
and such other action to perfect, protect or more fully evidence the interest of
the Administrative Agent for the benefit of the Managing Agents and the
Purchasers as the Administrative Agent or any Managing Agent may reasonably
request).
          (i) Purchasers’ Reliance. The Seller acknowledges that the Purchasers
are entering into the transactions contemplated by this Agreement in reliance
upon the Seller’s identity as a legal entity that is separate from Originator or
any Affiliate thereof (each, a “CMS Entity”). Therefore, from and after the date
of execution and delivery of this Agreement, Seller shall take all reasonable
steps, including, without limitation, all steps that the Administrative Agent,
any Managing Agent or any Purchaser may from time to time reasonably request, to
maintain the Seller’s identity as a separate legal entity and to make it
manifest to third parties that the Seller is an entity with assets and
liabilities distinct from those of any CMS Entity and not just a division of a
CMS Entity. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, the Seller will:
     (i) conduct its own business in its own name and require that all full-time
employees of the Seller, if any, identify themselves as such and not as
employees of any CMS Entity (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as the Seller’s employees);
     (ii) compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of any CMS Entity, allocate
the compensation of such employee, consultant or agent between the Seller and
such CMS Entity, as applicable, on a basis that reflects the services rendered
to the Seller and such CMS Entity, as applicable;
     (iii) maintain separate offices and, if such office is located in the
offices of any CMS Entity, the Seller shall lease such office at a fair market
rent;
     (iv) have separate stationery, invoices and checks in its own name;
     (v) conduct all transactions with each CMS Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an

21



--------------------------------------------------------------------------------



 



arm’s-length basis, allocate all overhead expenses for items shared between the
Seller and any CMS Entity fairly and reasonably;
     (vi) at all times have at least three Managers, at least one of which is an
Independent Manager;
     (vii) observe all limited liability company formalities as a distinct
entity, and ensure that all limited liability company actions relating to
(A) the selection, maintenance or replacement of the Independent Manager,
(B) the dissolution or liquidation of the Seller or (C) the initiation of,
participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving the Seller, are duly authorized
by unanimous vote of its Managers (including the Independent Manager);
     (viii) maintain the Seller’s books and records separate from those of any
CMS Entity thereof and otherwise readily identifiable as its own assets rather
than assets of a CMS Entity;
     (ix) prepare its financial statements separately from those of any CMS
Entity and insure that any consolidated financial statements of any CMS Entity
that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that the
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of the Seller;
     (x) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any CMS
Entity and only maintain bank accounts or other depository accounts to which
Seller alone is the account party, into which only the Seller or Servicer makes
deposits and from which only the Seller or Servicer (or the Administrative Agent
hereunder) has the power to make withdrawals;
     (xi) pay all of the Seller’s operating expenses from the Seller’s own
assets (except for certain payments by a CMS Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));
     (xii) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
     (xiii) take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion dated May 22, 2003 and issued
by Skadden, Arps, Slate, Meagher & Flom, LLP, as counsel for the Seller, in
connection with the Original RPA and relating to substantive consolidation
issues,

22



--------------------------------------------------------------------------------



 



and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times; and
     (xiv) maintain its Certificate of Formation and Limited Liability Company
Agreement in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its Certificate of Formation or Limited
Liability Company Agreement in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement.
          (j) Collections. Such Seller Party will cause (i) all checks
representing Collections and Securitization Charge Collections to be remitted to
a Lock-Box, (ii) all other amounts in respect of Collections and Securitization
Charge Collections to be deposited directly to a Collection Account, (iii) all
proceeds from all Lock-Boxes to be deposited by the Servicer into a Collection
Account, (iv) all funds in each Collection Account which is not a Specified
Account to be remitted to a Specified Account as soon as is reasonably
practicable and (v) each Specified Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to Seller or any
Affiliate of the Seller, the Seller will remit (or will cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, the Seller will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of the
Administrative Agent, the Managing Agents and the Purchasers. The Seller will
maintain exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent as contemplated by this Agreement and the Intercreditor
Agreement. Upon not less than 30 days prior written notice to the Seller and the
Servicer, the Administrative Agent may, in its reasonable discretion, designate
additional Collection Accounts as Specified Accounts and such Specified Accounts
shall be subject to the requirement set forth in clause (v) above. On the date
which is 30 days after the first day of a Level Three Enhancement Period, all
Collection Accounts shall be Specified Accounts and such Specified Accounts
shall be subject to the requirement set forth in clause (v) above.
          (k) Taxes. The Seller will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
any Conduit, the Administrative Agent or any Financial Institution. The Servicer
will pay and discharge before the same shall become delinquent, all taxes and
governmental charges imposed upon it or its property, provided that the Servicer
shall not be required to pay or discharge any such tax or governmental charge
(i) which is being contested by it in good faith and by proper procedures or
(ii) the non-payment of which will not have a Material Adverse Effect.

23



--------------------------------------------------------------------------------



 



          (l) Insurance. The Seller will maintain in effect, or cause to be
maintained in effect, at the Seller’s own expense, such casualty and liability
insurance as the Seller shall deem appropriate in its good faith business
judgment.
          (m) Payment to Originator. With respect to any Receivable purchased by
the Seller from the Originator, such sale shall be effected under, and in
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the method of payment and amount and timing of
payments to be made to the Originator in respect of the purchase price for such
Receivable.
          (n) Restrictions on Activities. The Seller will operate its business
and activities such that: it does not engage in any business or activity of any
kind, or enter into any transaction or indenture, mortgage, instrument,
agreement, contract, lease or other undertaking, other than the transactions
contemplated and authorized by this Agreement and the Receivables Sale
Agreement; and does not create, incur, guarantee, assume or suffer to exist any
indebtedness or other liabilities, whether direct or contingent, other than
(i) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (ii) the
incurrence of obligations under this Agreement, (iii) the incurrence of
obligations, as expressly contemplated in the Receivables Sale Agreement, to
make payment to the Originator thereunder for the purchase of Receivables under
the Receivables Sale Agreement, and (iv) the incurrence of operating expenses in
the ordinary course of business of the type otherwise contemplated by this
Agreement.
          (o) Modification of Limited Liability Company Agreement. The Seller
will maintain its limited liability company agreement in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its limited liability company agreement in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement;
          (p) Modification of Receivables Sale Agreement. The Seller will
maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Administrative Agent, each Managing Agent and each Financial Institution.
          (q) Maintenance of Required Capital Amount. The Seller will maintain
at all times the Required Capital Amount (as defined in the Receivables Sale
Agreement) and refrain from making any dividend, distribution, redemption of
capital stock or payment of any subordinated indebtedness which would cause the
Required Capital Amount to cease to be so maintained.
          (r) Performance under Servicing Agreement. The Servicer will perform
and comply with all obligations of the Servicer as “Servicer” under the
Servicing Agreement, including, without limitation, its duties and
responsibilities relating to the calculations and allocations required by the
Intercreditor Agreement and the Servicing Agreement.

24



--------------------------------------------------------------------------------



 



          (s) Financing Statements for Supplement Indentures. The Seller will
(or will cause Originator to) cause the collateral description in each UCC-1
Financing Statement filed pursuant to any Supplement Indenture to expressly
exclude all Receivables, all Related Security, all Collections, each Lock-Box,
each Collection Account and the proceeds thereof in a manner acceptable to the
Administrative Agent.
          (t) Receivables Classification. In connection with any change in the
identification of any accounts receivable on the books and records of the
Originator or the Seller, the Seller shall ensure that all actions required by
Section 7.1(h) will have been taken prior to such change.
          (u) Certification of Receivables Classification. In connection with
the delivery of each Monthly Report, the Servicer shall certify to the
Administrative Agent and each Managing Agent that it has made diligent inquiry
and that the accounts receivable included in such report as Receivables are
identified on the books and records of the Originator and the Seller with the
account code “Account 1460000 Customer Receivables” or “Account 1460201 — A/R
Other”.
          Section 7.2 Negative Covenants of the Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. The Seller will not (and will
not permit the Originator to) (i) make any change to its name (within the
meaning of Section 9-507(c) of any applicable enactment of the UCC), identity,
corporate structure or location of books and records unless, at least thirty
(30) days prior to the effective date of any such name change, change in
corporate structure, or change in location of its books and records the Seller
notifies the Administrative Agent and each Managing Agent thereof and delivers
to the Administrative Agent and each Managing Agent such financing statements
(Forms UCC-1 and UCC-3) authorized or executed by the Seller (if required under
applicable law) which the Administrative Agent or any Managing Agent may
reasonably request to reflect such name change, location change, or change in
corporate structure, together with such other documents and instruments that the
Administrative Agent or any Managing Agent may reasonably request in connection
therewith and has taken all other steps to ensure that the Administrative Agent,
for the benefit of itself, the Managing Agents and the Purchasers, continues to
have a first priority, perfected ownership or security interest in the
Receivables, the Related Security related thereto and any Collections thereon,
or (ii) change its jurisdiction of organization unless the Administrative Agent
shall have received from the Seller, prior to such change, (A) those items
described in clause (i) hereof, and (B) if the Administrative Agent, any
Managing Agent or any Purchaser shall so request, an opinion of counsel, in form
and substance reasonably satisfactory to such Person, as to such organization
and the Seller’s or the Originator’s, as applicable, valid existence and good
standing and the perfection and priority of the Administrative Agent’s ownership
or security interest in the Receivables, the Related Security and Collections.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors

25



--------------------------------------------------------------------------------



 



regarding payments to be made to any Lock-Box or Collection Account, unless the
Administrative Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) (A) with respect to the addition of a Collection
Bank or a Collection Account or Lock-Box, an executed Collection Account
Agreement with respect to the new Collection Account if a Specified Account, or
Lock-Box if linked to a Specified Account and (B) with respect to the addition
of a Lock-Box, an executed P.O. Box Transfer Notice with respect to the new
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments without notice to the Administrative Agent if
such new instructions require such Obligor to make payments to an existing
Specified Account or Lock-Box.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not, and will not permit the Originator to, make any change to
the Credit and Collection Policy that would be reasonably likely to adversely
affect the collectibility of the Receivables. Except as provided in
Section 8.2(d), the Servicer will not, and will not permit the Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.
          (d) Sales, Liens. The Seller will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the
Administrative Agent, the Managing Agents and the Purchasers provided for
herein), and the Seller will defend the right, title and interest of the
Administrative Agent, the Managing Agents and the Purchasers in, to and under
any of the foregoing property, against all claims of third parties claiming
through or under the Seller or the Originator. The Seller will not create or
suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory.
          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall the Seller permit the Net Receivables Balance to be less than an amount
equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
          (f) Termination Date Determination. The Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to Originator in respect thereof, without the prior written
consent of the Administrative Agent, each Managing Agent and each Financial
Institution, except with respect to the occurrence of such Termination Date
arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.
          (g) Restricted Junior Payments. During the continuation of any
Amortization Event, the Seller will not make any Restricted Junior Payment if,
after giving effect thereto, the Seller would fail to meet its obligations set
forth in Section 7.2(e).
          (h) Collection Accounts not Subject to Collection Account Agreement.
At any time after the 30th day following the first day of a Level Three
Enhancement Period, such

26



--------------------------------------------------------------------------------



 



Seller Party will not, and will not permit the Originator to, direct any
Collections to be remitted to any Collection Account not subject at all times to
a Collection Account Agreement.
          (i) Commingling. Such Seller Party shall not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box or
Collection Account cash or cash proceeds other than Collections and
Securitization Charge Collections.
          (j) Servicing Agreement. Without the consent of the Administrative
Agent, each Managing Agent and each Financial Institution, the Servicer will not
amend, modify or waive any term or condition of (i) Section 3.02 or Section 5.04
of the Servicing Agreement, (ii) Annex 2 to the Servicing Agreement, (iii) the
definition of the term “Securitization Charges”, “Securitization Charge
Collections” or “Transferred Securitization Property” in the Servicing Agreement
or (iv) to the extent relating to any of the foregoing, any definition used
directly or indirectly in any of the foregoing terms or conditions.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
          Section 8.1 Designation of Servicer.
          (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1. Consumers is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. The Administrative Agent may, and shall, at the
direction of the Required Financial Institutions, at any time designate as the
Servicer any Person to succeed Consumers or any successor Servicer.
          (b) Without the prior written consent of the Administrative Agent,
each Managing Agent and the Required Financial Institutions, Consumers shall not
be permitted to delegate any of its duties or responsibilities as the Servicer
to any Person other than (i) the Seller and (ii) with respect to certain
delinquent Receivables, outside collection agencies in accordance with its
customary practices. The Seller shall not be permitted to further delegate to
any other Person any of the duties or responsibilities of the Servicer delegated
to it by Consumers. If at any time the Administrative Agent shall designate as
the Servicer any Person other than Consumers, all duties and responsibilities
theretofore delegated by Consumers to the Seller may, at the discretion of the
Administrative Agent and shall, at the direction of the Required Financial
Institutions, be terminated forthwith on notice given by the Administrative
Agent to Consumers and to the Seller.
          (c) Notwithstanding any delegation by Consumers pursuant to the
foregoing subsection (b), (i) Consumers shall be and remain primarily liable to
the Administrative Agent, the Managing Agents and the Purchasers for the full
and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Administrative Agent, the Managing Agents and the
Purchasers shall be entitled to deal exclusively with Consumers in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder. The Administrative Agent, the Managing Agents and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than Consumers in order for

27



--------------------------------------------------------------------------------



 



communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. Consumers, at all times that it is the
Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.
          Section 8.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
          (b) The Servicer will instruct all Obligors to pay all Collections and
all Securitization Charge Collections directly to a Lock-Box or Collection
Account. The Servicer shall effect (i) except as agreed to between the Servicer
and the Administrative Agent (such agreement not to be unreasonably withheld), a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank maintaining a Collection Account at any time and (ii) a P.O. Box Transfer
Notice substantially in the form of Exhibit XI with respect to each Lock-Box. In
the case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the
Administrative Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, the Administrative Agent may request that the Servicer,
and the Servicer thereupon promptly shall instruct all Obligors with respect to
the Receivables, to remit all payments thereon to a new depositary account
specified by the Administrative Agent and, at all times thereafter, Seller and
the Servicer shall not deposit or otherwise credit, and shall not permit any
other Person to deposit or otherwise credit to such new depositary account any
cash or payment item other than Collections.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of the Seller and the Purchasers their
respective shares of the Collections in accordance with Article II. The Servicer
shall, upon the request of the Administrative Agent, segregate, in a manner
acceptable to the Administrative Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent

28



--------------------------------------------------------------------------------



 



Receivable or Charged-Off Receivable or limit the rights of the Administrative
Agent, the Managing Agents or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.
          (e) The Servicer shall hold in trust for the Seller and the Purchasers
all Records that (i) evidence or relate to the Receivables, the related
Contracts and Related Security or (ii) are otherwise necessary or desirable to
collect the Receivables and shall, as soon as practicable upon demand of the
Administrative Agent, deliver or make available to the Administrative Agent all
such Records, at a place selected by the Administrative Agent. The Servicer
shall, as soon as practicable following receipt thereof turn over to the Seller
any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of any Purchaser, furnish to the Purchasers (promptly after any
such request) a calculation of the amounts set aside for the Purchasers pursuant
to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law, be applied as a Collection of
any Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
          Section 8.3 Collection Notices. The Administrative Agent is authorized
at any time (i) when an Amortization Event exists or (ii) during a Level Three
Enhancement Period, to date and to deliver to the Collection Banks the
Collection Notices. The Seller hereby transfers to the Administrative Agent for
the benefit of the Purchasers, effective when the Administrative Agent delivers
such notice, the exclusive ownership and control of each Collection Account and
control of each Lock-Box. In case any authorized signatory of the Seller whose
signature appears on a Collection Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. The Seller
hereby authorizes the Administrative Agent, and agrees that the Administrative
Agent shall be entitled (i) when an Amortization Event exists or (ii) during a
Level Three Enhancement Period to (A) endorse the Seller’s name on checks and
other instruments representing Collections, (B) enforce the Receivables, the
related Contracts and the Related Security and (C) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than the Seller.
          Section 8.4 Responsibilities of Seller. Anything herein to the
contrary notwithstanding, the exercise by the Administrative Agent, any Managing
Agent or any Purchaser of its rights hereunder shall not release the Servicer,
the Originator or the Seller from any of their duties or obligations with
respect to any Receivables or under the related Contracts. None of the
Administrative Agent, the Managing Agents or the Purchasers shall have any
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of the Seller.

29



--------------------------------------------------------------------------------



 



          Section 8.5 Reports. The Servicer shall prepare and forward to the
Administrative Agent, each Managing Agent and each Financial Institution (i) on
the twelfth (12th) Business Day of each month and at such times as the
Administrative Agent, any Managing Agent or any Financial Institution shall
request, a Monthly Report, (ii) on the second (2nd) Business Day of each week
during a Level Two Enhancement Period, a weekly report in substantially the same
form as the Monthly Report or such other form approved by the Administrative
Agent and each Managing Agent in writing and reflecting information as of the
end of the prior week, (iii) on each Business Day during a Level Three
Enhancement Period, a Daily Report, and (iv) at such times as the Administrative
Agent, any Managing Agent or any Financial Institution shall reasonably request,
an aging of Receivables.
          Section 8.6 Servicing Fees. In consideration of Consumers’ agreement
to act as the Servicer hereunder, the Purchasers hereby agree that, so long as
Consumers shall continue to perform as the Servicer hereunder, the Seller shall
pay over to Consumers a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, equal to 1.0% per
annum of the average aggregate Outstanding Balance of all Receivables during
such period, as compensation for its servicing activities.
ARTICLE IX
AMORTIZATION EVENTS
          Section 9.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:
          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due and such failure shall continue for one (1) Business
Day, or (ii) to perform or observe any term, covenant or agreement hereunder
(other than as referred to in clause (i) of this paragraph (a) and
Section 9.1(b) through (m)) and such failure shall continue for five
(5) consecutive Business Days or a “Servicer Default” shall occur under (and as
such term is defined in) the Servicing Agreement.
          (b) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
(i) with respect to any representations, warranties, certifications or
statements which contain a materiality qualifier, incorrect in any respect when
made or deemed made and (ii) with respect to any representations, warranties,
certifications or statements which do not contain a materiality qualifier,
incorrect in any material respect when made or deemed made.
          (c) (i) Failure of the Seller to pay any Indebtedness when due or the
failure of Servicer to pay Indebtedness when due in excess of $25,000,000 and
such failure shall continue after any applicable grace period; or (ii) the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity, unless the obligor under or holder of such Indebtedness
shall have waived in writing such circumstance, or such circumstance has been
cured so that such circumstance is no longer continuing; or (iii) any

30



--------------------------------------------------------------------------------



 



such Indebtedness of any Seller Party shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof; or (iv) any “default” under the 1945 Indenture
shall occur.
          (d) (i) Any Seller Party shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party seeking
to adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), any such proceeding shall
remain undismissed or unstayed for a period of 30 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur or (iii) any Seller Party shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).
          (e) The Seller shall fail to comply with the terms of Section 2.7
hereof.
          (f) As at the end of any Accrual Period:
     (i) the average of the Dilution Ratios as of the end of such Accrual Period
and the two preceding Accrual Periods shall exceed 1.75%, or
     (ii) the average of the Loss-to-Liquidation Ratios as of the end of such
Accrual Period and the two preceding Accrual Periods shall exceed 2.5%, or
     (iii) the average of the Past Due Ratios as of the end of such Accrual
Period and the two preceding Accrual Periods shall exceed (A) 12.0% for any
Accrual Period occurring in May through November of any calendar year or
(B) 8.5% for any Accrual Period occurring in December through April of any
calendar year, or
     (iv) the average of the Days Sales Outstanding Ratios as of the end of such
Accrual Period and the two preceding Accrual Periods shall exceed 55 days.
          (g) A Change of Control shall occur.
          (h) (i) One or more final judgments for the payment of money in an
amount in excess of $10,000 shall be entered against the Seller or (ii) one or
more final judgments for the payment of money in an amount in excess of
$25,000,000 in the aggregate, shall be entered against the Servicer on claims
not covered by insurance or as to which the insurance carrier has denied its
responsibility, and (i) enforcement proceedings have been commenced by any
creditor upon any such judgment or (ii) such judgment shall continue unsatisfied
and in effect for thirty (30) consecutive days without a stay of execution.

31



--------------------------------------------------------------------------------



 



          (i) The “Termination Date” under and as defined in the Receivables
Sale Agreement shall occur under the Receivables Sale Agreement or Originator
shall for any reason cease to transfer Receivables to the Seller under the
Receivables Sale Agreement.
          (j) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of the Seller, or the Administrative
Agent for the benefit of the Managing Agents and the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Specified
Accounts.
          (k) Consumers shall fail to maintain a ratio of Total Consolidated
Debt to Total Consolidated Capitalization of not greater than 0.70 to 1.0.
Defined terms used in this Section 9.1(k) shall have the meanings given to such
terms in Schedule C.
          (l) Any term or provision of the Securitization Charge Sale Agreement
or the Servicing Agreement shall be amended, waived or otherwise modified in any
manner which, in the judgment of the Administrative Agent or any Managing Agent,
has an adverse effect on the Administrative Agent’s, Managing Agent’s or the
Purchasers’ interests under this Agreement.
          (m) Any Person shall be appointed as an Independent Manager of the
Seller without prior notice thereof having been given to the Administrative
Agent and each Managing Agent in accordance with Section 7.1(b)(ix) or without
the written acknowledgement by the Administrative Agent and each Managing Agent
that such Person conforms, to the reasonable satisfaction of the Administrative
Agent and each Managing Agent, with the criteria set forth in the definition
herein of “Independent Manager.”
          Section 9.2 Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Administrative Agent may, or upon the direction of
any Managing Agent or any Financial Institution shall, take any of the following
actions: (i) replace the Person then acting as the Servicer, (ii) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d), the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, (iii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks and/or instruct the Postmaster General of the applicable Post Office to
restrict access to the Lock-Boxes, and (v) notify Obligors of the Purchasers’
interest in the Receivables. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative Agent, the Managing Agents and the Purchasers otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

32



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
          Section 10.1 Indemnities by the Seller. Without limiting any other
rights that the Administrative Agent, any Managing Agent or any Purchaser may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
(and pay upon demand to) the Administrative Agent, each Managing Agent and each
Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Administrative Agent, such Managing Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, excluding,
however, in all of the foregoing instances:
     (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (b) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or
     (c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the intended characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to the Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or limit the recourse of any Indemnified Party to the
Seller for amounts otherwise specifically provided to be paid by the Seller
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, but subject to the exclusions in clauses (a), (b) and
(c) above, the Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to the Seller) relating to or resulting from:
     (i) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included;
     (ii) any representation or warranty made by the Seller or the Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other

33



--------------------------------------------------------------------------------



 



Transaction Document or any other written information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
     (iii) the failure by the Seller or the Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation, the violation of which
shall cause the Receivables to be uncollectible or unenforceable by the Seller,
the Administrative Agent, the Managing Agents or the Purchasers in whole or in
part, or any failure of the Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;
     (iv) any failure of the Seller or the Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
     (v) any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the provision of goods, electricity, gas or services related to
such Receivable or the furnishing or failure to furnish such goods, electricity,
gas or services;
     (vii) the commingling of Collections of Receivables at any time with other
funds;
     (viii) any investigation, litigation or proceeding initiated by a party
other than a Purchaser, a Managing Agent or the Administrative Agent related to
or arising from this Agreement, any other Transaction Document, the Servicing
Agreement or any other Basic Document (as defined in the Servicing Agreement),
the transactions contemplated hereby, the use of the proceeds of an Incremental
Purchase or a Reinvestment, the ownership of the Purchaser Interests or any
other investigation, litigation or proceeding relating to the Seller or the
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby, provided that the Seller shall have no
obligation to indemnify any Indemnified Party under this paragraph (viii) for
Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (ix) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

34



--------------------------------------------------------------------------------



 



     (x) any Amortization Event described in Section 9.1(d);
     (xi) any failure of the Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the Originator, free and clear of any
Adverse Claim (other than as created hereunder); or any failure of the Seller to
give reasonably equivalent value to the Originator under the Receivables Sale
Agreement in consideration of the transfer by the Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;
     (xii) any failure to vest and maintain vested in the Administrative Agent
for the benefit of the Managing Agents and the Purchasers, or to transfer to the
Administrative Agent for the benefit of the Managing Agents and the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
     (xiii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
     (xiv) any action or omission by the Seller (other than in accordance with
or as contemplated by this Agreement or any other Transaction Document) which
reduces or impairs the rights of the Administrative Agent, the Managing Agents
or the Purchasers with respect to any Receivable and the Related Security and
Collections with respect thereto or the value of any such Receivable and the
Related Security and Collections with respect thereto; and
     (xv) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action.
          Section 10.2 Indemnities by the Servicer. Without limiting any other
rights that an Indemnified Party may have hereunder or under applicable law, the
Servicer hereby agrees to indemnify each Indemnified Party from and against any
and all Indemnified Amounts that may be imposed on, incurred by or asserted
against an Indemnified Party in any way arising out of or relating to:
          (a) any representation or warranty made by the Servicer (or any
officers of Servicer) under or in connection with this Agreement, any other
Transaction Document or any other written information or report delivered by the
Servicer pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
          (b) the failure by the Servicer to comply with any applicable law,
rule or regulation with respect to any Receivable or Contract related thereto,
the violation of which shall

35



--------------------------------------------------------------------------------



 



cause the Receivables to be uncollectible or unenforceable by Seller, the
Administrative Agent, the Managing Agents or the Purchasers in whole or in part;
          (c) any failure of the Servicer to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
          (d) the commingling of Collections of Receivables at any time with
other funds;
          (e) any action or omission by the Servicer (other than in accordance
with or as contemplated by this Agreement or any other Transaction Document)
which reduces or impairs the rights of the Administrative Agent, the Managing
Agents or the Purchasers with respect to any Receivable and the Related Security
and Collections with respect thereto or the value of any Receivable and the
Related Security and Collections with respect thereto; and
          (f) the failure of any Receivable treated as or represented by the
Servicer to be an Eligible Receivable to be an Eligible Receivable at the time
so treated or represented;
excluding, however, in all of the foregoing instances Indemnified Amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification.
          Section 10.3 Increased Cost and Reduced Return.
          (a) If any Regulatory Change (i) subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon presentation to
the Seller of a certificate setting forth the basis for such determination and
the additional amounts reasonably determined by such related Managing Agent to
reasonably compensate such Funding Source for the period of up to 90 days prior
to the date on which such certificate is delivered to the Seller, the Seller
shall pay to such Managing Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction. The
term “Regulatory Change” shall mean (i) the adoption after the date hereof

36



--------------------------------------------------------------------------------



 



of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source with
the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009 (the “FAS 166/167 Capital
Guidelines”), or any existing or future guidance, interpretations or directives
from the U.S. bank regulatory agencies relating to the FAS 166/167 Capital
Guidelines (whether or not having the force of law), or any rules or regulations
promulgated in connection therewith by any U.S. bank regulatory agency.
          (b) A certificate of the applicable Purchaser or Funding Source
setting forth the amount or amounts necessary to compensate such Purchaser or
Funding Source pursuant to paragraph (a) of this Section 10.3 shall be delivered
to the Seller and shall be conclusive absent manifest error.
          Section 10.4 Other Costs and Expenses. The Seller shall pay to the
Administrative Agent, each Managing Agent and each Purchaser on demand all
reasonable costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the reasonable cost of such Person’s auditors auditing the
books, records and procedures of the Seller, reasonable fees and out-of-pocket
expenses of legal counsel for such Person (which such counsel may be employees
of such Person) with respect thereto and with respect to advising such Person as
to their respective rights and remedies under this Agreement. The Seller shall
pay to the Administrative Agent or each Managing Agent, as applicable (for the
account of the Administrative Agent, the Managing Agents and the Purchasers, as
applicable) on demand any and all reasonable costs and expenses of the
Administrative Agent, the Managing Agents and the Purchasers, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents (including any
amendments hereto or thereto), or the administration of this Agreement following
an Amortization Event.
          Section 10.5 Accounting Based Consolidation Event.
          Upon demand by the Administrative Agent or the applicable Managing
Agent, the Seller shall pay to the Administrative Agent or such applicable
Managing Agent, for the benefit of the relevant Funding Source, such amounts as
such Funding Source reasonably determines will compensate or reimburse such
Funding Source for any (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Funding Source, (ii) reduction in the rate of
return on such Funding Source’s capital or reduction in the amount of any sum
received or receivable by such Funding Source or (iii) internal capital charge
or other imputed cost determined by such Funding Source to be allocable to the
Seller or the transactions contemplated

37



--------------------------------------------------------------------------------



 



in this Agreement, in each case resulting from or in connection with the
consolidation, for financial and/or regulatory accounting purposes, of all or
any portion of the assets and liabilities of any Conduit that are subject to
this Agreement or any other Transaction Document with all or any portion of the
assets and liabilities of an Funding Source. Amounts under this Section 10.5 may
be demanded at any time without regard to the timing of issuance of any
financial statement by any Conduit or by any Funding Source.
ARTICLE XI
THE AGENT
          Section 11.1 Authorization and Action. Each Purchaser hereby
(i) designates and appoints JPMC to act as its administrative agent hereunder
and under each other Transaction Document, (ii) designates and appoints its
related Managing Agent as its managing agent, and (iii) authorizes the
Administrative Agent and such Managing Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Administrative
Agent or the Managing Agent, as applicable, by the terms of this Agreement and
the other Transaction Documents together with such powers as are reasonably
incidental thereto. Neither the Administrative Agent nor any Managing Agent
shall have any duties or responsibilities, except those expressly set forth
herein or in any other Transaction Document, nor any fiduciary relationship with
any Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent or any
Managing Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent or any Managing Agent.
In performing its functions and duties hereunder and under the other Transaction
Documents, the Administrative Agent and each Managing Agent shall act solely as
agent for the Purchasers designating such agent and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Seller Party or any of such Seller Party’s successors or assigns.
Neither the Administrative Agent nor any Managing Agent shall be required to
take any action that exposes the such Person to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Administrative Agent and the Managing
Agents hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser hereby authorizes the Administrative Agent to
execute each of the UCC financing statements, the Intercreditor Agreement and
such other Transaction Documents as may require the Administrative Agent’s
signature on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser). Each Purchaser hereby authorizes its related Managing Agent to
execute the Fee Letter on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).
          Section 11.2 Delegation of Duties. The Administrative Agent and the
Managing Agents may execute any of their respective duties under this Agreement
and each other Transaction Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Neither the Administrative Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
          Section 11.3 Exculpatory Provisions. None of the Administrative Agent,
the Managing Agents, or any of their respective directors, officers, agents or
employees shall be (i)

38



--------------------------------------------------------------------------------



 



liable for any action lawfully taken or omitted to be taken by it or them under
or in connection with this Agreement or any other Transaction Document (except
for its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers for any recitals,
statements, representations or warranties made by any Seller Party contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Administrative Agent nor any Managing Agent
shall be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. Neither the
Administrative Agent nor any Managing Agent shall be deemed to have knowledge of
any Amortization Event or Potential Amortization Event unless the Administrative
Agent or such Managing Agent, as applicable, has received notice of such
Amortization Event or Potential Amortization Event from the Seller or a
Purchaser. No Managing Agent shall have any responsibility hereunder to any
Purchaser other than the Purchasers in its Purchaser Group.
          Section 11.4 Reliance by the Administrative Agent and the Managing
Agents. The Administrative Agent and the Managing Agents shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Seller),
independent accountants and other experts selected by the Administrative Agent
or any Managing Agent. Each of the Administrative Agent and each Managing Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the related Purchaser Group or the
Required Financial Institutions or all of the Purchasers, as applicable, as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Administrative Agent or such
Managing Agent shall have received such advice, the Administrative Agent or such
Managing Agent may take or refrain from taking any action, as the Administrative
Agent or such Managing Agent shall deem advisable and in the best interests of
the Purchasers. The Administrative Agent and the Managing Agents shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of its related Purchaser Group or the Required Financial
Institutions or all of the Purchasers, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Purchasers.
          Section 11.5 Non-Reliance on Administrative Agent, the Managing Agents
and Other Purchasers.
          (a) Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Managing Agents, or any of their respective officers,
directors, employees, agents,

39



--------------------------------------------------------------------------------



 



attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or any Managing Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent or such Managing Agent. Each Purchaser represents and
warrants to the Administrative Agent and the Managing Agents that it has and
will, independently and without reliance upon the Administrative Agent, any
Managing Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.
          (b) Without limiting clause (a) above, each Purchaser acknowledges and
agrees that neither such Purchaser nor any of its Affiliates, participants or
assignees may rely on the Administrative Agent or any Managing Agent to carry
out such Purchaser’s or other Person’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 C.F.R. 103.121
(as amended or replaced, the “CIP Regulations”), or any other applicable law,
rule, regulation or order of any governmental authority, including any program
involving any of the following items relating to or in connection with any
Seller Party or any of their Affiliates or agents, the Transaction Documents or
the transactions contemplated hereby: (i) any identity verification procedure;
(ii) any recordkeeping; (iii) any comparison with a government list; (iv) any
customer notice or (v) any other procedure required under the CIP Regulations or
such other law, rule, regulation or order.
          Section 11.6 Reimbursement and Indemnification. The Financial
Institutions agree to reimburse and indemnify the Administrative Agent and the
Financial Institutions in each Purchaser Group agree to reimburse and indemnify
the Managing Agent for such Purchaser Group, and their respective officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Administrative Agent or such Managing Agent, acting in
its capacity as the Administrative Agent or a Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Administrative Agent, in its capacity as Administrative Agent,
or any Managing Agent, acting in its capacity as a Managing Agent and acting on
behalf of its related Purchasers, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents.
          Section 11.7 Administrative Agent and Managing Agents in their
Individual Capacity. The Administrative Agent, each Managing Agent and each of
their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Seller or any Affiliate of the
Seller as though it were not the Administrative Agent or a Managing Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Administrative Agent and each Managing Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not the Administrative
Agent or a Managing Agent, and the terms “Financial Institution,” “Purchaser,”
“Financial Institutions” and “Purchasers” shall include the Administrative Agent
or such Managing Agent in its individual capacity, as applicable.

40



--------------------------------------------------------------------------------



 



          Section 11.8 Successor Administrative Agent. The Administrative Agent
may, upon five (5) days’ notice to the Seller and the Purchasers, and the
Administrative Agent will, upon the direction of all of the Purchasers (other
than the Administrative Agent, in its individual capacity) resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Required Financial Institutions during such five-day period shall appoint from
among the Purchasers a successor administrative agent. If for any reason no
successor Administrative Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Administrative Agent hereunder and under the other Transaction Documents and
Seller and the Servicer (as applicable) shall make all payments in respect of
the Aggregate Unpaids directly to the applicable Purchasers and for all purposes
shall deal directly with the Purchasers. After the effectiveness of any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement and under the other Transaction
Documents.
          Section 11.9 Successor Managing Agent. A Managing Agent may, upon
five- days’ notice to the Seller, the Administrative Agent and the Purchasers in
its Purchaser Group, and a Managing Agent will, upon the direction of all of the
Purchasers in such Managing Agent’s Purchaser Group (other than such Managing
Agent, in its individual capacity) resign as Managing Agent. If a Managing Agent
shall resign, then the Financial Institutions in such Purchaser Group during
such five-day period shall appoint from among such Financial Institutions a
successor Managing Agent. If for any reason no successor Managing Agent is
appointed by such Financial Institutions during such five-day period, then
effective upon the termination of such five-day period, the Purchasers in such
Purchaser Group shall perform all of the duties of the resigning Managing Agent
hereunder and under the other Transaction Documents and the Seller, the Servicer
and the Administrative Agent (as applicable) shall make all payments in respect
of the Aggregate Unpaids directly to the applicable Purchasers and for all
purposes shall deal directly with such Purchasers. After the effectiveness of
any retiring Managing Agent’s resignation hereunder, the retiring Managing Agent
shall be discharged from its duties and obligations hereunder and under the
other Transaction Documents and the provisions of this Article XI and Article X
shall continue in effect for its benefit with respect to any actions taken or
omitted to be taken by it while it was a Managing Agent under this Agreement and
under the other Transaction Documents.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
          Section 12.1 Assignments.
          (a) The Seller and each Financial Institution hereby agree and consent
to the complete or partial assignment by a Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
the Financial Institutions in such Conduit’s Purchaser Group pursuant to this
Agreement or pursuant to a Liquidity Agreement, (ii) to any other issuer of
commercial paper notes sponsored or administered by a Financial Institution or

41



--------------------------------------------------------------------------------



 



(iii) to any other Person; provided that, except (A) after the occurrence and
during the continuation of an Amortization Event or (B) during a Level Two
Enhancement Period or a Level Three Enhancement Period, such Conduit may not
make any such assignment pursuant to this clause (iii), except in the event that
the circumstances described in Section 12.1(c) occur, without the consent of the
Seller (which consent shall not be unreasonably withheld or delayed). Upon such
assignment, such Conduit shall be released from its obligations so assigned.
Further, the parties hereto hereby agree that any assignee of a Conduit of this
Agreement or all or any of the Purchaser Interests of any Conduit shall have all
of the rights and benefits under this Agreement as if the term “Conduit”
explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of such Conduit hereunder. Neither the Seller nor
the Servicer shall have the right to assign its rights or obligations under this
Agreement.
          (b) Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution, provided, that an assignment made by an
Affected Financial Institution pursuant to paragraph (c) below may occur at any
time. The consent of the Conduit in such Financial Institution’s Purchaser Group
and, other than (A) after the occurrence and during the continuation of an
Amortization Event or (B) during a Level Two Enhancement Period or a Level Three
Enhancement Period, the Seller (such consent not to be unreasonably withheld or
delayed) shall be required prior to the effectiveness of any such assignment.
Notwithstanding the foregoing, an assignment made by an Affected Financial
Institution pursuant to paragraph (c) below may occur without the consent of the
Seller; provided that if the Affected Financial Institution is not a Financial
Institution or Managing Agent on the date hereof or an Affiliate of such Person,
the applicable Managing Agent agrees to use reasonable efforts to choose an
assignee of such Affected Financial Institution that is acceptable to the
Seller; provided further however, that if such Managing Agent and the Seller do
not agree on such an assignee within ten (10) Business Days after such Affected
Financial Institution becomes an Affected Financial Institution, such Managing
Agent may choose an assignee in its sole discretion. Each assignee of a
Financial Institution must (i) have a short-term debt rating of A-1 or better by
S&P and P-1 by Moody’s and (ii) agree to deliver to the related Managing Agent,
promptly following any request therefor by the Managing Agent for its Purchaser
Group or the affected Conduit, an enforceability opinion in form and substance
satisfactory to such Managing Agent and such Conduit. Upon delivery of the
executed Assignment Agreement to the related Managing Agent and the
Administrative Agent, such selling Financial Institution shall be released from
its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Financial Institution shall for all purposes be a Financial
Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by the
Seller, the Purchasers, the Managing Agents or the Administrative Agent shall be
required.
          (c) Each of the Financial Institutions agrees that in the event that
it shall cease to have a short-term debt rating of A-1 or better by S&P and P-1
by Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obligated, at the request of the Conduit in such Financial
Institution’s Purchaser Group or the applicable Managing Agent, to

42



--------------------------------------------------------------------------------



 



assign all of its rights and obligations hereunder to (x) another Financial
Institution or (y) another funding entity nominated by such Managing Agent and
acceptable to such affected Conduit, and willing to participate in this
Agreement through the Liquidity Termination Date in the place of such Affected
Financial Institution; provided that the Affected Financial Institution receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital and Yield owing
to the Financial Institutions and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Purchaser Interests
of the Financial Institutions.
          Section 12.2 Participations. Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of such Financial Institutions or any other interest of such Financial
Institution hereunder. Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution’s
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and the Seller, the Conduits, the Managing Agents and the
Administrative Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 13.1(b)(i).
          Section 12.3 Additional Purchaser Groups. Upon the Seller’s request
with written consent of the Administrative Agent and each Managing Agent, an
additional Purchaser Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Purchaser Group, the Seller, the Servicer, the Administrative Agent
and each Managing Agent. Upon the effective date of such Joinder Agreement,
(i) each Person specified therein as a “Conduit” shall become a party hereto as
a Conduit, entitled to the rights and subject to the obligations of a Conduit
hereunder, (ii) each Person specified therein as a “Financial Institution” shall
become a party hereto as a Financial Institution, entitled to the rights and
subject to the obligations of a Financial Institution hereunder, (iii) each
Person specified therein as a “Managing Agent” shall become a party hereto as a
Managing Agent, entitled to the rights and subject to the obligations of a
Managing Agent hereunder and (iv) the Purchase Limit shall be increased by an
amount equal to the aggregate Commitments of the Financial Institutions party to
such Joinder Agreement.
          Section 12.4 Extension of Liquidity Termination Date. The Seller may
advise the Administrative Agent and each Managing Agent in writing of its desire
to extend the Liquidity Termination Date for an additional 364 days, provided
such request is made not more than 90 days prior to, and not less than 60 days
prior to, the then current Liquidity Termination Date. Each Managing Agent, upon
being so advised by the Seller, shall promptly notify each Financial Institution
in such Managing Agent’s Purchaser Group of any such request and each such
Financial Institution shall notify the Administrative Agent, its related
Managing Agent and the Seller of its decision to accept or decline the request
for such extension no later than 30 days prior to the then current Liquidity
Termination Date (it being understood that each Financial

43



--------------------------------------------------------------------------------



 



Institution may accept or decline such request in its sole discretion and on
such terms as it may elect, and the failure to so notify the Administrative
Agent, its related Managing Agent and the Seller shall be deemed an election not
to extend by such Financial Institution). In the event that at least one
Financial Institution agrees to extend the Liquidity Termination Date, the
Seller Parties, the Administrative Agent, the related Managing Agents and the
extending Financial Institutions shall enter into such documents as such
extending Financial Institutions may deem necessary or appropriate to reflect
such extension, and all reasonable costs and expenses incurred by such Financial
Institutions, the related Managing Agents and the Administrative Agent
(including reasonable attorneys’ fees) shall be paid by the Seller. In the event
that any Financial Institution declines the request to extend the Liquidity
Termination Date (each such Financial Institution being referred to herein as a
“Non-Renewing Financial Institution”), and, in the case of a Non-Renewing
Financial Institution described in clause (a), the Commitment of such
Non-Renewing Financial Institution is not assigned to another Person in
accordance with the terms of this Article XII prior to the then current
Liquidity Termination Date, the Purchase Limit shall be reduced by an amount
equal to each such Non-Renewing Financial Institution’s Commitment on the then
current Liquidity Termination Date.
          Section 12.5 Terminating Financial Institutions.
          (a) Any Affected Financial Institution or Non-Renewing Financial
Institution which has not assigned its rights and obligations hereunder if
requested pursuant to this Article XII shall be a “Terminating Financial
Institution” for purposes of this Agreement as of the then current Liquidity
Termination Date (or, in the case of any Affected Financial Institution, such
earlier date as declared by the Administrative Agent).
          (b) The Commitment of any Financial Institution shall terminate on the
date it becomes a Terminating Financial Institution. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2,
2.4 and 2.5) all rights and obligations of such terminating Financial
Institution hereunder shall be terminated and such terminating Financial
Institution shall no longer be a “Financial Institution” hereunder; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests or the Commitment held by such
Terminating Financial Institution prior to its termination as a Financial
Institution.
          Section 12.6 USA Patriot Act Certification. Within 10 days after the
date of this Agreement and at such other times as are required under the USA
Patriot Act, each Purchaser and each assignee and participant that is not
incorporated under the laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations) shall deliver to the
Administrative Agent a certification, or, if applicable, recertification,
certifying that such Purchaser is not a “shell” and certifying as to other
matters as required by Section 313 of the USA Patriot Act and the applicable
regulations.
          Section 12.7 Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Financial Institution may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of

44



--------------------------------------------------------------------------------



 



such Financial Institution to a Federal Reserve Bank, without notice to or
consent of the Seller or the Administrative Agent or any other Person; provided
that no such pledge or grant of a security interest shall release a Financial
Institution from any of its obligations hereunder, or substitute any such
pledgee or grantee for such Financial Institution as a party hereto.
          Section 12.8 Closing Date Assignments.
          (a) On the date hereof, (i) Falcon hereby assigns to Victory
Receivables Corporation, $100,000,000 of its Purchase Limit and (ii) JPMC hereby
assigns to Union Bank, N.A., $100,000,000 of its Commitment, such that after
giving effect to such assignments, each of the Purchasers party hereto on the
date hereof have the respective amounts of the Conduit Purchase Limit or
Commitment, as applicable, as set forth on Schedule A hereto. All accrued fees
due to Falcon and JPMC through the date hereof shall be paid to the
Administrative Agent for the benefit of Falcon and JPMC by the Seller on the
Settlement Date in December of 2010.
          (b) Each of Falcon, JPMC and each New Purchaser hereby confirms to and
agrees with each other, the Administrative Agent and each Managing Agent hereto
as follows: (i) other than the representation and warranty that it has not
created any Adverse Claim upon any interest being transferred hereunder, neither
Falcon nor JPMC makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with this Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Purchaser Interests, this Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (ii) neither Falcon
nor JPMC makes any representation or warranty or assumes any responsibility with
respect to the financial condition of the Seller, any Obligor, the Servicer, the
Originator, Consumers, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, the Servicer, the Originator, any
Affiliate of the Seller of any of their respective obligations under the
Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (iii) each New Purchaser confirms that it
has received a copy of this Agreement and copies of such other Transaction
Documents, and other documents and information as it has requested and deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; and (iv) each New Purchaser will, independently and without reliance
upon the Administrative Agent, any Managing Agent, any Purchaser or the Seller
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the Transaction Documents.
ARTICLE XIII
MISCELLANEOUS
          Section 13.1 Waivers and Amendments.
          (a) No failure or delay on the part of the Administrative Agent, any
Managing Agent or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or

45



--------------------------------------------------------------------------------



 



remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 13.1(b). The Seller and the Administrative Agent, at the direction of
the Required Financial Institutions, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:
     (i) without the consent of each Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component thereof), (C) reduce any fee payable to any Managing Agent for the
benefit of the Purchasers, (D) except pursuant to Article XII hereof, change the
amount of the Capital of any Purchaser, any Financial Institution’s Pro Rata
Share (except as may be required pursuant to a Liquidity Agreement) or any
Financial Institution’s Commitment, (E) amend, modify or waive any provision of
the definition of Required Financial Institutions, this Section 13.1(b) or
Section 9.1, (F) consent to or permit the assignment or transfer by the Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Applicable Maximum Purchaser Interest,” “Applicable Stress
Factor,” “Dilution Percentage,” “Dilution Reserve,” “Eligible Receivable,”
“Level One Enhancement Period,” “Level Two Enhancement Period,” “Level Three
Enhancement Period,” “Loss Reserve,” “Loss Percentage,” “Net Receivables
Balance,” “Yield and Servicer Fee Reserve,” or “Yield and Servicer Fee
Percentage,” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses;
     (ii) without the written consent of the then Administrative Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of the Administrative Agent; or
     (iii) without the written consent of each Managing Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Managing Agent.
Any modification or waiver made in accordance with this Section 13.1 shall apply
to each of the Purchasers equally and shall be binding upon the Seller, the
Servicer, the Purchasers, the Managing Agents and the Administrative Agent.
          Section 13.2 Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication

46



--------------------------------------------------------------------------------



 



shall be effective if given by facsimile transmission, upon confirmation of
receipt thereof, if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or if
given by any other means, when received at the address specified in this
Section 13.2. The Seller and the Servicer hereby authorize each Managing Agent
to effect purchases and each Managing Agent to make Tranche Period and Bank Rate
selections based on telephonic notices made by any Person whom such Managing
Agent in good faith believes to be acting on behalf of the Seller. The Seller
agrees to deliver promptly to the applicable Managing Agent a written
confirmation of each telephonic notice signed by an authorized officer of the
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by such Managing Agent, the records of such Managing Agent shall govern
absent manifest error.
          Section 13.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.3, 10.4 or 10.5) in a greater proportion than that received by any
other Purchaser entitled to receive a ratable share of such Aggregate Unpaids,
such Purchaser agrees, promptly upon demand, to purchase for cash without
recourse or warranty a portion of such Aggregate Unpaids held by the other
Purchasers so that after such purchase each Purchaser will hold its ratable
proportion of such Aggregate Unpaids; provided that if all or any portion of
such excess amount is thereafter recovered from such Purchaser, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.
          Section 13.4 Protection of Ownership Interests of the Purchasers.
          (a) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent or
any Managing Agent may request, to perfect, protect or more fully evidence the
Purchaser Interests, or to enable the Administrative Agent, the Managing Agents
or the Purchasers to exercise and enforce their rights and remedies hereunder.
At any time after the occurrence and during the continuation of an Amortization
Event, the Administrative Agent may, or the Administrative Agent may direct the
Seller or the Servicer to, notify the Obligors of Receivables, at the Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. The Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the Administrative Agent, any Managing Agent or any Purchaser may
(but shall not be required to), after providing notice to such Seller Party,
perform, or cause performance of, such obligations, and the Administrative
Agent’s, such Managing Agent’s or such Purchaser’s costs and expenses incurred
in connection therewith shall be payable by Seller as provided in Section 10.4.
Each Seller Party irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent, and
appoints the Administrative Agent as its attorney-in-fact, to act on behalf of
such Seller Party to (i) execute on behalf of the Seller as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole

47



--------------------------------------------------------------------------------



 



discretion, after providing notice to such Seller Party, to perfect and to
maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.
          Section 13.5 Confidentiality.
          (a) Each party hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to each other party
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such party and its officers and employees may disclose such
information to such party’s external accountants and attorneys and as required
by any applicable law, regulation or order of any judicial, regulatory or
administrative proceeding (whether or not having the force of law). Anything
herein to the contrary notwithstanding, each Seller Party, each Purchaser, the
Administrative Agent, each Managing Agent and each Indemnified Party and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.
          (b) Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Administrative Agent, the Managing Agents, the Financial
Institutions or the Conduits by each other, (ii) by the Administrative Agent,
the Managing Agents or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Administrative Agent, any Managing
Agent or any Conduit to any rating agency (including, without limitation, in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934),
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to its related Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which any Managing
Agent acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information. In
addition, the Purchasers, the Managing Agents and the Administrative Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).
          Section 13.6 Bankruptcy Petition. The Seller, the Servicer, the
Administrative Agent, each Managing Agent and each Purchaser hereby covenants
and agrees that, prior to the

48



--------------------------------------------------------------------------------



 



date that is one year and one day after the payment in full of all outstanding
senior indebtedness of a Conduit, it will not institute against, or join any
other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
          Section 13.7 Limitation of Liability.
          (a) No claim may be made by any party to this Agreement or any other
Person against any other party hereto or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each party to this Agreement
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor, except, with respect to any claim against any party hereto (other
than a Conduit) arising due to such Person’s gross negligence or willful
misconduct.
          (b) Notwithstanding any provisions contained in this Agreement or any
other Transaction Document to the contrary, a Conduit shall not be obligated to
pay any amount pursuant to this Agreement or any other Transaction Document
unless such Conduit has excess cash flow from operations or has received funds
which may be used to make such payment and which funds or excess cash flow are
not required to repay any of such Conduit’s Commercial Paper when due. Any
amount which a Conduit does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim against such Conduit for any such
insufficiency. The agreements in this section shall survive the termination of
this Agreement and the other Transaction Documents.
          Section 13.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
          Section 13.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY MANAGING
AGENT OR ANY

49



--------------------------------------------------------------------------------



 



PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY PURCHASER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.
          Section 13.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
          Section 13.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 13.5, 13.6 and 13.7 shall be continuing and shall
survive any termination of this Agreement.
          Section 13.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
          Section 13.13 Agent Roles. Each of the Financial Institutions
acknowledges that each Person party hereto as the Administrative Agent or a
Managing Agent acts, or may in the

50



--------------------------------------------------------------------------------



 



future act, (i) as administrative agent for a Conduit or a Financial
Institution, (ii) as issuing and paying agent for the Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for the
Commercial Paper and (iv) to provide other services from time to time for a
Conduit or a Financial Institution (collectively, the “Agent Roles”). Without
limiting the generality of this Section 13.13, each Financial Institution hereby
acknowledges and consents to any and all Agent Roles and agrees that in
connection with any Agent Role, a Managing Agent or the Administrative Agent, as
applicable, may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for a Conduit.
          Section 13.14 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to each Purchaser, each Managing Agent and the Administrative Agent for all
representations, warranties, covenants and indemnities made by the Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Managing
Agent or the Administrative Agent or any assignee thereof of any obligation of
the Seller, the Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of the Seller or the Originator.
          (b) In addition to any ownership interest which the Administrative
Agent may from time to time acquire pursuant hereto, the Seller hereby grants to
the Administrative Agent for the ratable benefit of the Managing Agents and the
Purchasers a valid and perfected security interest in all of the Seller’s right,
title and interest in, to and under the following, whether now existing or
hereafter arising, all Receivables, the Collections, each Lock-Box, each
Collection Account, all Related Security, all other rights and payments relating
to such Receivables, all of the Seller’s rights, title and interest in, to and
under the Receivables Sale Agreement (including, without limitation, (a) all
rights to indemnification arising thereunder and (b) all UCC financing
statements filed pursuant thereto), and all proceeds of any thereof and all
other assets in which the Administrative Agent on behalf of the Managing Agents
and the Purchasers has acquired, may hereafter acquire and/or purports to have
acquired an interest under this Agreement prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Administrative Agent, the Managing Agents and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative. The Seller hereby authorizes the Administrative Agent, within the
meaning of 9-509 of any applicable enactment of the UCC, as secured party for
the benefit of itself and of the Purchasers, (x) to file, without the signature
of the Seller or the Originator, as debtors, the UCC financing statements
contemplated herein and under the Receivables Sale Agreement and (y) to include,
on any financing statement filed against the Seller, the collateral description:
“All of the Debtor’s personal property and other assets, whether now owned or
existing or hereafter acquired or arising, together with all products and
proceeds

51



--------------------------------------------------------------------------------



 



thereof, substitutions and replacements therefor, and additions and accessions
thereto.” The Administrative Agent shall promptly deliver a copy of any such UCC
financing statements so filed to the Seller, provided that the Administrative
Agent’s failure to deliver such copy shall not effect the validity of such
filing.
          (c) In connection with the Seller’s transfer of its right, title and
interest in, to and under the Receivables Sale Agreement, from and after the
occurrence of an Amortization Event and during the continuation thereof, the
Seller agrees that the Administrative Agent shall have the right to enforce the
Seller’s rights and remedies under the Receivables Sale Agreement, to receive
all amounts payable thereunder or in connection therewith, to consent to
amendments, modifications or waivers thereof, and to direct, instruct or request
any action thereunder, but in each case without any obligation on the part of
the Administrative Agent, any Managing Agent or any Purchaser or any of its or
their respective Affiliates to perform any of the obligations of the Seller
under the Receivables Sale Agreement. To the extent that the Seller enforces the
Seller’s rights and remedies under the Receivables Sale Agreement, from and
after the occurrence of an Amortization Event, and during the continuance
thereof, the Administrative Agent shall have the exclusive right to direct such
enforcement by the Seller.
          (d) If, notwithstanding the intention of the parties expressed above,
any sale or transfer by the Seller hereunder shall be characterized as a secured
loan and not a sale or such sale shall for any reason be ineffective or
unenforceable (any of the foregoing being a “Recharacterization”), then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. In the case of any Recharacterization, each of the Seller
and the Administrative Agent and each Purchaser represents and warrants as to
itself that each remittance of Collections by the Seller to the Administrative
Agent, any Managing Agent or any Purchaser hereunder will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller, the Administrative Agent and each Purchaser and
(ii) made in the ordinary course of business or financial affairs of the Seller,
the Administrative Agent and each Purchaser.
          Section 13.15 Intercreditor Agreement. Each Purchaser and each
Managing Agent hereby agrees to be bound by the terms of, and the Administrative
Agent’s covenants, agreements, waivers and acknowledgements under, the
Intercreditor Agreement.
          Section 13.16 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. If any changes in
generally accepted accounting principles are hereafter required or permitted and
are adopted by Consumers or any of its Subsidiaries, or Consumers or any of its
Subsidiaries shall change its application of generally accepted accounting
principles with respect to any Off-Balance Sheet Liabilities, in each case with
the agreement of its independent certified public accountants, and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at
Consumers’ request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating Consumers and
its Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided, however, until such provisions are
amended in a manner reasonably satisfactory to the

52



--------------------------------------------------------------------------------



 



Administrative Agent, each Managing Agent and each Purchaser, no Accounting
Change shall be given effect in such calculations. In the event such amendment
is entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment.
          Section 13.17 USA Patriot Act. Each Purchaser hereby notifies the
Seller that pursuant to requirements of the USA Patriot Act, such Purchaser is
required to obtain, verify and record information that identifies the Seller,
which information includes the name and address of the Seller and other
information that will allow such Purchaser to identify the Seller in accordance
with the USA Patriot Act.
          Section 13.18 Required Ratings. Any Managing Agent or any Financial
Institution (each such Person, a “Requesting Party”) shall have the right at any
time to request that public ratings of the facility evidenced by this Agreement
of at least A-/A3 (the “Required Ratings”) be obtained from two credit rating
agencies acceptable to such Requesting Party. Each of the Seller and the
Servicer agree that they shall cooperate with such Requesting Party’s efforts to
obtain the Required Ratings, and shall provide such Requesting Party, for
distribution to the applicable credit rating agencies, any information
reasonably requested by such credit rating agencies for purposes of providing
the Required Ratings. Any such request (a “Ratings Request”) shall be in
writing, and if the Required Ratings are not obtained within 60 days following
the date of such Ratings Request (the “Ratings Request Due Date”) (unless the
failure to obtain the Required Ratings is solely the result of such Requesting
Party’s failure to provide the credit rating agencies with sufficient
information to permit the credit rating agencies to perform their analysis, and
is not the result of the Seller or the Servicer’s failure to cooperate or
provide sufficient information to such Requesting Party), (i) upon written
notice by such Requesting Party to the Seller within 90 days after the Ratings
Request Due Date, the Amortization Date shall occur, and (ii) outstanding
Capital shall thereafter bear interest at a rate per annum equal to 2.00% above
the Alternate Base Rate. Such Requesting Party shall pay the initial fees
payable to the credit rating agencies for providing the Required Ratings.
          Section 13.19 Amendment and Restatement. The amendment and restatement
of the Original RPA pursuant to this Agreement shall be effective as of the
Closing Date, subject to the satisfaction of the conditions precedent set forth
in Section 6.1. This Agreement shall amend and restate in its entirety the
Original RPA and shall have the effect of a substitution of terms of the
Original RPA, but this Agreement will not have the effect of causing a novation,
refinancing or other repayment of the Original Obligations or a termination or
extinguishment of the liens securing such Original Obligations, which Original
Obligations shall remain outstanding and repayable pursuant to the terms of this
Agreement and which liens shall remain attached, enforceable and perfected
securing such Original Obligations and all additional Obligations arising under
this Agreement. Each reference to the Original RPA in any of the Transaction
Documents, or any other document, instrument or agreement delivered in
connection therewith, shall mean and be a reference to this Agreement.
[SIGNATURE PAGES FOLLOW]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   President, Chief Executive Officer,
Chief Financial Officer and Treasurer     

Notice Address:
Consumers Receivables Funding II, LLC
One Energy Plaza
Jackson, MI 49201-2276
Attn: James L Loewen
Fax: (517) 788-0412

            CONSUMERS ENERGY COMPANY, as Servicer
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President and Treasurer     

Notice Address:
Consumers Energy Company
One Energy Plaza
Jackson, MI 49201-2276
Attn: James L Loewen
Fax: (517) 788-0412
Signature Page to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



JPMORGAN PURCHASER GROUP:

            FALCON ASSET SECURITIZATION COMPANY LLC, as a Conduit

By: JPMorgan Chase Bank, N.A., its attorney-in-fact
      By:   /s/ Patrick Menichillo         Name:   Patrick Menichillo       
Title:   Vice President     

Notice Address:
c/o JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 13
Chicago, IL 60603
Attn: Kathleen Rovner
Phone: (312) 336-2685
Fax: (312) 732-1844
Email: kathleen.m.rovner@jpmchase.com

            JPMORGAN CHASE BANK, N.A., as a Financial
Institution, as a Managing Agent and as
Administrative Agent
      By:   /s/ Patrick Menichillo         Name:   Patrick Menichillo       
Title:   Vice President     

Notice Address:
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 13
Chicago, IL 60603
Attn: Kathleen Rovner
Phone: (312) 336-2685
Fax: (312) 732-1844
Email: kathleen.m.rovner@jpmchase.com
Signature Page to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH PURCHASER GROUP:

            VICTORY RECEIVABLES CORPORATION, as a Conduit
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President     

Notice Address:
Victory Receivables Corporation
1251 Avenue of Americas, 12th Floor
New York, NY 10020-1104
Attention: Securitization Group
Facsimile: 212-782-6448

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a
Managing Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   Senior
Vice President     

Notice Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch
1251 Avenue of Americas, 12th Floor
New York, NY 10020-1104
Attention: Securitization Group
Facsimile: 212-782-6448
UNION BANK, N.A., as a Financial Institution
Signature Page to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Jeffrey Fesenmaier         Name:   Jeffrey
Fesenmaier        Title:   Vice President     

Notice Address:
Union Bank, N.A.
c/o Commercial Loan Operations
1980 Saturn St.
Monterey Park, CA 91754
Fax No: (800) 446-9951 or (323) 724-6198
Email: #clo synd@unionbank.com
For inquiries, call: Maria Suncin (323) 720-2870
Signature Page to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accounting Changes” has the meaning set forth in Section 13.16.
          “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Adverse Claim” means a lien, security interest, financing statement,
charge or encumbrance, or other right or claim in, of or on any Person’s assets
or properties in favor of any other Person.
          “Affected Financial Institution” has the meaning specified in
Section 12.1(c).
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
          “Aggregate Capital” means, at any time, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
          “Aggregate Reduction” means any reduction to Aggregate Capital
pursuant to Section 1.3.
          “Aggregate Reserves” means, at any time, the sum of the Loss Reserve,
the Yield and Servicer Fee Reserve and the Dilution Reserve.
          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Aggregate Capital and all other unpaid Obligations (whether due or accrued)
at such time.
          “Agreement” means this Amended and Restated Receivables Purchase
Agreement, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.

Exh I - 1



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any date, a rate per annum equal to
the greatest of (a) the LIBO Rate for a one month Tranche Period at
approximately 11:00 a.m. London time on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%, (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the corporate
base rate, prime rate or base rate of interest, as applicable, announced by the
Administrative Agent from time to time, changing when and as such rate changes
(the “Base Rate”). Any change in the Alternate Base Rate due to a change in the
Base Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Base Rate, the
Federal Funds Effective Rate or the LIBO Rate, respectively.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(d), (iii) the Business Day specified
in a written notice from the Administrative Agent following the occurrence of
any other Amortization Event, (iv) the Liquidity Termination Date, (v) the date
which is at least fifteen (15) Business Days after the Administrative Agent’s
receipt of written notice from the Seller that it wishes to terminate the
facility evidenced by this Agreement, provided that any prepayment resulting
from such declaration of the Amortization Date shall be subject to the
provisions of Section 2.1 and (vi) the Business Day specified in a written
notice from the Administrative Agent to the Seller in accordance with
Section 13.18.
          “Amortization Event” has the meaning specified in Article IX.
          “Applicable Margin” has the meaning set forth in the Fee Letter.
          “Applicable Maximum Purchaser Interest” means the percentage as set
forth in the schedule below based upon the Monthly Report Coverage Period then
in effect.

          Monthly Report Coverage Period   Applicable Maximum Purchaser Interest
January
    95 %
February
    92.5 %
March
    85 %
April
    85 %
May
    100 %
June
    100 %
July
    100 %
August
    95 %
September
    95 %

Exh I - 2



--------------------------------------------------------------------------------



 



          Monthly Report Coverage Period   Applicable Maximum Purchaser Interest
October
    100 %
November
    100 %
December
    100 %

          “Applicable Stress Factor” means 2.00.
          “Applicable Unbilled Receivables Limit” means (i) at any time during a
Level One Enhancement Period, 50%, (ii) at any time during a Level Two
Enhancement Period, 35%, and (iii) at any time during a Level Three Enhancement
Period, 25%.
          “Assignment Agreement” has the meaning set forth in Section 12.1(b).
          “Bank Rate” means, the LIBO Rate or the Alternate Base Rate, as
applicable, with respect to each Purchaser Interest of the Financial
Institutions and any Purchaser Interest of a Conduit, an undivided interest in
which has been assigned by a Conduit to a Financial Institution or is otherwise
funded by a Financial Institution pursuant to a Liquidity Agreement.
          “Base Rate” has the meaning set forth in the definition “Alternate
Base Rate”.
          “Billed Receivable” means a Receivable for which, as of the time of
determination, an invoice addressed to the Obligor thereof has been sent.
          “Broken Funding Costs” means for any Tranche Period or any tranche
period for Commercial Paper for any Purchaser Interest which: (i) has its
Capital reduced without compliance by the Seller with the notice requirements
hereunder, (ii) does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice, or (iii) is assigned or otherwise funded under
a Liquidity Agreement or terminated prior to the date on which it was originally
scheduled to end, including by the written notice of the Seller that it wishes
to terminate the facility evidenced by this Agreement; an amount equal to the
excess, if any, of (A) the Yield that would have accrued during the remainder of
the Tranche Period or the tranche period for Commercial Paper determined by the
related Managing Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment, funding or termination had not occurred
or such Reduction Notice had not been delivered, over (B) the sum of (x) to the
extent all or a portion of such Capital is allocated to another Purchaser
Interest, the amount of Yield actually accrued during the remainder of such
period on such Capital for the new Purchaser Interest, and (y) to the extent
such Capital is not allocated to another Purchaser Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Purchaser Interest from investing the portion of such Capital not so allocated.
In the event that the amount referred to in clause (B) (y) exceeds the amount
referred to in clause (A), the relevant Purchaser or Purchasers agree to pay to
the Seller the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon demand.

Exh I - 3



--------------------------------------------------------------------------------



 



          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York, Chicago, Illinois or Los Angeles,
California and The Depository Trust Company of New York is open for business,
and, if the applicable Business Day relates to any computation or payment to be
made with respect to the LIBO Rate, any day on which dealings in dollar deposits
are carried on in the London interbank market.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Administrative Agent or
any Managing Agent which in each case are applied to reduce such Capital in
accordance with the terms and conditions of this Agreement; provided that such
Capital shall be restored (in accordance with Section 2.6) in the amount of any
Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.
          “Capital Lease” means any lease which has been or would be capitalized
on the books of the lessee in accordance with GAAP.
          “Capital Pro Rata Share” means, for any Purchaser at any time, the
amount of Capital allocated to the Purchaser Interests of such Purchaser at such
time divided by the Aggregate Capital at such time.
          “Change of Control” means (a) with respect to Originator, the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of Originator and (b) with respect to the
Seller, Originator’s failure to own, directly or indirectly, 100% of the issued
and outstanding equity of the Seller.
          “Charged-Off Receivable” means a Receivable which, consistent with the
Credit and Collection Policy, would be written off the Seller’s books as
uncollectible.
          “CIP Regulations” has the meaning specified in Section 11.5(b).
          “Closing Date” means November 23, 2010.
          “CMS Entity” has the meaning set forth in Section 7.1(i).
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI among the Servicer, the Seller, the Administrative Agent and
a Collection Bank.
          “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.

Exh I - 4



--------------------------------------------------------------------------------



 



          “Collection Notice” means a notice, in substantially the form of Annex
A to Exhibit VI, from the Administrative Agent to a Collection Bank.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Commercial Paper” means promissory notes of a Conduit issued by such
Conduit in the commercial paper market.
          “Commitment” means, for each Financial Institution, the commitment of
such Financial Institution to purchase Purchaser Interests from the Seller in an
amount not to exceed (i) in the aggregate, the amount set forth opposite such
Financial Institution’s name on Schedule A to this Agreement, or in the case of
a Financial Institution that becomes party to this Agreement pursuant to an
Assignment Agreement or a Joinder Agreement, as applicable, the amount set forth
therein as such Financial Institution’s “Commitment,” in each case, as such
amount may be modified in accordance with the terms hereof and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.
          “Concentration Limit” means, at any time, for any Obligor, 2% of the
Outstanding Balance of all Eligible Receivables, or such other amount (a
“Special Concentration Limit”) for such Obligor designated by the Administrative
Agent (with the consent of each Managing Agent); provided, that in the case of
an Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that the Administrative Agent may (and shall upon the direction of any
Managing Agent), upon not less than three Business Days’ notice to the Seller,
cancel any Special Concentration Limit.
          “Conduit” means a Person identified as a “Conduit” on Schedule A and
its respective successors and permitted assigns.
          “Conduit Purchase Limit” means for any Conduit, the maximum principal
amount of the Purchaser Interests which may be purchased by such Conduit as set
forth on Schedule A (or on the applicable schedule to the Assignment Agreement
or Joinder Agreement pursuant to which such Conduit became a party hereto),
subject to assignment pursuant to Section 12.1(a), as such amount may be reduced
in accordance with Section 1.1(b).
          “Consumers” means Consumers Energy Company, a Michigan corporation.
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

Exh I - 5



--------------------------------------------------------------------------------



 



          “Contract” means, with respect to any Receivable, the invoices and any
instruments, agreements or other writings pursuant to which such Receivable
arises or which evidences such Receivable.
          “CP Rate” means, for any Accrual Period for any Purchaser Interest
owned by a Conduit if and to the extent such Conduit funds the Purchase or
maintenance of its Purchaser Interest by the issuance of commercial paper notes
during such Settlement Period, the per annum rate that reflects, for each day
during such Settlement Period, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of a
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if the Seller shall request any Incremental Purchase during any period of time
determined by the applicable Managing Agent in its sole discretion to result in
an incrementally higher CP Rate applicable to such additional Purchase, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by such Conduit in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such higher CP Rate applicable only to such special pool and charged
each day during such period against such Capital.
          “Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of March 30, 2007 (as in effect on August 14, 2007)
among Consumers, the financial institutions from time to time party thereto as
“Banks” and JPMorgan, as Agent.
          “Credit and Collection Policy” means Originator’s credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit VIII hereto, as modified from time
to time in accordance with this Agreement, or as required under regulatory
directive.
          “Customer Deposits” means, at any time, the aggregate amount of cash
deposits held by Consumers against Obligors’ accounts.
          “Daily Report” means a report, in substantially the form of
Exhibit XII hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and each Managing Agent pursuant to Section 8.5.
          “Days Sales Outstanding Ratio” means, for any Accrual Period, (i) the
aggregate Outstanding Balance of all Receivables as of the last day of the
Accrual Period ending one Accrual Period prior to such Accrual Period, divided
by (ii) the aggregate amount of Collections received during such Accrual Period,
multiplied by (iii) 30.

Exh I - 6



--------------------------------------------------------------------------------



 



          “Debt Rating” means the rating then assigned by S&P, Moody’s or Fitch,
as applicable, (a) at any time prior to the FMB Release Date, with respect to
the Senior Debt, and (b) at any time thereafter, with respect to the
Originator’s senior unsecured long-term debt (without credit enhancement).
          “Deemed Collections” means the aggregate of all amounts the Seller
shall have been deemed to have received as a Collection of a Receivable. The
Seller shall be deemed to have received a Collection of a Receivable to the
extent that (i) the Outstanding Balance of any such Receivable is either
(x) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by the Seller (other than cash
Collections on account of such Receivable) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article V are no longer true
with respect to such Receivable.
          “Default Fee” means with respect to any amount due and payable by the
Seller (or required to be deposited by the Servicer) in respect of any Aggregate
Unpaids, an amount equal to the greater of (i) $1000 and (ii) interest on any
such unpaid Aggregate Unpaids at a rate per annum equal to 2.00% above the
Alternate Base Rate.
          “Defaulted Receivable” means a Receivable that becomes a Charged-Off
Receivable prior to 91 calendar days after the original due date.
          “Delinquent Receivable” means a Billed Receivable as to which any
payment, or part thereof, remains unpaid for sixty-one (61) days or more from
the original due date for such payment.
          “Dilution Horizon Factor” means, at any time, a fraction, the
numerator of which equals the sum of (a) the aggregate Original Balance of all
Billed Receivables originated during the two most recently ended Accrual Periods
and (b) the aggregate Original Balance of all Unbilled Receivables as of the end
of the most recently ended Accrual Period, and the denominator of which equals
the Net Receivables Balance as of the end of the most recently ended Accrual
Period.
          “Dilution Percentage” means as of any date of determination the
greater of (i) 6% and (ii) a percentage calculated in accordance with the
following formula:
          DP = [(ASF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF
          where:

             
 
  DP   =   the Dilution Percentage;
 
  ADR   =   the average of the monthly Dilution Ratios occurring during the 12
most recent Accrual Periods;
 
  ASF   =   Applicable Stress Factor;
 
  HDR   =   the highest Dilution Ratio occurring during the 12 most recent
Accrual Periods; and
 
  DHF   =   the Dilution Horizon Factor at such time.

Exh I - 7



--------------------------------------------------------------------------------



 



          “Dilution Ratio” means, for any Accrual Period, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such Accrual Period
divided by (ii) the aggregate Original Balance of all Receivables generated by
the Originator during such Accrual Period.
          “Dilution Reserve” means, at any time, an amount equal to the product
of (a) the Net Receivables Balance as of the close of business on such date,
times (b) the Dilution Percentage.
          “Dilutions” means, at any time or for any period, the aggregate amount
of reductions or cancellations described in clause (i) of the definition of
“Deemed Collections”.
          “Eligible Receivable” means, at any time, a Receivable:
     (i) which is not a Charged-Off Receivable, a Delinquent Receivable, a WPP
Receivable or a Rate I Receivable,
     (ii) which by its terms is due and payable within 30 days of the original
billing date therefor and has not had its payment terms extended,
     (iii) which is an “account” within the meaning of Section 9-102 of the UCC
of all applicable jurisdictions,
     (iv) which is denominated and payable only in United States dollars in the
United States,
     (v) the Obligor of which, if a natural person, maintains a service address
in the United States, or if a corporation or other business organization,
maintains a place of business in the United States,
     (vi) the Obligor of which (a) is not an Affiliate of (1) any party hereto
or (2) Originator and (b) to the knowledge of either Servicer or Seller, has not
taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor),
     (vii) which arises under a Contract which, together with such Receivable,
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms subject to no offset, rescission, counterclaim or other defense,
except as limited by bankruptcy, insolvency or other similar laws,
     (viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
to payment of Originator or any of its assignees under such Contract and
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

Exh I - 8



--------------------------------------------------------------------------------



 



     (ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods, electricity or
gas or provision of services by Originator and not by any other person (in whole
or in part),
     (x) which, if an Unbilled Receivable, has been included on a Monthly Report
as an Eligible Receivable during a period of not more than thirty-six
(36) consecutive calendar days,
     (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
     (xii) which satisfies in all material respects all applicable requirements
of the applicable Credit and Collection Policy,
     (xiii) which was originated in the ordinary course of Originator’s
business,
     (xiv) which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the Originator (it being
understood that only a portion of a Receivable equal to the amount of such
partial rescission, set-off, counterclaim or defense, if the amount of such
partial rescission, set-off, counterclaim or defense can be quantified, shall be
deemed not to be an Eligible Receivable) or any other Adverse Claim, and the
Obligor thereon holds no right as against the Originator,
     (xv) as to which Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and
     (xvi) all right, title and interest to and in which has been validly
transferred by the Originator directly to the Seller under and in accordance
with the Receivables Sale Agreement, and the Seller has good and marketable
title thereto free and clear of any Adverse Claim.
          “EMPP Receivable” means a Receivable arising under an Obligor’s
account which is subject to a balanced or levelized payment plan of Originator.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Excess Government Receivables Amount” means at any time, an amount
equal to the positive difference, if any, between (i) the aggregate Outstanding
Balance of the Eligible Receivables consisting of Government Receivables at such
time and (ii) the Government Receivable Concentration Limit at such time.

Exh I - 9



--------------------------------------------------------------------------------



 



          “Excess Non-Energy Receivables Amount” means at any time, an amount
equal to the positive difference, if any, between (i) the sum of (A) the
aggregate Original Balance of the Eligible Receivables consisting of Non-Energy
Receivables originated during the immediately preceding Accrual Period plus (B),
without duplication of the amount set forth in clause (A), the aggregate amount
of Finance Charges then due and owing with respect to all Eligible Receivables
at such time and (ii) the Non-Energy Receivables Limit at such time.
          “Excess Unbilled Receivables Amount” means at any time, an amount
equal to the positive difference, if any, between (i) the aggregate Outstanding
Balance of the Eligible Receivables consisting of Unbilled Receivables as of the
last day of the most recently ended Accrual Period and (ii) the product of
(a) the Applicable Unbilled Receivables Limit at such time, multiplied by
(b) the aggregate Outstanding Balance of all Receivables as of the last day of
the most recently ended Accrual Period.
          “Falcon” means Falcon Asset Securitization Company LLC, a Delaware
limited liability company.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum for each day during such period equal to (a) the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (b) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 11:30 a.m. (New York time) for such day on such transactions
received by JPMC from three federal funds brokers of recognized standing
selected by it.
          “Fee Letter” means that certain letter agreement dated as of the date
hereof among the Seller, the Purchasers, the Managing Agents and the
Administrative Agent, as it may be further amended, restated, supplemented or
otherwise modified from time to time.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Financial Institutions” means, as to any Purchaser Group, each of the
financial institutions listed on Schedule A as a “Financial Institution” for
such Purchaser Group, together with its respective successors and permitted
assigns.
          “Financing Order” means the financing order issued by the Michigan
Public Service Commission on October 24, 2000, as amended.
          “Fitch” means Fitch Inc.
          “FMB Release Date” has the meaning set forth in the Credit Agreement.

Exh I - 10



--------------------------------------------------------------------------------



 



          “Funding Agreement” means this Agreement and any agreement or
instrument executed by any Funding Source with or for the benefit of any Conduit
(including any Liquidity Agreement).
          “Funding Source” means (i) any Financial Institution, (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to any Conduit, (iii) any
agent, administrator or manager of any Conduit, (iv) any bank holding company in
respect of any of the foregoing or (v) any Conduit or any entity that is
consolidated with any Conduit for financial and/or regulatory accounting
purposes.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect on the date hereof, applied on a basis consistent
with those used in the preparation of the financial statements of Consumers for
the period ending December 31, 2009 (except, for purposes of the financial
statements required to be delivered pursuant to Sections 7.1, for changes
concurred in by the Consumers’ independent public accountants).
          “Government Receivable” means a Receivable the Obligor of which is a
federal, state or local government, or an agency, branch, division, district or
other political subdivision thereof.
          “Government Receivable Concentration Limit” means, at any time, with
respect to Government Receivables that are otherwise Eligible Receivables, an
amount equal to the lesser of (A) $20,000,000 and (B) 5% of the aggregate
Outstanding Balance of all Eligible Receivables at such time.
          “Group Purchase Limit” means, for each Purchaser Group, the amount set
forth on Schedule A (or in the Joinder Agreement pursuant to which such
Purchaser Group became party hereto), subject to assignment pursuant to
Section 12.1, as such amount may be reduced in accordance with Section 1.1(b).
          “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade),
(iii) obligations, whether or not assumed, secured by liens or payable out of
the proceeds or production from property now or hereafter owned or acquired by
such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
          “Independent Manager” means, with respect to the Seller, a manager who
(i) is not, and within the previous five years was not (except solely by virtue
of such Person’s serving as, or being an Affiliate of any other Person serving
as, an independent director or manager, as applicable, of Consumers or any
bankruptcy-remote special purpose entity that is an Affiliate of Consumers or
the Seller) (a) a stockholder, member, partner, director, officer, employee,

Exh I - 11



--------------------------------------------------------------------------------



 



Affiliate, customer, supplier, creditor or independent contractor of, or any
Person that has received any benefit in any form whatever from (other than in
such manager’s capacity as a ratepayer or customer of Consumers in the ordinary
course of business), or any Person that has provided any service in any form
whatsoever to, or any major creditor (or any Affiliate of any major creditor)
of, the Seller, Consumers, or any of their Affiliates, or (b) any Person owning
beneficially, directly or indirectly, any outstanding shares of common stock,
any limited liability company interests or any partnership interests, as
applicable, of the Seller, Consumers or any of their Affiliates, or of any major
creditor (or any Affiliate of any major creditor) of any of the foregoing, or a
stockholder, member, partner, director, officer, employee, Affiliate, customer,
supplier, creditor or independent contractor of, or any Person that has received
any benefit in any form whatever from (other than in such Person’s capacity as a
ratepayer or customer of Consumers in the ordinary course of business), or any
Person that has provided any service in any form whatever to, such beneficial
owner or any of such beneficial owner’s Affiliates, or (c) a member of the
immediate family of any person described above; provided that the indirect or
beneficial ownership of stock through a mutual fund or similar diversified
investment vehicle with respect to which the owner does not have discretion or
control over the investments held by such diversified investment vehicle shall
not preclude such owner from being an Independent Manager; (ii) has prior
experience as an independent director or independent manager for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors or independent managers, as applicable,
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities. For
purposes of this definition, “major creditor” shall mean a natural person or
business entity to which the Seller, Consumers or any of their Affiliates has
outstanding indebtedness for borrowed money or credit on open account in a sum
sufficiently large as would reasonably be expected to influence the judgment of
the proposed Independent Manager adversely to the interests of the Seller when
the interests of that Person are adverse to those of the Seller.
          “Intercreditor Agreement” means the Intercreditor Agreement dated as
of May 22, 2003 among JPMC (as successor by merger to Bank One, NA (Main Office
Chicago)), Falcon Asset Securitization Company LLC, The Bank of New York, as
trustee, Consumers Funding LLC, Consumers Receivables Funding II, LLC and
Consumers Energy Company, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
          “JPMC” as the meaning set forth in the preamble to this Agreement.
          “Level One Enhancement Period” means any period during which
Consumers’ Debt Rating shall be BBB- or higher as rated by S&P and Baa3 or
higher as rated by Moody’s.
          “Level Two Enhancement Period” means any period during which
Consumers’ Debt Rating shall be lower than BBB- as rated by S&P or Baa3 as rated
by Moody’s but higher than BB- by S&P and Ba3 by Moody’s.

Exh I - 12



--------------------------------------------------------------------------------



 



          “Level Three Enhancement Period” means any period during which
Consumers’ Debt Rating shall be BB- or lower as rated by S&P or Ba3 or lower as
rated by Moody’s.
          “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the relevant Tranche Period, and
having a maturity equal to such Tranche Period, provided that, (A) if Reuters
Screen FRBD is not available to the Administrative Agent for any reason, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Tranche Period, and having a maturity equal to such Tranche Period,
and (B) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable LIBO Rate for the relevant
Tranche Period shall instead be the rate determined by the Administrative Agent
to be the rate at which JPMC offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Tranche
Period, in the approximate amount to be funded at the LIBO Rate and having a
maturity equal to such Tranche Period, divided by (b) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the Administrative Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) the Applicable Margin. The
LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
          “Liquidity Agreement” means an agreement entered into by a Conduit and
the related Financial Institutions in its Purchaser Group in connection herewith
for the purpose of providing liquidity with respect to the Capital funded by
such Conduit under this Agreement (it being understood that a Conduit may enter
into more than one Liquidity Agreement).
          “Liquidity Termination Date” means November 22, 2011.
          “Lock-Box” means each postal box or code listed on Exhibit IV over
which the Administrative Agent has been granted control pursuant to a P.O. Box
Transfer Notice.
          “Loss Horizon Factor” means, at any time, a fraction, the numerator of
which equals the sum of (a) the aggregate Original Balance of all Billed
Receivables originated during the three Accrual Periods ending immediately prior
to the last day of the most recently ended Accrual Period and (b) the aggregate
Original Balance of Unbilled Receivables as of the last day of the most recently
ended Accrual Period, and the denominator of which equals the Net Receivables
Balance as of the end of the most recently ended Accrual Period.
          “Loss Percentage” means at any time the greater of (i) 15% and (ii) a
percentage calculated in accordance with the following formula:
               LP = ASF x LHF x LR

Exh I - 13



--------------------------------------------------------------------------------



 



           where:

             
 
  ASF   =   Applicable Stress Factor;
 
  LP   =   the Loss Percentage;
 
  LHF   =   the Loss Horizon Factor; and
 
  LR   =   the highest three month rolling average of the Loss Ratios occurring
during the 12 most recent Accrual Periods.

          “Loss Ratio” means, at any time, a ratio (expressed as a percentage)
equal to (i) the sum of (a) the aggregate Outstanding Balance of all Billed
Receivables which are more than ninety (90) and less than one hundred twenty-one
(121) days past due as of the last day of the most recently ended Accrual Period
and (b) all Receivables that became Defaulted Receivables during such Accrual
Period divided by (ii) the aggregate Original Balance of all Receivables
originated during the Accrual Period which ended three Accrual Periods prior to
such Accrual Period.
          “Loss Reserve” means, at any time, an amount equal to the Loss
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.
          “Loss-to-Liquidation Ratio” means, for any Accrual Period, the ratio
(expressed as a percentage) equal to (i) all Charged-Off Receivables written off
during such Accrual Period divided by (ii) the aggregate amount of Collections
received during such Accrual Period.
          “Manager” has the meaning specified in the Limited Liability Company
Agreement of the Seller.
          “Managing Agent” means, as to any Conduit or Financial Institution,
the Person listed on Schedule A as the “Managing Agent” for such Purchasers,
together with its respective successors and permitted assigns.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of either Seller Party and its Subsidiaries,
taken as a whole (except that a downgrade in any debt rating of either Seller
Party or any of its Subsidiaries shall not by itself have any such material
adverse effect), (ii) the ability of any Seller Party to perform its obligations
under this Agreement or any other Transaction Document, (iii) the legality,
validity or enforceability of this Agreement or any other Transaction Document,
(iv) any Purchaser’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
          “Monthly Report Coverage Period” means a period of time commencing on
each due date for a Monthly Report and ending on the day occurring immediately
prior to the due date for the next Monthly Report.

Exh I - 14



--------------------------------------------------------------------------------



 



          “Monthly Report” means a report, in substantially the form of
Exhibit IX hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and each Managing Agent pursuant to Section 8.5.
          “Moody’s” means Moody’s Investors Service, Inc.
          “1945 Indenture” means that certain Indenture (as the same has been
amended, restated, supplemented or otherwise modified from time to time) dated
as of September 1, 1945 between Originator (formerly known as Consumers Power
Company) and JPMorgan Chase Bank (as successor to City Bank Farmers Trust
Company), as Trustee.
          “Net Receivables Balance” means, at any time, the aggregate
Outstanding Balance of all Eligible Receivables at such time, minus the sum
(without duplication) of (i) the greater of (a) $3,000,000 and (b) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor,
(ii) the Excess Unbilled Receivables Amount at such time, (iii) the aggregate
Outstanding Balance of Unapplied Cash and Credits at such time, (iv) the
Customer Deposits at such time, (v) the Unbilled Receivables Offset Amount at
such time, (vi) the Excess Government Receivables Amount at such time, (vii) the
Excess Non-Energy Receivables Amount at such time and (viii) the SPP Arrearage
Amount.
          “New Purchasers” means Victory Receivables Corporation and Union Bank,
N.A.
          “Non-Energy Receivable” means a Receivable arising from the sale of
goods other than electricity or gas.
          “Non-Energy Receivables Limit” means, at any time, with respect to
Non-Energy Receivables that are otherwise Eligible Receivables, an amount equal
to the lesser of (A) $8,000,000 and (B) 2% of the aggregate Outstanding Balance
of all Eligible Receivables at such time.
          “Non-Renewing Financial Institution” has the meaning set forth in
Section 12.4.
          “Obligations” shall have the meaning set forth in Section 2.1.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capital Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.
          “Operating Lease” of a Person means any lease of Property (other than
a Capital Lease) by such Person as lessee.

Exh I - 15



--------------------------------------------------------------------------------



 



          “Original Balance” means, with respect to any Receivable, the
Outstanding Balance of such Receivable on the date it was originated.
          “Original Obligations” has the meaning set forth in the preliminary
statements to this Agreement.
          “Original RPA” has the meaning set forth in the preliminary statements
to this Agreement.
          “Originator” means Consumers, in its capacity as seller under the
Receivables Sale Agreement.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
          “Participant” has the meaning set forth in Section 12.2.
          “Past Due Ratio” means, for any Accrual Period, (i) the aggregate
Outstanding Balance of all Receivables which are more than 60 days past due as
of the last day of such Accrual Period divided by (ii) the aggregate Outstanding
Balance of all Receivables.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “P.O. Box Transfer Notice” means an agreement substantially in the
form of Exhibit XI, or such other agreement in form and substance reasonably
acceptable to the Administrative Agent.
          “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
subject to any particular pooling arrangement by such Conduit, but excluding
Commercial Paper issued by such Conduit for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Conduit.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.
          “Proposed Reduction Date” has the meaning set forth in Section 1.3.
          “Pro Rata Share” means, as the context requires:
          (i) for each Purchaser Group, as among all Purchaser Groups, the ratio
at such time (expressed as a percentage) of the aggregate Commitments of the
Financial

Exh I - 16



--------------------------------------------------------------------------------



 



Institutions in such Purchaser Group to the aggregate Commitments of all
Financial Institutions; and
          (ii) for each Financial Institution as among all Financial
Institutions within such Purchaser Group, the ratio at such time (expressed as a
percentage) of the Commitment of such Financial Institution to the aggregate
Commitment of all Financial Institutions within such Purchaser Group; and
          (iii) with respect to the allocation of any payment or distribution
hereunder, for each Purchaser, the ratio at such time (expressed as a
percentage) of the aggregate Capital in respect of the Purchaser Interests held
by such Purchaser to the Aggregate Capital in respect of the Purchaser Interests
held by all Purchasers.
          “Purchase Allocation” has the meaning set forth in Section 1.2.
          “Purchase Limit” means $250,000,000, as such amount may be decreased
in accordance with Section 1.1(b).
          “Purchase Notice” has the meaning set forth in Section 1.2.
          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to the Seller for such Purchaser Interest
which shall not exceed the least of (i) the amount requested by the Seller in
the applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on
the applicable purchase date and (iii) the amount (which may be an amount less
than requested by the Seller in such Purchase Notice) which, when added to the
Aggregate Capital, would not cause the Purchaser Interests to exceed the
Applicable Maximum Purchaser Interest.
          “Purchaser Group” means a Conduit, its related Financial Institution
and their related Managing Agent.
          “Purchasers” means any Conduit or Financial Institution, as
applicable.
          “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, selected pursuant to the terms and conditions hereof in
(i) each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

         
 
  C    
 
       
 
  NRB-AR    

             
 
  where:        
 
           
 
  C   =   the Capital of such Purchaser Interest.
 
           
 
  AR   =   the Aggregate Reserves.

Exh I - 17



--------------------------------------------------------------------------------



 



             
 
  NRB   =   the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
Business Day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
          “Purchasing Financial Institution” has the meaning set forth in
Section 12.1(b).
          “Rate I Receivable” means a Receivable, the Obligor of which is a
non-residential customer, and which arises under a tariff available to any such
Obligor desiring interruptible electric service where the billing demand is
5,000 kW or more, issued under the authority of the Michigan Public Service
Commission dated December 22, 2005 in Case No. U-14347.
          “Receivable” means all indebtedness and other obligations owed to the
Seller or the Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which the Seller or the Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale of goods, electricity or gas or the
rendering of services by Originator, and which is identified on the books and
records of the Originator or the Seller (including its accounting system) with
the account code “Account 1460000 Customer Receivables” or “Account 1460201 —
A/R Other” (or, in each case, any subsequent or replacement account code used to
identify similar indebtedness or other similar obligations owed to the Seller or
Originator), and further includes, without limitation, the obligation to pay any
Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, that any indebtedness, rights or obligations referred to
in the immediately preceding sentence shall be a Receivable regardless of
whether the account debtor, the Seller or the Originator treats such
indebtedness, rights or obligations as a separate payment obligation.
Notwithstanding the foregoing, “Receivable” does not include (i) Transferred
Securitization Property or (ii) the books and records relating solely to the
Transferred Securitization Property; provided that the determination of what
constitutes collections of the Securitization Charges in respect of Transferred
Securitization Property shall be made in accordance with the allocation
methodology specified in Annex 2 to the Servicing Agreement.
          “Receivables Sale Agreement” means that certain Receivables Sale
Agreement, dated as of May 22, 2003, between Originator and Seller, as the same
has been amended prior to the date hereof and may be further amended, restated,
supplemented or otherwise modified from time to time.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer

Exh I - 18



--------------------------------------------------------------------------------



 



programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
and the related Obligor.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Regulatory Change” has the meaning set forth in Section 10.3(a).
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” means, with respect to any Receivable:
     (i) all of the Seller’s interest in the inventory and goods (including
returned or repossessed inventory and goods), if any, the sale of which by
Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,
     (ii) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
     (iii) all guaranties, letters of credit, letter of credit rights,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,
     (iv) all service contracts and other contracts and agreements associated
with such Receivable,
     (v) all Records related to such Receivable,
     (vi) all of the Seller’s right, title and interest in, to and under any
contracts or agreements providing for the servicing of such Receivable,
     (vii) all of the Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable, and
     (viii) all proceeds of any of the foregoing.
          “Required Financial Institutions” means, at any time, Financial
Institutions with Commitments equalling 100% of the Purchase Limit.
          “Required Notice Period” means the number of days required notice set
forth below applicable to the Aggregate Reduction indicated below:

          Aggregate Reduction   Required Notice Period   ≤$100,000,000    
one Business Days
  >$100,000,000    
two Business Days

Exh I - 19



--------------------------------------------------------------------------------



 



          “Responsible Officer” means, with respect to any Person, its chief
financial officer, the chief accounting officer, the senior vice
president-finance, the treasurer, an assistant treasurer, or corporate
controller, or any other officer of whose primary duties are similar to the
duties of any of the previously listed officers.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of the Seller now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock or in any junior class of stock
of the Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of the Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans (as defined in the Receivables Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of the Seller now or hereafter
outstanding, and (v) any payment of management fees by the Seller (except for
reasonable management fees to Originator or its Affiliates in reimbursement of
actual management services performed).
          “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
          “Securitization Charge” has the meaning specified in Appendix A to the
Servicing Agreement.
          “Securitization Charge Collections” has the meaning specified in
Appendix A to the Servicing Agreement.
          “Securitization Charge Sale Agreement” means the Sale Agreement dated
as of November 8, 2001 between Consumers and Consumers Funding LLC, as the same
may from time to time be amended, restated, supplemented or otherwise modified
with the consent of the Administrative Agent and each Managing Agent.
          “Securitization Property” means “securitization property” within the
meaning of the Michigan Customer Choice and Electricity Reliability Act, 2000 PA
141 and 2000 PA 142 as approved in the Financing Order.
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Senior Debt” has the meaning set forth in the Credit Agreement.

Exh I - 20



--------------------------------------------------------------------------------



 



          “Servicer” means at any time the Person (which may be the
Administrative Agent) then authorized pursuant to Article VIII to service,
administer and collect Receivables.
          “Servicing Agreement” means the Servicing Agreement dated as of
November 8, 2001 between Consumers Funding LLC and Consumers Energy Company, as
the same may be amended, restated, supplemented or otherwise modified from time
to time with the consent of the Administrative Agent and each Managing Agent (to
the extent such consent is required by the terms of this Agreement).
          “Servicing Fee” has the meaning set forth in Section 8.6.
          “Settlement Date” means the date which is two (2) Business Days after
a Monthly Report is due.
          “Settlement Period” means (A) in respect of each Purchaser Interest
funded by a Conduit, the immediately preceding Accrual Period, and (B) in
respect of each Purchaser Interest funded by a Financial Institution, the entire
Tranche Period of such Purchaser Interest.
          “Specified Accounts” means each Collection Account identified as a
“Specified Account” on Exhibit IV and each other Collection Account designated
by the Administrative Agent as a Specified Account in accordance with
Section 7.1(j).
          “SPP Arrearage Amount” means $50,000,000 or such lesser amount as
consented to in writing by the Administrative Agent, each Managing Agent and
each Financial Institution.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Seller.
          “Supplement Indenture” means each Supplement Indenture made and
entered into by Originator (formerly known as Consumers Power Company) and
JPMorgan Chase Bank (as successor to City Bank Farmers Trust Company) under the
1945 Indenture.
          “Termination Date” has the meaning set forth in Section 2.3.
          “Terminating Financial Institution” has the meaning set forth in
Section 12.4.
          “Termination Percentage” has the meaning set forth in Section 2.3.
          “Terminating Tranche” has the meaning set forth in Section 2.3(b).

Exh I - 21



--------------------------------------------------------------------------------



 



          “Tranche Period” means, with respect to any Purchaser Interest funded
by a Financial Institution, including any Purchaser Interest or undivided
interest in a Purchaser Interest assigned to a Financial Institution pursuant to
a Liquidity Agreement:
          (a) if Yield for such Purchaser Interest is calculated on the basis of
the LIBO Rate, a period of one, two or three months, or such other period as may
be mutually agreeable to the related Managing Agent for such Financial
Institution and the Seller, commencing on a Business Day selected by the Seller
or such Managing Agent pursuant to this Agreement. Such Tranche Period shall end
on the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or
          (b) if Yield for such Purchaser Interest is calculated on the basis of
clause (a) or (b) of the definition of Alternate Base Rate, a period commencing
on a Business Day selected by the Seller and agreed to by the related Managing
Agent for such Financial Institution, provided no such period shall exceed one
month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the related Managing Agent.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreement, the Intercreditor Agreement,
each Collection Account Agreement, each P.O. Box Transfer Notice, the Fee
Letter, the Subordinated Note (as defined in the Receivables Sale Agreement) and
all other instruments, documents and agreements executed and delivered in
connection herewith.
          “Transferred Securitization Property” has the meaning specified in
Appendix A to the Servicing Agreement.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Unapplied Cash and Credits” means, at any time, the aggregate amount
of Collections or other cash or credits then held by or for the account of the
Servicer, the Originator or the Seller in respect of the payment of Billed
Receivables, but not yet applied to the payment of such Receivables.
          “Unbilled Receivables” means Receivables in respect of which an
invoice addressed to the Obligor thereof has not been sent.

Exh I - 22



--------------------------------------------------------------------------------



 



          “Unbilled Receivables Offset Amount” means, at any time, an amount
equal to the lesser of (a) the credit balance of all EMPP Receivables as of the
last day of the immediately preceding Accrual Period and (b) the product of
(i) the greater of (A) 7% and (B) the ratio of (1) the total number of Obligors
whose accounts are subject to a balanced or levelized payment plan or a payment
plan based on a percentage of such Obligor’s income (giving rise to EMPP
Receivables) as of the last day of the immediately preceding Accrual Period
divided by (2) the total number of Obligors as of the last day of the
immediately preceding Accrual Period multiplied by (ii) the aggregate amount of
Unbilled Receivables for such Accrual Period.
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.
          “WPP Receivable” means a Receivable arising under an Obligor’s account
which is subject to a payment plan requiring payments based on a percentage of
such Obligor’s income.
          “Yield” means (a) for each respective Tranche Period relating to
Purchaser Interests funded by a Financial Institution or by a Conduit other than
through the issuance of Commercial Paper, an amount equal to the product of the
applicable Bank Rate for each Purchaser Interest multiplied by the Capital of
such Purchaser Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis (or a 365 or 366 day basis, as applicable, in the
case of a Bank Rate determined by clause (a) or (b) of the definition of
Alternate Base Rate), and (b) for each respective Settlement Period relating to
Purchaser Interests funded by a Conduit through the issuance of Commercial
Paper, an amount equal to the product of the applicable CP Rate multiplied by
the Capital of such Purchaser Interest for each day elapsed during such
Settlement Period, annualized on a 360 day basis.
          “Yield and Servicer Fee Percentage” means, at any time, an amount
equal to the greater of (i) 1.5% and (ii) the ratio (expressed as a percentage)
equal to (a) the product of (x) 1.5, multiplied by (y) the Base Rate (measured
as of the close of business as of the last Business Day of the preceding
calendar month) plus 2.0%, multiplied by (z) the highest three-month average
Days Sales Outstanding Ratio over the prior twelve (12) months, divided by
(b) 360.
          “Yield and Servicer Fee Reserve” means, at any time, an amount equal
to the product of (a) the Yield and Servicer Fee Percentage, multiplied by
(b) the Net Receivables Balance as of the close of business of the Servicer on
such date.
          “Yield Payment Date” means (A) the date each month which is two
(2) Business Days after the Monthly Report due in such month is due, and (B) the
last day of the relevant Tranche Period in respect of each Purchaser Interest
funded by any Financial Institution.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

Exh I - 23



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent and as a Managing Agent
1 Chase Plaza, Suite IL1-0079
Asset-Backed Finance
Chicago, Illinois 60670-0596
Attn: ABS Treasury
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Managing Agent
1251 Avenue of Americas, 12th Floor
New York, NY 10020-1104
Attn: Securitization Group

cc:    Union Bank, N.A., as a Financial Institution
c/o Commercial Loan Operations
1980 Saturn St.
Monterey Park, CA 91754
Attn: Maria Suncin

          Re: PURCHASE NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the Amended and Restated Receivables
Purchase Agreement, dated as of November 23, 2010, by and among Consumers
Receivable Funding II, LLC, a Delaware limited liability company, as the seller
(the “Seller”), Consumers Energy Company, a Michigan corporation, as the
Servicer, the Conduits party thereto from time to time, the Financial
Institutions party thereto from time to time, the Managing Agents party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”). Capitalized terms used
herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement.
     The Administrative Agent and each Managing Agent is hereby notified of the
following Incremental Purchase:

          Purchaser Group     (identified by the related Managing Agent)  
Purchase Price
JPMorgan Chase Bank, N.A.
  $ ____________________  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ ____________________  
Total Purchase Price:
  $ ____________________  

 



--------------------------------------------------------------------------------



 



          Date of Purchase: [ ______________ ]
          Requested Discount Rate: [LIBO Rate][Alternate Base Rate][CP Rate]
          Requested Tranche Period: [ ______________ ]
          Please wire-transfer the Purchase Price in immediately available funds
on the above-specified date of purchase to:
Consumers Receivables Funding II, LLC
Account Number: 2000032635920
Wachovia Bank, Charlotte, North Carolina
ABA# 053000219
Reference: A/R Purchase
Telephone advice to: Steve Headley @ tel. No. (517-788-1511)
          Please advise Steve Headley at telephone no. (517) 788-1511 if any
Conduit will not be making this purchase.
          In connection with the Incremental Purchase to be made on the above
listed “Date of Purchase” (the “Purchase Date”), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
          (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
          (iii) the Amortization Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed the Applicable Maximum Purchaser Interest; and

Exh. II-2



--------------------------------------------------------------------------------



 



          (iv) the amount of Aggregate Capital is $_________ after giving effect
to the Incremental Purchase to be made on the Purchase Date.

            Very truly yours,

CONSUMERS RECEIVABLES FUNDING II, LLC
      By:           Name:           Title:      

Exh. II-3



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S);
STATE ORGANIZATION IDENTIFICATION NUMBER(S)
CONSUMERS RECEIVABLE FUNDING II, LLC
Principal Place of Business
& Chief Executive Office:
One Energy Plaza
Jackson, MI 49201-2276
Location of Records:
One Energy Plaza
Jackson, MI 49201-2276

         
Federal Employer Identification Number:
  87-0700466    
 
       
Delaware Organizational Identification Number:
  3467905    

CONSUMERS ENERGY COMPANY
Place of Business,
Chief Executive Office, and
Location of Records:
One Energy Plaza
Jackson, MI 49201-2276

     
Federal Employer Identification Number:
  38-0442310
 
   
Michigan Organizational Identification Number:
  MI 021-395

Exh. III-1



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS; LOCK-BOXES

     
JP Morgan Chase Bank
717 Travis, TX2-S084
Houston, TX 77002
Contact: Nina Lacy
Phone: 713-216-2227
   
Collection Account: 1242263;
  provided, that, such account shall be a Specified Account on and after such
date as the account is subject to a Collection Account Agreement.

     
Comerica Bank
500 Woodward Avenue, 9th Floor, MC3268
Detroit, MI 48226
Contact: Stacie McVeigh
Phone: 313-222-4515
Collection Account: 1076119914;
  provided, that, such account shall be a Specified Account on and after such
date as the account is subject to a Collection Account Agreement.

Wachovia Bank
10401 Deerwood Park Blvd — FL0117
South Building, 3rd Floor
Jacksonville, FL 32256
Contact: Carol Grant
Phone: 800-590-7868 team 662 ext. 4
Collection Account: 2000032635920
Lock-Box Zip Code:
Lansing, MI 48937-0001
PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Contact: Gabe Galioto
Phone: 412-768-1819
Specified Account: 4006909862
Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Contact: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com; CommercialSupport@53.com
Specified Account: 7164496916

Exh. IV-1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE

To:    JPMorgan Chase Bank, N.A., as Administrative Agent and as Managing Agent
      The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Managing Agent

               This Compliance Certificate is furnished pursuant to that certain
Amended and Restated Receivables Purchase Agreement dated as of November 23,
2010, among Consumers Receivable Funding II, LLC, as the seller (the “Seller”),
Consumers Energy Company, a Michigan corporation, as the servicer (the
“Servicer”), the Conduits party thereto from time to time, the Financial
Institutions party thereto from time to time, the Managing Agents party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used herein shall have the
meaning assigned to such terms in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected _______________ of the [Seller][Servicer].
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the [Seller][Servicer] and its Subsidiaries during the
accounting period covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement during or at the end of the accounting period covered by the
attached financial statements or existing as of the date of this Certificate,
except as set forth in paragraph 5 below.
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
     5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the [Seller][Servicer] has taken, is taking, or
proposes to take with respect to each such condition or event:
 
 
 
 
 
 

Exh. V-1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____________________________ day
of ______, _______.

Exh. V-2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE

A.   Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

          This schedule relates to the period ended: ______________

Exh. V-3



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
(Attached)

Exhibit VI-1



--------------------------------------------------------------------------------



 



Execution Copy
(FIFTH THIRD BANK) [k50057k5005714.gif]
DEPOSIT ACCOUNT CONTROL AGREEMENT
This Deposit Account Control Agreement (this “Agreement”) is entered into as of
April 20, 2010, by and among Consumers Receivables Funding II, LLC (“Customer”),
JPMorgan Chase Bank, N.A., as administrative agent (the “Secured Party”), and
Fifth Third Bank, an Ohio banking corporation (“Bank”), with reference to the
following facts:
RECITALS
     A. Customer maintains the Deposit Account (as defined below) at Bank’s
office (the “Banking Office”).
     B. Customer, Consumers Energy Company, as Servicer (the “Servicer”),
Secured Party, and certain other financial institutions party thereto from time
to time (the “Purchasers”) have entered into a Receivables Purchase Agreement
dated as of May 22, 2003 (together with other documents executed and delivered
in connection therewith, in each case, as amended, restated, supplemented or
otherwise modified from time to time, the “Transaction Documents”), pursuant to
which the Customer has granted Secured Party a security interest in the Deposit
Account and all funds now or at any time hereafter held in the Deposit Account.
     C. Secured Party, Customer and Bank have agreed to enter into this
Agreement to provide for the control of the Deposit Account by Secured Party and
to perfect Secured Party’s security interests in the Deposit Account (as each
such term is defined below).
     NOW, THEREFORE, in consideration of the mutual promises and covenants,
contained herein the parties hereto mutually agree as follows.
ARTICLE 1-DEFINITIONS
     1.01 Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Code” means the Uniform Commercial Code as in effect from time to time in
the State of New York, and any successor statute.
     “Deposit Account” means Customer’s deposit account (as such term is defined
in the Code) with Bank, number 7164496916.
     “Notice of Exclusive Control” means written notice to Bank that states that
in accordance with the terms of the Transaction Documents, Secured Party is
exercising exclusive control over the Deposit Account. The Notice of Exclusive
Control shall be in the form of Exhibit A.

1



--------------------------------------------------------------------------------



 



     “Order” means any instruction issued by any person with respect to the
disposition of any funds contained in the Deposit Account.
     1.02 Construction Any reference herein to any document includes any and all
alterations, amendments, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Secured Party, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
each of the parties hereto, and their respective counsel. This Agreement shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of Customer and Secured
Party.
ARTICLE 2-CONTROL
     2.01 No Withdrawals or Payments After Receipt of Notice of Exclusive
Control. Anything contained in Section 2.03 to the contrary notwithstanding,
Customer hereby absolutely, irrevocably and unconditionally authorizes and
instructs Bank to, and Bank agrees that it shall, promptly upon receipt of a
Notice of Exclusive Control by Bank in accordance with Section 3.08 hereof:
     (a) neither accept nor comply with any Order from Customer or any other
person for the payment of any funds from the Deposit Account to any third person
nor permit Customer to withdraw any funds from the Deposit Account without the
specific prior written consent of Secured Party; and
     (b) comply with the Orders originated by Secured Party concerning the
Deposit Account and all other requests or instructions from Secured Party
regarding disposition and/or delivery of funds contained in the Deposit Account,
without further consent or direction from Customer or any other person and
without regard to any inconsistent or conflicting Orders given to Bank by
Customer.
2.02 Priority of Lien. Bank hereby acknowledges and agrees that:
     (a) Bank has received notice of the existence of the security interest of
Secured Party in the Deposit Account and all amounts from time to time on
deposit therein for the benefit of (i) the Purchasers and the Secured Party and
(ii) The Bank of New York Mellon, or any successor thereto, as trustee (the
“Bond Trustee”) under the Indenture dated as of November 8, 2001 between
Consumers Funding LLC and the Bond Trustee, as supplemented, and Bank recognizes
the security interest granted to Secured Party by Customer;
     (b) All of Bank’s present and future rights against the Deposit Account and
all funds deposited therein from time to time are subordinate to Secured Party’s
security interest therein; provided, however, that Secured Party hereby
acknowledges and agrees that nothing herein subordinates or waives, and that
Bank expressly reserves, all of its present and future rights (whether described
as rights of setoff, banker’s lien, security interest, chargeback or otherwise,
and whether available to Bank under the law or under any other agreement between
Bank and Customer concerning the Deposit Account, or otherwise) with respect to:
(i) items deposited to the Deposit Account and returned unpaid, whether for
insufficient funds or for any other reason, and without regard to the timeliness
of return of any such items or the occurrence or timeliness of any drawee’s
notice of non-payment of such items; (ii) ACH entries credited to the Deposit
Account and later reversed, whether for insufficient funds or for any other
reason, and without regard to the timeliness of such entries’ reversal; (iii)

2



--------------------------------------------------------------------------------



 



chargebacks to the Deposit Account of credit card transactions; (iv) erroneous
entries to the Deposit Account; (v) overdrafts on the Deposit Account,
(vi) claims of breach of the transfer or presentment warranties made to Bank
pursuant to the Code in connection with items deposited to the Deposit Account;
and (vii) Bank’s usual and customary charges for services rendered in connection
with the Deposit Account; and
     (c) Except as otherwise required by law, Bank shall not enter into any
agreement with any third party relating to the Deposit Account or agree that it
will comply with any Orders concerning the Deposit Account originated by any
such third party without the prior written consent of Secured Party and
Customer.
     2.03 Control of Deposit Account. At all times during the effectiveness of
this Agreement, Customer hereby absolutely, irrevocably and unconditionally
instructs, and Bank hereby agrees, that;
     (a) Bank shall not comply with any Orders or other instructions concerning
the Deposit Account, from any third party without the prior written consent of
(i) prior to delivery of a Notice of Exclusive Control, Secured Party and
Customer and (ii) after delivery of a Notice of Exclusive Control, Secured
Party.
     (b) Except as otherwise provided in Sections 2.01 and 2.02, prior to the
receipt of a Notice of Exclusive Control by Bank in accordance with Section 3.08
hereof, Bank may accept and execute Orders from Customer with respect to the
payment or withdrawal of any funds from the Deposit Account or the payment of
any funds in the Deposit Account to Customer.
2.04 Representations, Warranties and Acknowledgments.
     (a) Customer represents and warrants to Secured Party that:
     (i) the Deposit Account has been established and is maintained with Bank at
the Banking office, solely in Customer’s name as recited above;
     (ii) Customer has not entered into any agreement with any third party
regarding the Deposit Account, nor has it previously pledged a security interest
in the Deposit Account.
(b) Bank represents and warrants to Secured Party that, to the best of its
knowledge:
     (i) Bank has not entered into any agreement with any third party regarding
the Deposit Account or agreed that it will comply with any Orders concerning the
Deposit Account originated by any such third party.
     (ii) There is no claim to, security interest in or lien upon the Deposit
Account, except the security interests in favor of Secured Party and Bank’s
liens securing fees and charges pursuant to Section 2.02 hereof.
2.05 Agreements of Bank and Customer. Bank and Customer agree that: (a) Bank
shall send copies of all statements relating to the Deposit Account
simultaneously to Customer and to Secured Party;

3



--------------------------------------------------------------------------------



 



     (b) Bank may disclose to Secured Party such other information concerning
the Deposit Account as Secured Party may from time to time request; provided,
however, that Bank shall have no obligation to disclose to Secured Party any
information which Bank does not ordinarily make available to its depositors; and
     (c) Bank shall use reasonable efforts to promptly notify Secured Party and
Customer if any other party asserts any claim to, security or property interest
in or lien upon the Deposit Account.
2.06 Bank’s Responsibility. Anything contained in the foregoing to the contrary
notwithstanding:
     (a) Except for permitting a withdrawal in violation of Section 2.01, Bank
shall not be liable to Secured Party for complying with Orders from Customer
that are received by Bank before the Effective Time. For purposes hereof, the
“Effective Time” will be as soon as practicable after Bank confirms receipt (as
confirmation is described in Section 3.08 hereof) and has had a reasonable
opportunity to act on such Notice of Exclusive Control and any contrary Order
from Secured Party; provided, however, that (i) the “Effective Time” will be no
later than the close of business on the second (2nd) Business Day following the
Business Day of such receipt, and (ii) “Business Day” shall mean any day other
than a Saturday, Sunday or other day on which Bank is or is authorized or
required by law to be closed.
     (b) Bank shall not be liable to Customer for complying with Orders
originated by Secured Party, even if Customer notifies Bank that Secured Party
is not legally entitled to issue Orders, unless Bank takes the action after it
is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.
     (c) This Agreement does not create any obligation of Bank except for those
expressly set forth in this Agreement. In particular, Bank need not investigate
whether the Secured Party is entitled under Secured Party’s agreements with
Customer to give Orders. Bank may rely on notices and communications it
reasonably believes are given by the appropriate party.
     (d) Bank will not have any liability to Customer or Secured Party for
claims, losses, liabilities or damages suffered or incurred by Customer or
Secured Party as a result of or in connection with this Agreement except to the
extent such losses, liabilities and damages directly result from Bank’s gross
negligence or willful misconduct.
     (e) In no event shall Bank have any liability to Customer or Secured Party
for any consequential, special, punitive or indirect loss or damage whether or
not any claim for such damages is based on tort or contract or Bank knew or
should have known the likelihood of such damages in any circumstances. In no
event shall Secured Party have any liability to Bank for any consequential,
special, punitive or indirect loss or damage whether or not any claim for such
damages is based on tort or contract or Secured Party knew or should have known
the likelihood of such damages in any circumstances.

4



--------------------------------------------------------------------------------



 



2.07 Indemnity.
     (a) Customer shall indemnify and hold harmless Bank, its officers,
directors, employees, and agents against any and all claims, liabilities,
demands, damages and expenses arising out of this Agreement (including
reasonable attorneys’ fees and disbursements and the reasonable estimate of the
allocated costs and expenses of in-house legal counsel and staff), except to the
extent the claims, liabilities, demands, damages or expenses are caused by
Bank’s gross negligence or willful misconduct or breach of this Agreement.
Customer shall indemnify Secured Party for any indemnity obligations Secured
Party owes to Bank under this Agreement.
     (b) Secured Party shall indemnify and hold harmless Bank, its officers,
directors, employees, and agents against any and all claims, liabilities,
demands, damages and expenses arising out of any Orders originated by Secured
Party to Bank with respect to the Deposit Account under this Agreement
(including reasonable attorneys’ fees and disbursements and the reasonable
estimate of the allocated costs and expenses of in-house legal counsel and
staff), except to the extent the claims, liabilities, demands, damages or
expenses are caused by Bank’s gross negligence or willful misconduct or breach
of this Agreement; provided, however, that in no event shall the Secured Party
be liable for any special, consequential, exemplary damages, or lost profits.
2.08 Termination, Survival.
     (a) This Agreement shall terminate:
     (i) By Secured Party, immediately upon receipt by the Bank at the Banking
Office set forth in Section 3.08 of written notice from Secured Party expressly
stating that Secured Party is terminating this Agreement in the form of
Exhibit B hereto; or
     (ii) By Bank, thirty (30) days after the receipt by Secured Party and
Customer of written notice from Bank stating that it is terminating this
Agreement.
     (b) For the avoidance of doubt, until this Agreement has been terminated in
accordance with this Section 2.08, Customer shall not be entitled to direct Bank
to close the Deposit Account without the prior written consent of the Secured
Party.
     (c) Section 2.06. “Bank’s Responsibility,” and Section 2.07. “Indemnity,”
shall survive termination of this Agreement.
ARTICLE 3-GENERAL PROVISIONS
     3.01 Conflicts; Controlling Agreement. As to the matters specifically the
subject of this Agreement, in the event of any conflict between this Agreement
and any other agreement between Bank and Customer, the terms of this Agreement
shall control.
     3.02 Final Agreement; Amendments and Waivers. This Agreement, together with
any other document, instrument, or agreement entered into between Customer and
Secured Party in connection therewith with respect to the subject matter
contained therein constitutes the entire understanding between them with respect
to the subject matter thereof. This Agreement supersedes

5



--------------------------------------------------------------------------------



 



any and all prior oral or written agreements relating to the Deposit Account and
the subject matter hereof.
     3.03 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided, that Customer may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Secured Party. Secured Party may assign or transfer all of
its rights or obligations under this Agreement with prior written notice to Bank
and prior written notice to Customer in the form of Exhibit C (a “Notice of
Assignment”). Notwithstanding the foregoing, in order for such assignment by
Secured Party to be effective, Bank must acknowledge receipt of the Notice of
Assignment, which Bank shall provide as soon as practicable after receiving such
Notice of Assignment, but no later than the close of business on the second
(2nd) Business Day following the Business Day of such receipt. Bank may assign
or transfer its rights and obligations under this Agreement in the event of a
merger or acquisition of Bank to Bank’s successor depositary institution (which
successor shall be a “bank” as defined in Section 9-102 of the Code).
     3.04 Amendments Modifications. This Agreement may be amended or modified
only in writing signed by all parties hereto.
     3.05 Severability of Provisions. If any provision of this Agreement for any
reason is held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Agreement.
     3.06 Section Headings. Headings and numbers used to identify sections and
paragraphs of this Agreement have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
section applies equally to this entire Agreement.
     3.07 Counterparts; Facsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile
shall be equally as effective as delivery of a manually executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by facsimile also shall deliver a manually executed counterpart of this
Agreement but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.
     3.08 Notices. All notices, requests and demands which any party is required
or may desire to give to any other party under any provision of this Agreement
must be in writing (unless otherwise specifically provided) and delivered to
each party at the following address:

     
Customer:
  Consumers Receivables Funding II, LLC
One Energy Plaza
Jackson, Michigan 49201
Attn: Treasurer
Facsimile: (517) 788-8233
Telephone: (517) 788-2286

 
   
Secured Party:
  JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, Illinois 60670
Attn: Asset Backed Securities — Conduits
Facsimile: (312) 732-3600
Telephone: (312) 732-1174


6



--------------------------------------------------------------------------------



 



     
 
   
 
   
Bank:
  Email: CominercialSupport@53.com

 
   
 
  AND
 
   
 
  Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Attn: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com
 
   
 
  AND
 
   
 
  Fifth Third Bank
5522 East Galbraith Rd
Cincinnati, OH 45236
Attn: Malcolm Williams, A VP & Treasury Management Officer
Phone: 614-744-5313
Fax: 513-534-5947
Email: malcolm.williams@53.com

or to such other address or facsimile number as any party may designate by
written notice to all other parties. Each such notice, request and demand shall
be deemed given or made when delivered.
     3.09 Governing Law. This Agreement shall be deemed to have been made in the
state of New York and the validity, construction, interpretation, and
enforcement hereof, and the rights of the parties hereto, shall be determined
under, governed by, and construed in accordance with the internal laws of the
state of New York, without regard to principles regarding the conflicts or
choice of law.
     3.10 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THE PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON
WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT, THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER
PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

7



--------------------------------------------------------------------------------



 



     Nothing in this Section shall prejudice the right of the Secured Party to
exercise its non judicial foreclosure rights and remedies, or prejudice the
right of any party to obtain provisional relief or other equitable remedies as
shall otherwise be available judicially pending submission of any issue, claim,
demand, action, or cause of action to trial by the court as provided in this
Section.
[Remainder of page intentionally blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth in the first paragraph hereof.

            CUSTOMER:

Consumers Receivables Funding II, LC
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   President, Chief Executive Officer,
Chief Financial Officer and Treasurer        SECURED PARTY:

JPMorgan Chase Bank, N.A.
      By:           Name:           Title:      

THIS AGREEMENT IS NOT EFFECTIVE UNTIL AND UNLESS ACCEPTED BY FIFTH
THIRD BANK REVIEW, CONTROL AND SUPPORT

            ACCEPTED:

BANK:

Fifth Third Bank,
Review, Control and Support
      By:           Name:           Title:        

Signature Page to
Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth in the first paragraph hereof.

            CUSTOMER:

Consumers Receivables Funding II, LC
      By:           Name:           Title:           SECURED PARTY:

JPMorgan Chase Bank, N.A.
      By:   /s/ Patrick J. Menichillo         Name:   Patrick J. Menichillo     
  Title:   Vice President   

THIS AGREEMENT IS NOT EFFECTIVE UNTIL AND UNLESS ACCEPTED BY FIFTH
THIRD BANK REVIEW, CONTROL AND SUPPORT

            ACCEPTED:

BANK:

Fifth Third Bank,
Review, Control and Support
      By:           Name:           Title:        

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth in the first paragraph hereof.
Signature Page to
Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



            CUSTOMER:

Consumers Receivables Funding II, LC
      By:           Name:           Title:           SECURED PARTY:

JPMorgan Chase Bank, N.A.
      By:           Name:           Title:      

THIS AGREEMENT IS NOT EFFECTIVE UNTIL AND UNLESS ACCEPTED BY FIFTH
THIRD BANK REVIEW, CONTROL AND SUPPORT

            ACCEPTED:

BANK:

Fifth Third Bank,
Review, Control and Support
      By:   /s/ Judith Hoerst         Name:   Judith Hoerst        Title:   VP,
Global Payments Administration Manager     

Signature Page to
Deposit Account Control Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A: NOTICE OF EXCLUSIVE CONTROL
(FIFTH THIRD BANK LOGO) [k50057k5005715.gif]
ACCOUNT CONTROL AGREEMENT
NOTICE OF EXCLUSIVE CONTROL
Email: CommercialSupport@53.com
Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Attn: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com
Fifth Third Bank
5522 East Galbraith Rd
Cincinnati, OH 45236
Attn: Malcolm Williams, AVP & Treasury Management Officer
Phone: 614-744-5313
Fax: 513-534-5947
Email: malcolm.williams@53.com
Re: Account Control Agreement (“Agreement”) by and among Consumers Receivables
Funding II, LLC (“Customer”), JPMorgan Chase Bank, N.A., as administrative agent
(“Secured Party”), and Fifth Third Bank, an Ohio banking corporation (“Bank”),
dated April 20, 2010 affecting Account Number 7164496916 (the “Deposit
Account”).

         
Date:
        

To Whom It May Concern:
This letter serves as notice to Fifth Third Bank that Secured Party is hereby
exercising exclusive control over the Deposit Account.
Secured Party hereby orders Fifth Third to transfer funds from the Deposit
Account to the following account held by Secured Party:
Please contact us at ___________________ (phone number) immediately with any
questions.

     
 
 
Name and Title
   
 
 
Secured Party
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B: NOTICE OF TERMINATION
(FIFTH THIRD BANK LOGO) [k50057k5005715.gif]
From:
ACCOUNT CONTROL AGREEMENT
NOTICE OF TERMINATION
Email: ComrnercialSupport@53.com
Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Attn: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com
Fifth Third Bank
5522 East Galbraith Rd
Cincinnati, OH 45236
Attn: Malcolm Williams, AVP & Treasury Management Officer
Phone: 614-744-5313
Fax: 513-534-5947
Email: malcolm.williams@53.com
Re: Account Control Agreement (“Agreement”) by and among Consumers Receivables
Funding II, LLC (“Customer”), JPMorgan Chase Bank, N.A., as administrative agent
(“Secured Party”), and Fifth Third Bank, a Ohio banking corporation (“Bank”),
dated April 20, 2010 affecting Account Number 7164496916 (the “Deposit
Account”).
Date:                           , 20     
To Whom It May Concern:
This letter serves as notice to Fifth Third Bank in accordance with Section 2.08
of the Agreement that Secured Party is hereby permanently releasing its control
over the Deposit Account. The Agreement is hereby permanently terminated.
Please contact us at ___________________ (phone number) immediately with any
questions.

     
 
 
 
   
 
 
Name and Title
   
 
 
Secured Party
   

Fifth Third and Fifth Third Bank are registered service marks of Fifth Third
Bancorp. Member FDIC

 



--------------------------------------------------------------------------------



 



EXHIBIT C: NOTICE OF ASSIGNMENT
ACCOUNT CONTROL AGREEMENT
NOTICE OF ASSIGNMENT
Email: CommercialSurpport@53.com
Fifth Third Bank
710 Seminole Rd MD R17061
Norton Shores, MI 49441
Attn: Randy Wolffis, VP & Relationship Manager
Phone: 231-733-5006
Fax: 231-739-7430
Email: randal.wolffis@53.com
Fifth Third Bank
5522 East Galbraith Rd
Cincinnati, OH 45236
Attn: Malcolm Williams, AVP & Treasury Management Officer
Phone: 614-744-5313
Fax: 513-534-5947
Email: malcolm.williams@53.com
Consumers Receivables Funding II, LLC
One Energy Plaza
Jackson, Michigan 49201
Attn: Treasurer
Phone : 517-788-2286
Fax: 517-788-8233
Re: Account Control Agreement (“Agreement”) by and among Consumers Receivables
Funding II, LLC (“Customer”), JPMorgan Chase Bank, N.A., as administrative agent
(“JPMorgan”), and Fifth Third Bank, an Ohio banking corporation (“Bank”), dated
April 20, 2010 affecting Account Number 7164496916 (the “Deposit Account”).

         
Date:
        

To Whom It May Concern:
This letter serves as notice to Fifth Third Bank and Customer in accordance with
Section 3.03 of the Agreement that JPMorgan, as Secured Party is assigning its
rights and obligations under the Agreement to [SUCCESSOR SECURED PARTY] (the
“Successor Secured Party”) effective as of [DATE] (the “Assignment Effective
Date”).
JPMorgan hereby notifies Fifth Third and Customer that from and after the
Assignment Effective Date, the Successor Secured Party succeeds to and becomes
vested with all the rights, powers, privileges and duties of the Secured Party
under the Agreement.

 



--------------------------------------------------------------------------------



 



The Successor Secured Party’s address for purposes of Section 3.08 of the
Agreement is as follows: [                 ]
Please contact us at ___________________ (phone number) immediately with any
questions.

     
 
 
 
   
 
 
Name and Title
   
 
 
Secured Party
   

Acknowledged and Agreed:
Fifth Third Bank,
Review, Control and Support

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Execution Copy
BLOCKED ACCOUNT AGREEMENT
March 17, 2010
PNC Bank, National Association
620 Liberty Avenue Pittsburgh, PA
15222 Attention: Gabe Galioto
Ladies and Gentlemen:
Reference is made to account number 4006909862 (the “Blocked Account”) at PNC
Bank, National Association (“PNC Bank”), in the name of, and into which certain
monies, instruments and other properties are deposited on behalf of Consumers
Receivables Funding II, LLC (the “Customer”). JPMorgan Chase Bank, N.A. (the
“Administrative Agent”) hereby advises PNC Bank that pursuant to the Receivables
Purchase Agreement dated as of May 22, 2003 (together with the other documents
executed and delivered in connection therewith, in each case as amended,
restated, supplemented or otherwise modified from time to time, the “Transaction
Documents”), among the Customer, Consumers Energy Company, as Servicer (the
“Servicer”), the Purchasers party thereto from time to time (the “Purchasers”)
and the Administrative Agent, the Customer has granted a security interest in,
among other things, the Blocked Account and all proceeds thereof to the
Administrative Agent.
By signing this letter agreement (“Blocked Account Agreement”), PNC Bank
(i) acknowledges that it has received notice of the Administrative Agent’s
interest in the Blocked Account and all amounts from time to time on deposit
therein for the benefit of (A) the Purchasers and the Administrative Agent,
(B) The Bank of New York Mellon, or any successor thereto, as trustee (the “Bond
Trustee”) under the Indenture dated as of November 8, 2001 between Consumers
Funding LLC and the Bond Trustee, as supplemented, and (C) Consumers Funding
LLC, (ii) confirms that PNC Bank has received no currently effective notice of
any pledge or assignment of the Blocked Account (other than pursuant to this
Blocked Account Agreement) and (iii) agrees that, until this Blocked Account
Agreement is terminated, PNC Bank shall have no security interest or rights in
or claims to the funds in the Blocked Account except as set forth herein.
Further, it is hereby agreed that:

a.   Until the Effective Time (as defined below), the Customer will be entitled
to request the transfer of collected funds from the Blocked Account in
accordance with PNC Bank’s customary procedures; provided, however, that the
Customer will not be entitled to direct PNC Bank to close the Blocked Account
without the prior written consent of the Administrative Agent. From and after
the Effective Time, (i) the Administrative Agent will have exclusive rights with
respect to the transfer, withdrawal or other disposition of the funds on deposit
(subject to PNC Bank’s customary availability schedules) from the Blocked
Account and as to any other matters relating to the Blocked Account or the funds

 



--------------------------------------------------------------------------------



 



    deposited therein, (ii) PNC Bank will comply with the Administrative Agent’s
written instructions directing disposition of the funds on deposit in the
Blocked Account, in accordance with PNC Bank’s customary procedures and the
terms of this Blocked Account Agreement, without further consent or direction
from the Customer or any other person, (iii) PNC Bank will disregard any
instructions of the Customer with respect thereto, and (iv) PNC Bank will
furnish the Administrative Agent and the Customer with copies of monthly account
statements, in the form and manner typical for PNC Bank, and PNC Bank will make
available to the Administrative Agent other information relating to the Blocked
Account by web-based computer systems in accordance with PNC Bank’s customary
procedures. The Customer consents to PNC Bank’s release of account information
to the Administrative Agent.       For the purposes hereof, the “Effective Time”
will be a time as soon as practicable after receipt by PNC Bank of a notice
purporting to be signed by the Administrative Agent in substantially the same
form as Exhibit A (the “Shifting Control Notice”) with a copy of this Blocked
Account Agreement attached thereto; provided, however, that (i) the “Effective
Time” will be no later than the opening of business on the second (2nd) business
day following the business day of such receipt, and (ii) a “business day” is any
day other than a Saturday, Sunday or other day on which PNC Bank is or is
authorized or required by law to be closed.   b.   In the event any fees and
expenses (“Fees”) related to the Blocked Account go unpaid or any checks or
other items which were deposited or credited to the Blocked Account are
returned, reversed, refunded or charged back for insufficient funds or for any
other reason (“Returned Items”), PNC Bank may charge the Blocked Account or
other accounts of the Customer maintained at PNC Bank. If there are insufficient
funds in the Blocked Account or any of the Customer’s other accounts to cover
the Fees and Returned Items, the Customer agrees to immediately reimburse PNC
Bank for the amount of such shortfall. After the Effective Time, if the Customer
fails to pay the amount demanded by PNC Bank, the Administrative Agent agrees to
reimburse PNC Bank within ten (10) business days after demand thereof by PNC
Bank for any Returned Items to the extent that the funds in respect thereof were
transferred out of the Blocked Account at the direction of the Administrative
Agent.   c.   Unless the Administrative Agent directs PNC Bank in writing to the
contrary, and subject to PNC Bank’s right to place holds for uncollected funds
pursuant to Federal Reserve Regulation CC and PNC Bank’s customary procedures,
after receipt of the Shifting Control Notice, PNC Bank agrees to wire transfer
the funds in the Blocked Account, on a daily basis and in same day funds, to
such account as the Administrative Agent may direct in writing.   d.  
Notwithstanding the foregoing, PNC Bank shall have the right at any time to
set-off against and withdraw funds from the Blocked Account for (i) items
credited to the Blocked Account in error or which were unpaid for any reason,
(ii) for overdrafts created on related accounts of the Customer or any of its
subsidiaries, (iii) any amounts deposited therein in error or as necessary to
correct processing errors; (iv) PNC Bank’s fees and expenses owed

2



--------------------------------------------------------------------------------



 



    by Customer and Administrative Agent for the maintenance of the Blocked
Account and for PNC Bank’s services under this Blocked Account Agreement;
(v) reasonable attorney’s fees of PNC Bank’s counsel for the review, negotiation
and enforcement of this Blocked Account Agreement, which attorney’s fees
Customer hereby agrees to pay; and (vi) obligations and liabilities arising out
of any banking and cash management services provided by PNC Bank, including, but
not limited to, Automated Clearing House transactions. Except for its right to
charge the Blocked Account in accordance with this paragraph (d), PNC Bank
unconditionally and irrevocably waives (so long as this Blocked Account
Agreement is in effect) any rights of set-off or banker’s lien against, or
rights to otherwise deduct from, any funds held in the Blocked Account for any
indebtedness or other claim owed by the Customer to PNC Bank. After the
Effective Time, if there are insufficient funds in the Blocked Account and the
Customer has not fully reimbursed PNC Bank, the Administrative Agent shall
return such amount to PNC Bank on demand to the extent that such amounts were
transferred out of the Blocked Account at the direction of the Administrative
Agent.   e.   The Customer agrees that the Administrative Agent shall have full
and irrevocable right, power and authority to take any action which the
Administrative Agent deems reasonably necessary or appropriate to preserve or
protect its interest in the Blocked Account consistent with this Blocked Account
Agreement and the Transaction Documents.   f.   PNC Bank will follow its
customary procedures for determining whether or not to honor any checks, drafts
or other payment requests drawn on or with respect to the Blocked Account. Any
electronic funds transfers (wire, automated clearing house, etc.) to or from the
Blocked Account will be subject to the terms and conditions of PNC Bank’s
standard agreements for such services, as in effect and as amended from time to
time. In the event of any conflict between the terms and conditions of such
agreements and those of this Blocked Account Agreement, then this Blocked
Account Agreement shall control.   g.   PNC Bank will not modify or alter PNC
Bank’s arrangements with the Customer concerning the Blocked Account without the
Administrative Agent’s prior written consent.   h.   PNC Bank may rely, and
shall be protected in acting or refraining from acting, upon any notice
(including but not limited to electronically confirmed facsimiles of such
notice) believed by PNC Bank to be genuine and to have been given by the proper
party or parties.

This Blocked Account Agreement shall not be effective until signed by the
Administrative Agent, the Customer and PNC Bank and shall then be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, PNC Bank will not assign or transfer any of its rights or
obligations hereunder (other than to the Administrative Agent) without the prior
written consent of the Administrative Agent except PNC Bank may freely assign
this Blocked Account Agreement to any successor by merger of PNC Bank or to any
financial institution that is directly or indirectly (i) in control of PNC Bank,
(ii) under the control of PNC Bank, or (iii) under common control with PNC Bank.

3



--------------------------------------------------------------------------------



 



In the absence of fraud or abuse on the part of the Customer or any of its
subsidiaries, PNC Bank may not terminate this Blocked Account Agreement or the
Blocked Account without giving thirty (30) days’ prior written notice thereof to
both the Customer and the Administrative Agent. Upon such termination, PNC Bank
shall close the Blocked Account and transfer all funds therein and any future
instruments deposited in the Blocked Account: (i) to the Customer, prior to the
Effective Time, or (ii) to the Administrative Agent, subsequent to the Effective
Time.
The Customer will indemnify PNC Bank for, and hold PNC Bank harmless from, all
claims, demands, losses, liabilities and expenses, including reasonable legal
fees and expenses, resulting from or with respect to this Blocked Account
Agreement, the Blocked Account and the services provided hereunder, except to
the extent of PNC Bank’s gross negligence or willful misconduct. This
indemnification shall survive termination of this Agreement. After the Effective
Time, without limiting in any way the Administrative Agent’s obligation to pay
or reimburse PNC Bank as otherwise specified in this Blocked Account Agreement,
the Administrative Agent shall indemnify PNC Bank and hold it harmless against
all claims, demands, losses, liabilities and expenses, including reasonable
legal fees and expenses, which PNC Bank shall incur as a result of honoring or
following any instruction (including the Shifting Control Notice) it shall
receive from (or shall believe in good faith to be from) the Administrative
Agent under this Blocked Account Agreement, but only to the extent (a) such
loss, damage or expense does not exceed the amounts received by the
Administrative Agent following the Shifting Control Notice and (b) that PNC Bank
is unable to recover from the Blocked Account or from the Customer within ten
(10) days after request for reimbursement has been made by PNC Bank to the
Customer. The Administrative Agent shall not be responsible for any loss,
damage, or expense that a court having jurisdiction shall have determined had
been caused by PNC Bank’s gross negligence or willful misconduct in its
performance of its obligations under this Blocked Account Agreement. This
indemnification shall survive termination of this Blocked Account Agreement.
PNC Bank will not be liable to the Customer or the Administrative Agent for any
expense, claim, loss, damage or cost (“Damages”) arising out of or relating to
its performance under this Blocked Account Agreement other than Damages which
result directly from its acts or omissions constituting gross negligence. In no
event will PNC Bank be liable for any punitive, special, indirect, or
consequential damages, including but not limited to lost profits, even if
advised of the possibility or likelihood of such damages.
If the Customer becomes subject to a voluntary or involuntary proceeding under
the United States Bankruptcy Code, or if PNC Bank is otherwise served with legal
process or becomes aware of facts or circumstances which PNC Bank in good faith
believes affects its ability to carry out the terms of a Shifting Control Notice
or the disposition of funds deposited in the Blocked Account, PNC Bank shall
have the right (a) to place a hold on funds deposited in the Blocked Account
until such time as PNC Bank receives an appropriate order from a court of
competent jurisdiction or other assurances satisfactory to PNC Bank establishing
that the Shifting Control Notice may be effectuated and/or funds may continue to
be disbursed according to the instructions contained in this Blocked Account
Agreement; or (b) to commence, at the Customer’s expense, an interpleader action
in any court of competent jurisdiction and to take no further action except in
accordance with joint instructions from the Customer and the Administrative
Agent or in accordance with the final order of court in such action.

4



--------------------------------------------------------------------------------



 



All notices and communications hereunder will be in writing and will be deemed
to have been received and will be effective on the day on which delivered
(including delivery by facsimile) to the applicable party at the address set
forth below, or to such other address of which it notifies the other parties in
writing from time to time.

         
 
  Customer:   Consumers Receivables Funding II, LLC
One Energy Plaza
Jackson, Michigan 49201
Attn: Treasurer
Facsimile: 517-788-8233
Telephone: 517-788-2286
 
       
 
  Servicer:   Consumers Energy Company
One Energy Plaza
Jackson, Michigan 49201
Attn: Treasurer
Facsimile: 517-788-8233
Telephone: 517-788-2286
 
       
 
  Administrative Agent:   JPMorgan Chase Bank, N.A.
 
      10 South Dearborn
 
      Chicago, Illinois 60670
 
      Attn: Asset Backed Securities — Conduits
 
      Facsimile: 312-732-3600
 
      Telephone: 312-732-1174
 
       
 
  Depositary Bank:   PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Attention: Gabe Galioto
Facsimile: 412-762-6264
Telephone: 412-768-1819

This Blocked Account Agreement may be amended only by a written instrument
executed by the Customer, the Administrative Agent and PNC Bank, acting by their
representative officers thereunto duly authorized. PNC Bank will not enter into
any other agreement with any other person by which PNC Bank would be obligated
to comply with the instructions of such other person as to the disposition of
funds or other dealings with the Blocked Account except in order to comply with
the order of a court of competent jurisdiction. PNC Bank agrees to give the
Administrative Agent prior written notice of any agreement PNC Bank enters into
as described in the immediately preceding sentence.
The parties hereto unconditionally and irrevocably waive any right to trial by
jury in any legal proceeding relating to any dispute arising under this Blocked
Account Agreement.

5



--------------------------------------------------------------------------------



 



PNC Bank agrees, in its capacity as a creditor of the Customer, that it shall
not institute or join any other person or entity in instituting against the
Customer any involuntary case pursuant to Title 11 of the United States Code, or
any similar case under applicable state or federal law for debts owed under this
Blocked Account Agreement or in connection with the Blocked Account prior to the
date which is one year and one day after any indebtedness of the Customer for
borrowed money has been paid in full.
This Blocked Account Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which when so executed
shall be an original, but all of which shall together constitute one and the
same instrument.
This Blocked Account Agreement shall be governed by and construed in accordance
with the laws of the State of New York. The State of New York shall be PNC
Bank’s jurisdiction for purposes of Article 9 of the Uniform Commercial Code.

            Very truly yours,

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:   /s/ Patrick Menichillo         Name:   Patrick Menichillo       
Title:   Vice President   

6



--------------------------------------------------------------------------------



 



         

Acknowledged and agreed to this 17 day of March  , 2010.
PNC BANK, NATIONAL ASSOCIATION

                  By:           Name:           Title:        

The Customer hereby agrees and consents to all of the terms and conditions of
the foregoing Blocked Account Agreement and authorizes and directs PNC Bank to
take any and all action required or requested by the Administrative Agent or
otherwise necessary to implement and maintain compliance with such terms and
conditions.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   President, Chief Executive Officer,
Chief Financial Officer and Treasurer   

7



--------------------------------------------------------------------------------



 



         

            Acknowledged and agreed to this 17th day of March  , 2010.

PNC BANK, NATIONAL ASSOCIATION
    By:   /s/ Susie Richardson         Name:   Susie Richardson        Title:  
Ass’t Vice President     

The Customer hereby agrees and consents to all of the terms and conditions of
the foregoing Blocked Account Agreement and authorizes and directs PNC Bank to
take any and all action required or requested by the Administrative Agent or
otherwise necessary to implement and maintain compliance with such terms and
conditions.

            CONSUMERS RECEIVABLES FUNDING II, LLC
      By:           Name:           Title:        

7



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE
_____________ ____, ____
Facsimile No. (412) 762-6264
PNC Bank, National Association
620 Liberty Avenue
Pittsburgh, PA 15222
Attention: Gabe Galioto
     (Telephone Number 412-768-1819)
     Re: Consumers Receivables Funding II, LLC
Dear                                          :
     We hereby notify you that we are exercising our rights pursuant to that
certain Blocked Account Agreement dated March 17, 2010, among Consumers
Receivables Funding II, LLC, you and us, to have the name of, and to have the
exclusive ownership and control of, account number 4006909862 maintained with
you, transferred to us. Collected funds deposited in the Blocked Account should
be sent in accordance with the Blocked Account Agreement by wire transfer at the
end of each day to:
     [Insert account and wire transfer information]
     We will be responsible for all fees and expenses of the account from this
date.

          Very truly yours,

JPMorgan Chase Bank, N.A., as
Administrative Agent
    By:  
 
    Print Name:

    Title:  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as
of the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
PRELIMINARY STATEMENTS
          A. This Assignment Agreement is being executed and delivered in
accordance with [Section 12.1(a)][Section 12.1(b)] of that certain Amended and
Restated Receivables Purchase Agreement dated as of November 23, 2010 by and
among Consumers Receivable Funding II, LLC, as Seller, Consumers Energy Company,
as Servicer, the Conduits party thereto from time to time, the Financial
Institutions party thereto from time to time, the Managing Agents party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings set forth or incorporated by
reference in the Purchase Agreement.
          B. Assignor is a [Conduit][Financial Institution] party to the
Purchase Agreement, and Assignee wishes to become a [Conduit][Financial
Institution] thereunder; and
          C. Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, Assignor’s [Conduit Purchase
Limit][Commitment] and (if applicable) the Capital of Assignor’s Purchaser
Interests as set forth herein.
AGREEMENT
          The parties hereto hereby agree as follows:
          1. The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the
Administrative Agent to the Purchasers and the Managing Agent[s] of the
Assignor’s and Assignee’s Purchaser Group[s]. From and after the Effective Date,
(i) Assignee shall be a [Conduit][Financial Institution] party to the Purchase
Agreement for all purposes thereof as if Assignee were an original party thereto
and Assignee agrees to be bound by all of the terms and provisions contained
therein and (ii) Assignor shall, to the extent provided in this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Purchaser Agreement.

Exh. VII-1



--------------------------------------------------------------------------------



 



          2. If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s [Conduit Purchase Limit][Commitment] and
all rights and obligations associated therewith under the terms of the Purchase
Agreement[, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement].
          3. If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s [Conduit
Purchase Limit][Commitment] and the Capital of Assignor’s Purchaser Interests
(if applicable) and all related rights and obligations under the Purchase
Agreement and the Transaction Documents[, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement].
          4. Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Purchase Agreement.
          5. Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
          6. By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Administrative Agent and the
other Financial Institutions in such Assignor’s Purchaser Group (if applicable)
as follows: (a) other than the representation and warranty that it has not
created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, the Servicer, any Obligor or any Affiliate of the Seller or the
performance or

Exh. VII-2



--------------------------------------------------------------------------------



 



observance by the Seller, the Servicer, any Obligor, or any Affiliate of the
Seller of any of their respective obligations under the Transaction Documents or
any other instrument or document furnished pursuant thereto or in connection
therewith; (c) Assignee confirms that it has received a copy of the Purchase
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement;
(d) Assignee will, independently and without reliance upon the Administrative
Agent, any Managing Agent or any Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) Assignee appoints and authorizes the
Administrative Agent to take such action as collateral agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (f) Assignee appoints and and authorizes
[____________] as its Managing Agent to take such action as a managing agent on
its behalf and to exercise such powers under the Transaction Documents as are
delegated to the Managing Agent for the Assignee’s Purchaser Group by the terms
thereof, together with such powers as are reasonably incidental thereto; and (g)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a
[Conduit][Financial Institution].
          7. Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Purchase Agreement, including, without limitation, Sections 4.1, 13.5 and
13.6 thereof.
          8. Schedule I hereto sets forth the revised [Conduit Purchase
Limit][Commitment] of Assignor and the [Conduit Purchase Limit][Commitment] of
Assignee, as well as administrative information with respect to Assignee.
          9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
          10. Assignee hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding senior
indebtedness for borrowed money of a Conduit, it will not institute against, or
join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Exh. VII-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

            [ASSIGNOR]
      By:           Name:           Title:           [ASSIGNEE]
      By:           Name:           Title:        

Acknowledged and Agreed:

          [NAME OF MANAGING AGENT FOR ASSIGNOR], as a Managing Agent
      By:           Name:         Title:      

          [NAME OF MANAGING AGENT FOR ASSIGNEE], as a Managing Agent
      By:           Name:           Title:        

          [NAME OF FINANCIAL INSTITUTIONS IN ASSIGNOR’S PURCHASER GROUP], as a
Financial Institution
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Exh. VII-4



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF COMMITMENT AMOUNTS
Date: _______________, ____
Effective Date: _______________, ____
Transferred Percentage: ________%

                      A-1   A-2   B-1   B-2 Assignor   [Conduit Purchase
Limit]
[Commitment] (prior
to giving effect to the
Assignment
Agreement)   [Conduit Purchase
Limit]
[Commitment] (after
giving effect to the
Assignment
Agreement)   Outstanding Capital
(if any)   Ratable Share of
Outstanding Capital                  

                          A-2   B-1   B-2                   Assignee      
[Conduit Purchase
Limit]
[Commitment] (after
giving effect to the
Assignment
Agreement)   Outstanding Capital
(if any)   Ratable Share of
Outstanding Capital                  

Exh. VII-5



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

    TO: [ASSIGNOR] and [related MANAGING AGENT]       TO: [ASSIGNEE] and
[related MANAGING AGENT]

     The undersigned, as Administrative Agent under the Amended and Restated
Receivables Purchase Agreement dated as of November 23, 2010 by and among
Consumers Receivable Funding II, LLC, as Seller (“Seller”), Consumers Energy
Company, as Servicer, the Conduits party thereto from time to time, the
Financial Institutions party thereto from time to time, the Managing Agents
party thereto from time to time and JPMorgan Chase Bank, N.A., as Administrative
Agent, hereby acknowledges receipt of executed counterparts of a completed
Assignment Agreement dated as of ____________, ____ between __________________,
as Assignor, and __________________, as Assignee. Terms defined in such
Assignment Agreement are used herein as therein defined.
          1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ___.
          2. [Each Conduit in Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.]
          [3. Pursuant to such Assignment Agreement, the Assignee is required to
pay $______________ to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]

            Very truly yours,

JPMORGAN CHASE BANK, N.A., as Administrative Agent
      By:           Name:           Title:           [CONDUIT]
      By:           Name:           Title:      

Exh. VII-6



--------------------------------------------------------------------------------



 



         

EXHIBIT VIII
CREDIT AND COLLECTION POLICY
On File with Administrative Agent.

Exh. VIII-1



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
(Attached)


Exh. IX-1



--------------------------------------------------------------------------------



 



(CONSUMERS ENERGY LOGO) [k50057k5005712.gif]   (J.P. MORGAN LOGO)
[k50057k5005713.gif]

Consumers Receivables Funding II, LLC
Monthly Report

                 
Consumers Energy Company Ratings
    S&P        
(The senior secured long-term debt securities rating without third party credit
enhancement)
  Moody’s        
 
  LIBO Rate        
 
  Federal Funds Effective Rate        
 
  Prime Rate        
 
  Alternate Base Rate        
Monthly Report for the Month ending
          Month

I. Receivable Performance Ratios (update monthly)

                              Actual     Trigger     Compliance  
3-month average Dilution Ratio
            1.75 %        
3-month average Past Due Ratio
            12.00 %        
3-month average Day Sales Outstanding
            55.00          
3-month average Loss-to-Liquidation Ratio
            2.50 %        

II. Financial Covenants (updated in March, June, September and December for the
prior quarter)

                              Actual     Trigger     Compliance  
Total Consolidated Debt to Total Consolidated Capitilization
            0.70          

III. Receivables Rollforward

         
Beginning Billed Receivables
       
Sales- Billings
       
Sales- Late Payment Charges
       
Collections
       
Collections for Company Use
       
Non-Cash Credits
       
Write-offs
       
Security Deposit Credits
       
Debit Adjustments
       
Unreconciled Difference
       
 
     
Ending Billed Receivables
       
Unbilled Receivables
       
 
     
Total Receivables
       

IV. Receivables Aging

         
Current
       
1-30 dpd
       
31-60 dpd
       
61-90 dpd
       
91-120 dpd
       
121-150 dpd
       
151+ dpd
       
Unbilled Receivables
       
 
     
Total Receivables
       

V. Rollforward/ Aging Balance Reconciliation

         
Aging Balance
       
EMPP Credits
       
WPP Credits
       
Other Unapplied Credit Balances
       
Postings with Alternate Posting Date Timing Difference
       
Ending Rollforward Balance
       
 
     
Difference
       

VI. Eligible Receivables

         
Total Outstanding Balance of Receivables
       
 
     
Less: Charged-Off Receivables (< 60 days past due)
       
Delinquent Receivables (> 60 days past due)
       
Receivables with terms > 30 days
       
Non-USD denominated Receivables (< 60 days past due)
       
Affiliate Receivables (< 60 days past due)
       
Receivables subject to set-off (< 60 days past due)
       
Portion of Receivables subject to Intercreditor Agreement
       
WPP Receivables (< 60 days past due)
       
Bankrupt Obligors (< 60 days past due)
       
Rate I Receivables (< 60 days past due)
       
Extended, Modified and Restructured Receivables (< 60 days past due)
       
Accrued Liability from ELECTRIC rate case refunds
       
Accrued Liability from GAS rate case refunds
       
Accrued Liability from BIG ROCK rate case refunds
       
Other Ineligible Receivables (< 60 days past due)
       
 
     
Eligible Receivables Balance
       
 
     

 



--------------------------------------------------------------------------------



 



(CONSUMERS ENERGY LOGO) [k50057k5005712.gif]   (J.P. MORGAN LOGO)
[k50057k5005713.gif]

Consumers Receivables Funding II, LLC
Monthly Report
VII. Net Receivables Balance

   
Eligible Receivables Balance
Less: Excess Obligor Concentrations (Plug figure of $3,000,000)
Excess Unbilled Receivables Amount
Unapplied Cash
Unapplied Credits
Customer Deposits
Unbilled Receivables Offset Amount
Excess Government Receivables Amount
Excess Non-Energy Receivables Amount
SPP receivables (Plug figure of $50,000,000)
 
Net Receivables Balance

Schedule of Defaulted Receivables

   
Defaulted Receivables

Schedule of Unbilled Receivables

           
Unbilled Receivables
    —  
Applicable Unbilled Receivables Limit (50% of Total Receivables)
       
Excess Unbilled Receivables Amount
       

Schedule of Unbilled Receivables Offset Amount

   
Number of EMPP customers with a credit balance (1)
Total Number of Consumers’ customers (2)
Greater of (a) (1) / (2) and (b) 7%
Multiplied by Unbilled Receivables (A)
EMPP Credit amount (B)
Unbilled Receivables Offset Amount (lesser of (A) or (B))

Schedule of Government Receivables

           
Government Receivables < 60 dpd
       
Government Receivable Concentration Limit (Lesser of (a) $20MM or (b) 5% of
Eligible Rec.)
    —  
Excess Government Receivables Amount
    —  

Schedule of Non-Energy Receivables

           
Non-Energy Receivables and Finance Charges < 60 dpd
    —  
Non-Energy Receivables Limit (Lesser of (a) $8MM or (b) 2% of Eligible
Receivables)
    —  
Excess Non-Energy Receivables Amount
       

VIII. Capital Availability

           
Net Receivables Balance
    —  
Less: Loss Reserve (% / $)
       
Dilution Reserve (% / $)
       
Yield & Servicer Fee Reserve (% / $)
    —  
Total Reserves (% / $)
       
Net Receivables Balance — Reserves
       
Applicable Maximum Purchaser Interest
       
Maximum Funding Amount
         
 
         
Maximum Funding Amount
         
Purchase Limit
       
Max Funding Amount
       
Current Capital Outstanding
         
Capital Available for Funding
  Fully Funded  
Paydown Required
         
 
         
IX. Purchaser Interest (current)
 
       
 
         
Request for Purchase (+) or Paydown (-)
         
 
         
Purchaser’s Interest (pro-forma)
 
       
 
       
Pro-forma Capital Outstanding
  $ —  

The undersigned hereby represents and warrants that the foregoing is accurate
accounting in accordance with the Receivables Purchase Agreement dated as of
May 22, 2003 and that all representations and warranties are restated and
reaffirmed.

                Name:           Title: Director of Cash Management     

 



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF REDUCTION NOTICE
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent and as a Managing Agent
1 Chase Plaza, Suite IL1-0079
Asset-Backed Finance
Chicago, Illinois 60670-0596
Attn: ABS Treasury
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Managing Agent
1251 Avenue of Americas, 12th Floor
New York, NY 10020-1104
Attn: Securitization Group

cc:    Union Bank, N.A., as a Financial Institution
c/o Commercial Loan Operations
1980 Saturn St.
Monterey Park, CA 91754
Attn: Maria Suncin

Re:  REDUCTION NOTICE
Ladies and Gentlemen:
          Reference is hereby made to the Amended and Restated Receivables
Purchase Agreement, dated as of November 23, 2010, by and among Consumers
Receivable Funding II, LLC, a Delaware limited liability company, as the seller
(the “Seller”), Consumers Energy Company, a Michigan corporation, as the
Servicer, the Conduits party thereto from time to time, the Financial
Institutions party thereto from time to time, the Managing Agents party thereto
from time to time and JPMorgan Chase Bank, N.A., as Administrative Agent (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”). Capitalized terms used
herein shall have the meanings assigned to such terms in the Receivables
Purchase Agreement.
     The Administrative Agent and each Managing Agent is hereby notified of the
following Aggregate Reduction:

          Purchaser Group    
  (identified by the related Managing Agent)   Amount of Reduction  
JPMorgan Chase Bank, N.A.
  $    
 
     
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $    
 
     
Aggregate Reduction:
  $    
 
     

Exh. X-1



--------------------------------------------------------------------------------



 



Proposed Reduction Date: [                      ]
     The Aggregate Reduction set forth above will be made in available funds on
the Proposed Reduction Date (by 12:00 noon New York time) to each Managing Agent
(on behalf of the Purchasers in such Managing Agent’s Purchaser Group):
JPMorgan Chase Bank, N.A. Purchaser Group
Account Title: Falcon Asset Securitization LLC
JPMorgan Chase Bank, N.A.
ABA Number: 021-000-021
Account Number: 5114810
SWIFT Address: CHASUS33XXX
Reference: Consumers Receivables Funding II, LLC
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch Purchaser Group
Deutsche Bank Trust Company Americas
ABA Number: 021-001-033
Account Number: 01419647
Beneficiary: Trust and Securities Services
Payment Details: PORT VICTORY.20
     In connection with the Aggregate Reduction to be made on the Proposed
Reduction Date, the Seller hereby certifies that the following statements are
true on the date hereof, and will be true on the Proposed Reduction Date (before
and after giving effect to the proposed Aggregate Reduction):
          (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Proposed Reduction Date as though made on and as of such date;

Exh. X-2



--------------------------------------------------------------------------------



 



          (ii) no event has occurred and is continuing, or would result from the
proposed Aggregate Reduction, that will constitute an Amortization Event or a
Potential Amortization Event; and
          (iii) the Amortization Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed the Applicable Maximum Purchaser Interest.
          After giving effect to such Aggregate Reduction made on the Proposed
Reduction Date, the Aggregate Capital is $[                ].

            Very truly yours,

CONSUMERS RECEIVABLES FUNDING II, LLC
      By:           Name:           Title:      

Exh. X-3



--------------------------------------------------------------------------------



 



         

EXHIBIT XI
FORM OF P.O. BOX TRANSFER NOTICE
(Attached)

Exh. XI-1



--------------------------------------------------------------------------------



 



United States Postal Service
[Address of Post Office]
Re: Zip Code: Lansing, MI 48937-0001
[Date]
Dear Sir or Madam:
     Please be informed that Consumers Energy Company, the customer for Zip
Code: Lansing, MI 48937-0001 hereby requests that effective immediately the
customer for Zip Code: Lansing, MI 48937-0001 be changed to JPMorgan Chase Bank,
N.A., as Administrative Agent for the benefit of (i) the Purchasers under that
certain Amended and Restated Receivables Purchase Agreement dated November 23,
2010, (ii) The Bank of New York, or any successor thereto, as trustee (the “Bond
Trustee”) under the Indenture dated as of November 8, 2001 between Consumers
Funding LLC and the Bond Trustee, as supplemented, and (iii) Consumers Funding
LLC, as issuer of the Securitization Bonds under the Indenture.
Thank you.

            CONSUMERS ENERGY COMPANY
      By:           Name:           Title:        

     JPMorgan Chase Bank, N.A., as customer for Zip Code: Lansing, MI 48937-0001
hereby gives notice that effective immediately, only authorized representatives
(as determined by the branch managers or officers of such organization) of the
organizations listed are authorized to accept mail addressed to this post office
box, to change the keys for this post office box, or otherwise instruct you with
respect to this post office box:
[List follows on next page]

Exh. XI-2



--------------------------------------------------------------------------------



 



       
Name of Individual or Organization
  Contact Number
 
   
 
   
 
   
 
   
 
   
 
   

            Thank you.

JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:      

Exh. XI-3



--------------------------------------------------------------------------------



 



         

EXHIBIT XII
FORM OF DAILY REPORT
(Attached)

Exh. XII-1



--------------------------------------------------------------------------------



 



Exhibit XII to Receivables Purchase Agreement Consumers Date
Daily Receivables Report

I.   Daily Receivables Rollforward

         
Beginning Receivables (Ending Receivables Balance from prior Weekly Report)
       
 
     
Add: Receivables (billed invoices)
       
 
     
Receivables (unbilled = deliveries at sales or estimated price)
       
 
     
Less: Cash Collections
       
 
     
Dilutions (all issued credits)
       
 
     
Charged-Off Receivables (<61 days past-due)
       
 
     
Ending Receivables Balance
       
 
     

II.   Net Receivables Balance

         
Eligible Receivables Pool Balance (from most recent Monthly Report)
       
Excess Concentrations (from most recent Monthly Report)
       
Originator Receivables Pool Balance (from most recent Monthly Report)
       
Weekly Eligible Receivables Pool Ratio
#DIV/0!    
Weekly Excess Concentrations Ratio
#DIV/0!    

           
Weekly Eligible Receivables Pool Balance
  #DIV/0!  
Less: Weekly Excess Concentrations
  #DIV/0!  
 
       
Net Receivables Balance (“NRB”)
  #DIV/0!  

III.   Calculation of Potential Capital

 
Loss Reserve % (from most recent Monthly Report)
Dilution Reserve % (from most recent Monthly Report)
Discount Reserve % (from most recent Monthly Report)
Minimum Seller Interest

                   
Net Receivables Balance (from II above)
          #DIV/0!  
Weekly Loss Reserve
  #DIV/0!          
Weekly Dilution Reserve
  #DIV/0!          
Weekly Discount Reserve
  #DIV/0!          
 
             
Less: Weekly Aggregate Reserves
          #DIV/0!  
Less: Weekly Minimum Seller Interest
          #DIV/0!  
 
               
Potential Capital (this weekly report)
          #DIV/0!  

IV.   Purchase Facility — Increases/Decreases

                         
Facility Limit
    250,000,000                  
Potential Capital (maximum available funding)
          #DIV/0!        
Capital Outstanding total all Purchasers (immediately prior to this Report date)
                       
 
                       
Excess / (Shortfall)
          #DIV/0!        
Available Funding Increase
          #DIV/0!        
Required Capital Paydown
          #DIV/0!        
 
                       
Current Purchaser Interest (net of Minimum Seller Interest must be <95%)
  #DIV/0!   In Compliance?   #DIV/0!
Potential Purchaser Interest (net of Minimum Seller Interest must be <95%)
  #DIV/0!   In Compliance?   #DIV/0!
 
                       
Is a Purchase being requested?
  #DIV/0!                
Falcon/PREFCO Related Group Pro Rata Share
    100.00 %                
 
                       
Purchase Notice Request for PREFCO     #DIV/0!
                       
Reduction Notice Request for PREFCO   #DIV/0!
                       
 
                       
Purchase Notice Request for                     #DIV/0!
                       
Reduction Notice Request for                   #DIV/0!
                       

The undersigned hereby represent and warrants that the foregoing is a true and
accurate accounting with respect to the outstandings of Consumers Energy Co in
accordance with the conformed Receivables Purchase Agreement date as of
February 12. 2009 and that all Representations and Warranties are restated and
reaffirmed.

                   Signed by:       

Exh. XII-2



--------------------------------------------------------------------------------



 



     Title: Authorized Officer

Exh. XII-3



--------------------------------------------------------------------------------



 



EXHIBIT XIII
FORM OF JOINDER AGREEMENT
          Reference is made to that certain Amended and Restated Receivables
Purchase Agreement dated as of November 23, 2010 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), by and among Consumers Receivable Funding II,
LLC, a Delaware limited liability company, as the seller (the “Seller”),
Consumers Energy Company, a Michigan corporation, as the servicer (the
“Servicer”), the Purchasers party thereto from time to time, the Managing Agents
party thereto from time to time and JPMorgan Chase Bank, N.A., as Administrative
Agent. To the extent not defined herein, capitalized terms used herein have the
meanings assigned to such terms in the Receivables Purchase Agreement.
                               (the “New Managing Agent”),                     
(the “New Conduit[s]”),                      (the “New Financial
Institution[s]”; and together with the New Managing Agent and the New
Conduit[s], the “New Purchaser Group”) and the Administrative Agent agree as
follows:
          1. The Seller has requested that the New Purchaser Group become a
“Purchaser Group” under the Receivables Purchase Agreement.
          2. The effective date (the “Effective Date”) of this Joinder Agreement
shall be the later of (i) the date on which a fully executed copy of this
Joinder Agreement is delivered to the Administrative Agent and the Seller and
(ii) the date of this Joinder Agreement.
          3. By executing and delivering this Joinder Agreement, each of the New
Managing Agent, the New Conduit[s] and the New Financial Institution[s]
(i) confirms that it has received a copy of the Receivables Purchase Agreement
and such Transaction Documents and other documents and information requested by
it, and that it has, independently and without reliance upon the Seller, the
Servicer, any Purchaser, any Managing Agent or the Administrative Agent, and
based on such documentation and information as it has deemed appropriate, made
its own decision to enter into this Joinder Agreement; (ii) agrees that it
shall, independently and without reliance upon the Seller, the Servicer, any
Purchaser, any Managing Agent or the Administrative Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Transaction Documents; (iii) appoints and authorizes the Administrative Agent to
take such action as the administrative agent on its behalf and to exercise such
powers and discretion under the Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto; (iv) agrees that it shall
perform in accordance with their terms all of the obligations that by the terms
of the Receivables Purchase Agreement and the other Transaction Documents are
required to be performed by it as a Managing Agent, Conduit and Financial
Institution, respectively; (v) specifies as its address for notices the office
set forth beneath its name on the signature pages of this Joinder Agreement; and
(vi), in the case of the New Conduit[s] and the New Financial Institution[s],
appoints and authorizes the New Managing Agent as its Managing Agent to take
such action as a managing agent on its behalf and to exercise such powers under
the Transaction

Exh. XIII-1



--------------------------------------------------------------------------------



 



Documents, as are delegated to the Managing Agents by the terms thereof together
with such powers that are reasonably incidental thereto.
          4. On the Effective Date of this Joinder Agreement, the New Managing
Agent shall join in and be a party to the Fee Letter and each of the New
Managing Agent, the New Conduit[s] and the New Financial Institution[s] shall
join in and be a party to the Receivables Purchase Agreement and, to the extent
provided in this Joinder Agreement, shall be entitled to the rights and subject
to the obligations of a Managing Agent, a Conduit and a Financial Institution,
respectively, under the Fee Letter and the Receivables Purchase Agreement.
Schedule A to the Receivables Purchase Agreement shall be amended and restated
in its entirety as set forth on Schedule I hereto, and Schedule II to this
Joinder Agreement sets forth the notice address for each of the parties in the
New Purchaser Group.
          5. This Joinder Agreement may be executed by one or more of the
parties on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
          6. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Illinois.
          7. Any term or provision of this Joinder Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Joinder Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Joinder Agreement in any other jurisdiction. If any provision of this
Joinder Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.
          8. Each member of the New Purchaser Group hereby agrees that it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be reasonably necessary or desirable, or that the
Administrative Agent or any Seller Party may reasonably request, to more fully
evidence this Joinder Agreement or the transactions contemplated hereby. The
Administrative Agent and the Seller Parties shall each be a third-party
beneficiary of this Joinder Agreement.
* * * * *

Exh. XIII-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Joinder
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

          NEW CONDUIT[S]:  [NEW CONDUIT]
      By:           Name:           Title:        

          NEW FINANCIAL INSTITUTION[S]:  [NEW FINANCIAL INSTITUTION]
      By:           Name:           Title:        

          NEW MANAGING AGENT:  [NEW MANAGING AGENT]
      By:           Name:           Title:      

Exh. XIII-3



--------------------------------------------------------------------------------



 



         

Consented to this       day of                     , 20       by:

          JPMORGAN CHASE BANK, N.A., as a Managing
Agent and as Administrative Agent
      By:           Name:           Title:          

          THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Managing Agent
      By:           Name:           Title:          

          CONSUMERS RECEIVABLES FUNDING II, LLC, as Seller
      By:           Name:           Title:          

          CONSUMERS ENERGY COMPANY, as Servicer
      By:           Name:           Title:        

Exh. XIII-4



--------------------------------------------------------------------------------



 



         

Schedule I
to
Joinder Agreement
SCHEDULE A
COMMITMENTS; PURCHASER GROUPS
Dated                    , 20      

         
[               ] Purchaser Group
       
Managing Agent:
    [                    ]  
Group Purchase Limit:
  $ [               ]  
Conduit:
    [                    ]  
Conduit Purchase Limit:
  $ [               ]  
Financial Institution:
    [                    ]  
Commitment:
  $ [               ]  
 
       
[               ] Purchaser Group
       
 
       
Managing Agent:
    [                    ]  
Group Purchase Limit:
  $ [               ]  
Conduit:
    [                    ]  
Conduit Purchase Limit:
  $ [               ]  
Financial Institution:
    [                    ]  
Commitment:
  $ [               ]  
 
       
[               ] Purchaser Group
       
Managing Agent:
    [                    ]  
Group Purchase Limit:
  $ [               ]  
Conduit:
    [                    ]  
Conduit Purchase Limit:
  $ [               ]  
Financial Institution:
    [                    ]  
Commitment:
  $ [               ]  

Exh. XIII-5



--------------------------------------------------------------------------------



 



Schedule II
to
Joinder Agreement
Dated                     , 20      
ADDRESSES FOR NOTICES
NEW MANAGING AGENT
[                      ]
NEW CONDUIT
[                      ]
NEW FINANCIAL INSTITUTION
[                     ]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF PURCHASER GROUPS
JPMorgan Chase Bank, N.A. Purchaser Group:

     
Managing Agent:
Group Purchase Limit:
Conduit:
Conduit Purchase Limit:
Financial Institution:
Commitment:
  JPMorgan Chase Bank, N.A.
$150,000,000
Falcon Asset Securitization Company LLC
$150,000,000
JPMorgan Chase Bank, N.A.
$150,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch Purchaser Group:

     
Managing Agent:
Group Purchase Limit:
Conduit:
Conduit Purchase Limit:
Financial Institution:
Commitment:
  The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$100,000,000
Victory Receivables Corporation
$100,000,000
Union Bank, N.A.
$100,000,000


 



--------------------------------------------------------------------------------



 



SCHEDULE B
CLOSING DOCUMENTS
(Attached)

 



--------------------------------------------------------------------------------



 



Amended And Restated Receivables Purchase Facility
among
Consumers Receivables Funding II, LLC,
as Seller,
Consumers Energy Company,
as Servicer,
The Conduits, Financial Institutions and Managing Agents
Party Thereto From Time to Time
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent
November 23, 20101
LIST OF CLOSING DOCUMENTS
 

1   Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the RPA. Unless otherwise indicated, all
documents are dated as of the closing date.

 



--------------------------------------------------------------------------------



 



    FACILITY DOCUMENTS   1.   Amended and Restated Receivables Purchase
Agreement (the “RPA”) among Consumers Receivables Funding II, LLC (“Seller”),
Consumers Energy Company (“Consumers”), in its capacity as Servicer (in such
capacity, the “Servicer”), the Conduits, Financial Institutions and Managing
Agents from time to time parties hereto and JPMorgan Chase Bank, N.A (“JPM”), as
a Financial Institution and as Administrative Agent (in such capacity, the
“Administrative Agent”).

     
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Purchase Notice
 
   
Exhibit III
  Places of Business of the Seller Parties; Location(s) of Records;
Organizational and Federal Employer Identification Number(s)
 
   
Exhibit IV
  Names of Collection Banks; Collection Accounts; Lock-Boxes; Specified Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  Form of Collection Account Agreement
 
   
Exhibit VII
  Form of Assignment Agreement
 
   
Exhibit VIII
  Credit and Collection Policy
 
   
Exhibit IX
  Form of Monthly Report
 
   
Exhibit X
  Form of Reduction Notice
 
   
Exhibit XI
  Form of P.O. Box Transfer Notice
 
   
Exhibit XII
  Form of Daily Report
 
   
Exhibit XIII
  Form of Joinder Agreement
 
   
Schedule A
  Commitments
 
   
Schedule B
  Closing Documents
 
   
Schedule C
  Financial Covenant Definitions

 



--------------------------------------------------------------------------------



 



2.   Amendment No. 7 to Receivables Sale Agreement (the “Amendment to RSA”)
between the Originator, the Buyer and consented to by the Administrative Agent.
  3.   Receivables Sale Agreement (the “RSA”) dated as of May 22, 2003 between
the Originator and the Buyer, together with Amendment Nos. 1-6.

     
Exhibit I
  Definitions
 
   
Exhibit II
  Places of Business; Location(s) of Records; Organizational and Federal
Employer Identification Numbers; Other Names
 
   
Exhibit III
  Lock-Boxes; Collection Accounts, Collection Banks; Specified Accounts
 
   
Exhibit IV
  Form of Compliance Certificate
 
   
Exhibit V
  Credit and Collection Policy
 
   
Exhibit VI
  Form of Subordinated Note
 
   
Exhibit VII
  Form of UCC-3
 
   
Schedule A
  List of Documents to be delivered to Buyer Prior to the Purchase

4.   Amended and Restated Subordinated Note (the “Subordinated Note”) executed
by the Seller in favor of Consumers.   5.   Intercreditor Agreement (the
“Intercreditor Agreement”) dated as of May 22, 2003 executed by the
Administrative Agent, the Purchasers, the Bank of New York, Consumers Funding
LLC, the Seller and Consumers, together with:

  (i)   Consent of Bond Trustee under Intercreditor Agreement to termination or
amendment of Lock-Box Agreements.     (ii)   Opinion of Michael D. VanHemert,
in-house counsel to Seller and Consumers, relating to execution of Intercreditor
Agreement.     (iii)   Satisfaction of Rating Agency Condition (as defined in
the Intercreditor Agreement) with respect to execution of Intercreditor
Agreement.

 



--------------------------------------------------------------------------------



 



6.   Servicing Agreement dated as of November 8, 2001 between Consumers Funding
LLC and Consumers Energy Company, as the same may be amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent and each Managing Agent (to the extent such consent is
required by the terms of this Agreement).   7.   Collection Account Agreement
among the Originator, Seller, Servicer, Administrative Agent and each of the
following collection banks in regards to the identified account(s):

                      Collection     Specified   Collection Bank    Account    
Account  
JP Morgan Chase Bank
    1242263          
Comerica Bank
    1076119914          
Bank of America
    1054516142       4825285820  
Wachovia Bank
    2000032635920          
PNC Bank, National Association
            4006909862  
Fifth Third Bank
            7164496916  

8.   Fee Letter among the Seller, the Managing Agents and JPM, as Administrative
Agent.       CORPORATE DOCUMENTS   9.   Certificate of the Secretary of Seller
certifying (i) a copy of the Certificate of Formation of Seller (attached
thereto), certified as of a recent date by the Secretary of State of the State
of Delaware, (ii) a copy of the limited liability company agreement of Seller
(attached thereto), (iii) a copy of the written consent of the board of
directors of Seller (attached thereto) authorizing the execution, delivery and
performance of the RPA, Amendment to RSA, Subordinated Note, and any other
document to be delivered by it in connection with such agreements, and (iv) the
names and signatures of the officers authorized on its behalf to execute the
RPA, Amendment to RSA, Subordinated Note, and any other document to be delivered
by it in connection with such agreements.   10.   Good Standing Certificates for
Seller issued by the Secretaries of State of Delaware and Michigan.   11.  
Certificate of the Secretary of Consumers certifying (i) a copy of the Articles
of Incorporation of Consumers (attached thereto), certified as of a recent date
by the Secretary of State of the State of Michigan, (ii) a copy of the by-laws
of Consumers

 



--------------------------------------------------------------------------------



 



    (attached thereto), (iii) a copy of the written consent of the board of
directors of Consumers (attached thereto) authorizing the execution, delivery
and performance of the RPA, Amendment to RSA, and any other document to be
delivered by it in connection with such agreements, and (iv) the names and
signatures of the officers authorized on its behalf to execute the RPA,
Amendment to RSA, and any other document to be delivered by it in connection
with such agreements.   12.   Good Standing Certificate for Consumers issued by
the Secretary of State of Michigan.       UCC Documents   13.   UCC Lien Search
Reports for the Seller and Consumers from the office of the Secretary of State
of Delaware and Michigan, respectively.   14.   UCC-3 Financing Statement
amending and restating the collateral description on the UCC-1 Financing
Statement number 3131731 5 filed on May 22, 2003 in the office of the Delaware
Secretary of State against the Seller.   15.   UCC-3 Financing Statement
terminating UCC-1 Financing Statement number 3131734 9 filed on May 22, 2003 in
the office of the Delaware Secretary of State against Consumers Receivables
Funding, LLC.   16.   UCC-3 Financing Statement terminating UCC-1 Financing
Statement number 35661C filed on April 1, 2002 in the office of the Michigan
Secretary of State against Consumers Energy Company.   17.   Post-filing UCC
Lien Search Reports evidencing the recording of the above UCC-3 Financing
Statements.       OPINIONS   18.   Opinion of Kimberly Wilson, in-house counsel
to Seller and Consumers relating to issues of (i) corporate matters and
(ii) perfection and priority of security interest perfected in the State of
Michigan   19.   Reliance letter of Skadden, Arps, Slate, Meagher & Flom, LLP
counsel to Seller and Consumers, relating to reliance on the May 22, 2003
opinion regarding issues of true sale and non-consolidation.   20.   Opinion of
Sidley Austin LLP, counsel to the Administrative Agent, relating to
enforceability, creation and perfection and priority of security interest
perfected in the State of Delaware.   21.   Reliance letter of Sidley Austin
LLP, counsel to the Administrative Agent, relating to reliance on the May 22,
2003 opinion regarding issues of enforceability, creating and perfection and
priority of security interests perfected in the State of Delaware.      
MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



22.   Partial Release Authorization Letter among Administrative Agent, Falcon
and JPMorgan Chase Bank as Trustee under the Indenture.

LIQUIDITY DOCUMENTATION (DISTRIBUTED TO SIGNATORIES ONLY)

23.   Amended and Restated Liquidity Asset Purchase Agreement between Falcon and
JPM. (distributed to signatories only)   24.   Liquidity Asset Purchase
Agreement among Victory, Union Bank and BTMU. (distributed to signatories only)
      POST-CLOSING ITEMS   25.   Letter Notice regarding Intercreditor Agreement
among the Administrative Agent, the Purchasers, The Bank of New York Mellon
(formerly, The Bank of New York), Consumers Funding LLC, the Seller and
Consumers.   26.   Collection Account Agreement among the Originator, Seller,
Servicer, Administrative Agent and each of the following collection banks in
regards to the identified account(s):

                  Collection Bank   Collection     Specified       Account    
Account  
JP Morgan Chase Bank
    1242263          
Comerica Bank
    1076119914          

 



--------------------------------------------------------------------------------



 



SCHEDULE C
FINANCIAL COVENANT DEFINITIONS
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.
     “Agent” means JPMorgan in its capacity as administrative agent for the
Banks pursuant to the Credit Agreement, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to the Credit Agreement.
     “Assignment Agreement” means an assignment made pursuant to an agreement
substantially in the form of Exhibit D to the Credit Agreement.
     “Banks” means the financial institutions from time to time party to the
Credit Agreement as Banks thereunder.
     “Bonds” means a series of interest-bearing First Mortgage Bonds created
under the Supplemental Indenture issued in favor of, and in form and substance
satisfactory to, the Agent.
     “Capital Lease” means any lease which has been or would be capitalized on
the books of the lessee in accordance with GAAP.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, for each Bank, the obligation of such Bank to make
Loans to, and participate in Facility LCs issued upon the application of,
Consumers in an aggregate amount not exceeding the amount set forth in the
Credit Agreement or in any Assignment Agreement, as such amount may be modified
from time to time.
     “Consolidated Subsidiary” means any Subsidiary whose accounts are or are
required to be consolidated with the accounts of Consumers in accordance with
GAAP.
     “Consumers” means Consumers Energy Company, a Michigan corporation.
     “Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of March 30, 2007 (as the same may be amended, supplemented
or otherwise modified from time to time) among Consumers, the financial
institutions from time to time party thereto as “Banks” and JPMorgan, as Agent.
     “Credit Documents” means the Credit Agreement, the Facility LC
Applications, the Supplemental Indenture and the Bonds.

 



--------------------------------------------------------------------------------



 



     “Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) all liabilities arising from any accumulated funding deficiency
(as defined in Section 412(a) of the Code) for a Plan, (d) all liabilities
arising in connection with any withdrawal liability under ERISA to any
Multiemployer Plan, (e) all obligations of such Person arising under acceptance
facilities, (f) all obligations of such Person as lessee under Capital Leases,
(g) all obligations of such Person arising under any interest rate swap, “cap”,
“collar” or other hedging agreement; provided that for purposes of the
calculation of Debt for this clause (g) only, the actual amount of Debt of such
Person shall be determined on a net basis to the extent such agreements permit
such amounts to be calculated on a net basis, and (h) all guaranties,
endorsements (other than for collection in the ordinary course of business) and
other contingent obligations of such Person to assure a creditor against loss
(whether by the purchase of goods or services, the provision of funds for
payment, the supply of funds to invest in any Person or otherwise) in respect of
indebtedness or obligations of any other Person of the kinds referred to in
clauses (a) through (g) above.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any corporation or trade or business which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as Consumers or is under common control (within the
meaning of Section 414(c) of the Code) with Consumers.
     “Existing Facility LC” means each letter of credit issued under the Prior
Credit Agreement and identified in the Credit Agreement.
     “Facility LC” means each standby or commercial letter of credit issued
under the Credit Agreement and each Existing Facility LC.
     “Facility LC Application” means each application agreement executed and
delivered by Consumers in respect of a Facility LC.
     “First Mortgage Bonds” means bonds issued by Consumers pursuant to the
Indenture.
     “Fitch” means Fitch Inc. or any successor thereto.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect on the date hereof, applied on a basis consistent with
those used in the preparation of the financial statements referred to in the
Credit Agreement (except, for purposes of the annual and quarterly financial
statements required to be delivered pursuant to the Credit Agreement, for
changes concurred in by Consumers’ independent public accountants).
     “Hybrid Equity Securities” means securities issued by Consumers or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following: (x) “intermediate equity content” by S&P; (y)
“Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch and
(ii) require no repayment, prepayment,

 



--------------------------------------------------------------------------------



 



mandatory redemption or mandatory repurchase prior to the date that is at least
91 days after the later of the termination of the Commitments and the repayment
in full of all Obligations.
     “Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of
Consumers) at all times by Consumers or a wholly-owned direct or indirect
Subsidiary of Consumers, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by Consumers or a
wholly-owned direct or indirect Subsidiary of Consumers (as the case may be) and
payments made from time to time on such Junior Subordinated Debt.
     “Hybrid Preferred Securities” means any preferred securities issued by a
Hybrid Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:
          (i) such Hybrid Preferred Securities Subsidiary lends substantially
all of the proceeds from the issuance of such preferred securities to Consumers
or a wholly-owned direct or indirect Subsidiary of Consumers in exchange for
Junior Subordinated Debt issued by Consumers or such wholly-owned direct or
indirect Subsidiary, respectively;
          (ii) such preferred securities contain terms providing for the
deferral of interest payments corresponding to provisions providing for the
deferral of interest payments on the Junior Subordinated Debt; and
          (iii) Consumers or a wholly-owned direct or indirect Subsidiary of
Consumers (as the case may be) makes periodic interest payments on the Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.
     “Hybrid Preferred Securities Subsidiary” means any Delaware business trust
(or similar entity) (i) all of the common equity interest of which is owned
(either directly or indirectly through one or more wholly-owned Subsidiaries of
Consumers) at all times by Consumers or a wholly-owned direct or indirect
Subsidiary of Consumers, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by Consumers or a
wholly-owned direct or indirect Subsidiary of Consumers (as the case may be) and
payments made from time to time on such Junior Subordinated Debt.
     “Indenture” means the Indenture, dated as of September 1, 1945, as
supplemented and amended from time to time, from Consumers to The Bank of New
York, as successor Trustee.
     “JPMorgan” means JPMorgan Chase Bank, N.A. (as successor by merger to Bank
One, NA (Main Office — Chicago)), in its individual capacity, and its successors
and assigns.
     “Junior Subordinated Debt” means any unsecured Debt of Consumers or a
Subsidiary of Consumers (i) issued in exchange for the proceeds of Hybrid Equity
Securities or Hybrid

 



--------------------------------------------------------------------------------



 



Preferred Securities and (ii) subordinated to the rights of the Banks under the
Credit Agreement and under the other Credit Documents pursuant to terms of
subordination substantially similar to those set forth in Exhibit E to the
Credit Agreement, or pursuant to other terms and conditions satisfactory to the
Majority Banks.
     “LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as an issuer of Facility LCs under the
Credit Agreement, and any other Bank designated by Consumers that (i) agrees to
be an issuer of Facility LCs hereunder and (ii) is approved by the Agent (such
approval not to be unreasonably withheld or delayed).
     “Loan” means the loans made time to time to Consumers by the Banks under
the Credit Agreement.
     “Majority Banks” means, as of any date of determination, Banks in the
aggregate having more than 50% of the aggregate commitments under the Credit
Agreement as of such date or, if the aggregate commitments have been terminated,
Banks in the aggregate holding more than 50% of the aggregate unpaid principal
amount of outstanding credit exposure as of such date.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations of Consumers to the Banks or to any Bank, the LC Issuer or the
Agent arising under the Credit Documents.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.
     “Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of Consumers or any ERISA Affiliate and covered by
Title IV of ERISA.
     “Prior Agreement” means the Third Amended and Restated Credit Agreement
dated as of May 18, 2005 among Consumers, various financial institutions and
JPMorgan (then known as Bank One, NA), as Agent, as amended.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of Consumers then outstanding under the Credit Agreement to
reimburse the LC Issuer for amounts paid by the LC Issuer in respect of any one
or more drawings under Facility LCs.

 



--------------------------------------------------------------------------------



 



     “S&P” means Standard and Poor’s Rating Services, a division of The McGraw
Hill Companies, Inc., or any successor thereto.
     “Securitized Bonds” shall mean any nonrecourse bonds or similar
asset-backed securities issued by a special-purpose Subsidiary of Consumers
which are payable solely from specialized charges authorized by the utility
commission of the relevant state in connection with the recovery of (x) stranded
regulatory costs, (y) stranded clean air and pension costs and (z) other
“Qualified Costs” (as defined in M.C.L. §460.10h(g)) authorized to be
securitized by the Michigan Public Service Commission.
     “Single Employer Plan” means a Plan maintained by Consumers or any ERISA
Affiliate for employees of Consumers or any ERISA Affiliate.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person.
     “Supplemental Indenture” means a supplemental indenture substantially in
the form set forth in the Exhibits to the Credit Agreement.
     “Total Consolidated Capitalization” means, at any date of determination,
without duplication, the sum of (a) Total Consolidated Debt plus all amounts
excluded from Total Consolidated Debt pursuant to clauses (ii), (iii), (iv),
(vi) and (vii) of the proviso to the definition of such term (but only, in the
case of securities of the type described in clause (iii) or (iv) of such
proviso, to the extent such securities have been deemed to be equity pursuant to
Financial Accounting Standards Board Statement No. 150), (b) equity of the
common stockholders of Consumers, (c) equity of the preference stockholders of
Consumers and (d) equity of the preferred stockholders of Consumers, in each
case determined at such date.
     “Total Consolidated Debt” means, at any date of determination, the
aggregate Debt of Consumers and its Consolidated Subsidiaries; provided that
Total Consolidated Debt shall exclude, without duplication, (i) the principal
amount of any Securitized Bonds, (ii) any Junior Subordinated Debt owned by any
Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary,
(iii) Hybrid Equity Securities or Hybrid Preferred Securities outstanding as of
December 31, 2002 (including any guaranty by Consumers of payments with respect
to any such Hybrid Equity Securities or Hybrid Preferred Securities, provided
that such guaranty is subordinated to the rights of the Banks under the Credit
Agreement and under the other Credit Documents pursuant to terms of
subordination substantially similar to those set forth in Exhibit F to the
Credit Agreement, or pursuant to other terms and conditions satisfactory to the
Majority Banks), (iv) such percentage of the Net Proceeds from any issuance of
hybrid debt/equity securities (other than Junior Subordinated Debt, Hybrid
Equity Securities and Hybrid Preferred Securities) by Consumers or any
Consolidated Subsidiary as shall be agreed to be deemed equity by the Agent and
Consumers prior to the issuance thereof (which determination shall be based on,
among other things, the treatment (if any) given to such securities by the
applicable rating agencies), (v) if all or any portion of the disposition of
Consumers’ Palisades Nuclear Plant is required to be accounted for as a
financing under GAAP rather than as a sale, the amount of

 



--------------------------------------------------------------------------------



 



liabilities reflected on Consumers’ consolidated balance sheet as the result of
such disposition, (vi) obligations of Consumers and its Consolidated
Subsidiaries of the type described in Section 1.3 in the Credit Agreement,
(vii) Debt of any Affiliate of Consumers that is (1) consolidated on the
financial statements of Consumers solely as a result of the effect and
application of Financial Accounting Standards Board No. 46 and of Accounting
Research Bulletin No. 51, Consolidated Financial Statements, as modified by
Statement of Financial Accounting Standards No. 94, and (2) non-recourse to
Consumers or any of its Affiliates (other than the primary obligor of such Debt
and any of its Subsidiaries), (viii) Debt of Consumers and its Affiliates that
is re-categorized as such from certain lease obligations pursuant to Emerging
Issues Task Force (“EITF”) Issue 01-8, any subsequent EITF Issue or
recommendation or other interpretation, bulletin or other similar document by
the Financial Accounting Standards Board on or related to such re-categorization
and (ix) any non-cash obligations resulting from the adoption of Financial
Accounting Standards Board Statement No. 158 and any proposed amendment thereto,
to the extent such obligations are required to be treated as debt.

 



--------------------------------------------------------------------------------



 



             
 
            ARTICLE I PURCHASE ARRANGEMENTS     2  
 
           
Section 1.1
  Purchase Facility     2  
Section 1.2
  Increases     2  
Section 1.3
  Decreases     3  
Section 1.4
  Payment Requirements     3  
 
            ARTICLE II PAYMENTS AND COLLECTIONS     4  
 
           
Section 2.1
  Payments     4  
Section 2.2
  Collections Prior to Amortization     4  
Section 2.3
  Terminating Financial Institutions     6  
Section 2.4
  Collections Following Amortization     6  
Section 2.5
  Application of Collections     6  
Section 2.6
  Payment Rescission     7  
Section 2.7
  Maximum Purchaser Interests     7  
Section 2.8
  Clean Up Call     7  
Section 2.9
  Payment Allocations     7  
 
            ARTICLE III CONDUIT FUNDING     8  
 
           
Section 3.1
  Yield     8  
Section 3.2
  Payments     8  
Section 3.3
  Calculation of Yield     8  
 
            ARTICLE IV FINANCIAL INSTITUTION FUNDING     8  
 
           
Section 4.1
  Financial Institution Funding     8  
Section 4.2
  Yield Payments     8  
Section 4.3
  Selection and Continuation of Tranche Periods     8  
Section 4.4
  Financial Institution Bank Rates     9  
Section 4.5
  Suspension of the LIBO Rate     9  
Section 4.6
  Liquidity Agreement Fundings     10  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES     10  
 
           
Section 5.1
  Representations and Warranties of The Seller Parties     10  
Section 5.2
  Financial Institution Representations and Warranties     14  
 
            ARTICLE VI CONDITIONS OF PURCHASES     14  
 
           
Section 6.1
  Conditions Precedent to Effectiveness of this Agreement     14  
Section 6.2
  Conditions Precedent to All Purchases and Reinvestments     15  
 
            ARTICLE VII COVENANTS     16  
 
           
Section 7.1
  Affirmative Covenants of The Seller Parties     16  
Section 7.2
  Negative Covenants of the Seller Parties     25  
 
           

Page i



--------------------------------------------------------------------------------



 



              ARTICLE VIII ADMINISTRATION AND COLLECTION     27  
 
           
Section 8.1
  Designation of Servicer     27  
Section 8.2
  Duties of Servicer     28  
Section 8.3
  Collection Notices     29  
Section 8.4
  Responsibilities of Seller     29  
Section 8.5
  Reports     30  
Section 8.6
  Servicing Fees     30  
 
            ARTICLE IX AMORTIZATION EVENTS     30  
 
           
Section 9.1
  Amortization Events     30  
Section 9.2
  Remedies     32  
 
            ARTICLE X INDEMNIFICATION     33  
 
           
Section 10.1
  Indemnities by the Seller     33  
Section 10.2
  Indemnities by the Servicer     35  
Section 10.3
  Increased Cost and Reduced Return     36  
Section 10.4
  Other Costs and Expenses     37  
Section 10.5
  Accounting Based Consolidation Event     37  
 
            ARTICLE XI THE AGENT     38  
 
           
Section 11.1
  Authorization and Action     38  
Section 11.2
  Delegation of Duties     38  
Section 11.3
  Exculpatory Provisions     38  
Section 11.4
  Reliance by the Administrative Agent and the Managing Agents     39  
Section 11.5
  Non-Reliance on Administrative Agent, the Managing Agents and Other Purchasers
    39  
Section 11.6
  Reimbursement and Indemnification     40  
Section 11.7
  Administrative Agent and Managing Agents in their Individual Capacity     40  
Section 11.8
  Successor Administrative Agent     41  
Section 11.9
  Successor Managing Agent     41  
 
            ARTICLE XII ASSIGNMENTS; PARTICIPATIONS     41  
 
           
Section 12.1
  Assignments     41  
Section 12.2
  Participations     43  
Section 12.3
  Additional Purchaser Groups     43  
Section 12.4
  Extension of Liquidity Termination Date     43  
Section 12.5
  Terminating Financial Institutions     44  
Section 12.6
  USA Patriot Act Certification     44  
Section 12.7
  Federal Reserve     44  
Section 12.8
  Closing Date Assignments     45  
 
            ARTICLE XIII MISCELLANEOUS     45  
 
           
Section 13.1
  Waivers and Amendments     45  

Page ii



--------------------------------------------------------------------------------



 



             
Section 13.2
  Notices     46  
Section 13.3
  Ratable Payments     47  
Section 13.4
  Protection of Ownership Interests of the Purchasers     47  
Section 13.5
  Confidentiality     48  
Section 13.6
  Bankruptcy Petition     48  
Section 13.7
  Limitation of Liability     49  
Section 13.8
  CHOICE OF LAW     49  
Section 13.9
  CONSENT TO JURISDICTION     49  
Section 13.10
  WAIVER OF JURY TRIAL     50  
Section 13.11
  Integration; Binding Effect; Survival of Terms     50  
Section 13.12
  Counterparts; Severability; Section References     50  
Section 13.13
  Agent Roles     50  
Section 13.14
  Characterization     51  
Section 13.15
  Intercreditor Agreement     52  
Section 13.16
  Accounting Terms     52  
Section 13.17
  USA Patriot Act     53  
Section 13.18
  Required Ratings     53  
Section 13.19
  Amendment and Restatement     53  

     
 
    Exhibits and Schedules
Exhibit I
  Definitions
Exhibit II
  Form of Purchase Notice
Exhibit III
  Places of Business of the Seller Parties; Locations of Records; Federal
Employer
 
  Identification Number(s)
Exhibit IV
  Names of Collection Banks; Collection Accounts; Lock-Boxes; Specified Accounts
Exhibit V
  Form of Compliance Certificate
Exhibit VI
  Form of Collection Account Agreement
Exhibit VII
  Form of Assignment Agreement
Exhibit VIII
  Credit and Collection Policy
Exhibit IX
  Form of Monthly Report
Exhibit X
  Form of Reduction Notice
Exhibit XI
  Form of P.O. Box Transfer Notice
Exhibit XII
  Form of Daily Report
Exhibit XIII
  Form of Joinder Agreement
 
   
Schedule A
  Commitments
Schedule B
  Closing Documents
Schedule C
  Financial Covenant Definitions

Page iii